EXECUTION VERSION

EXHIBIT 10.1






















CREDIT AGREEMENT




Dated as of May 17, 2018







among







DULUTH HOLDINGS INC.,

as the Borrower,







BMO HARRIS BANK N.A.,

as Administrative Agent, Swingline Lender

and L/C Issuer,







and







The Other Lenders Party Hereto


BMO CAPITAL MARKETS CORP.,

as Sole Lead Arranger and Sole Book Runner




















KCP-8357298-18










Table of Contents




 

Page




SECTION 1.

DEFINITIONS; INTERPRETATION.

1

Section 1.1

Definitions

1

Section 1.2

Terms Generally

25

Section 1.3

Accounting Terms; Changes in GAAP

25

Section 1.4

Rates

26

Section 1.5

Letter of Credit Amounts

26




SECTION 2.

THE CREDIT FACILITIES.

26

Section 2.1

Revolving Credit Commitment.

26

Section 2.2

Letters of Credit.

28

Section 2.3

Delayed Draw Term Loan Commitment

31

Section 2.4

Minimum Amounts; Limitation on Number of Borrowings

32

Section 2.5

Borrowing Requests

32

Section 2.6

Funding of Borrowings

33

Section 2.7

Interest Elections

33

Section 2.8

Interest

35

Section 2.9

Prepayments

35

Section 2.10

Termination or Reduction of Commitments

37

Section 2.11

Repayment of Loans

37

Section 2.12

Fees

38

Section 2.13

Evidence of Indebtedness

39

Section 2.14

Payments Generally

39

Section 2.15

Sharing of Payments

41

Section 2.16

Compensation for Losses

42

Section 2.17

Increased Costs

42

Section 2.18

Taxes

43

Section 2.19

Inability to Determine Rates

47

Section 2.20

Illegality

47

Section 2.21

Mitigation Obligations; Replacement of Lenders

48

Section 2.22

Cash Collateral

49

Section 2.23

Defaulting Lenders

49

Section 2.24

Incremental Facilities

51




SECTION 3.

CONDITIONS PRECEDENT.

53

Section 3.1

Initial Credit Event

53

Section 3.2

All Credit Events

55




SECTION 4.

REPRESENTATIONS AND WARRANTIES.

56

Section 4.1

Organization and Qualification

56

Section 4.2

Subsidiaries

56

Section 4.3

Authority and Validity of Obligations

57

Section 4.4

Use of Proceeds; Margin Stock

57

Section 4.5

Financial Reports

57

Section 4.6

No Material Adverse Change

58

Section 4.7

Full Disclosure

58

Section 4.8

Trademarks, Franchises, and Licenses

58

Section 4.9

Governmental Authority and Licensing

58

Section 4.10

Good Title

58

Section 4.11

Litigation and Other Controversies

58

Section 4.12

Taxes

58

Section 4.13

Approvals

59

Section 4.14

Affiliate Transactions

59

Section 4.15

Investment Company

59

Section 4.16

ERISA

59

Section 4.17

Compliance with Laws

59

Section 4.18

OFAC

60

Section 4.19

Other Agreements

60

Section 4.20

Solvency

60

Section 4.21

No Default

60

Section 4.22

No Broker Fees

60

Section 4.23

Premises

60




SECTION 5.

AFFIRMATIVE COVENANTS.

60

Section 5.1

Maintenance of Business

61

Section 5.2

Maintenance of Properties

61

Section 5.3

Taxes and Assessments

61

Section 5.4

Insurance

61

Section 5.5

Financial Reports

62

Section 5.6

Inspection

63

Section 5.7

ERISA

63

Section 5.8

Compliance with Laws

63

Section 5.9

Compliance with OFAC Sanctions Programs

64

Section 5.10

Formation of Subsidiaries

65

Section 5.11

Use of Proceeds; Margin Stock

65

Section 5.12

Guaranties and Collateral

65

Section 5.13

Collateral Access Agreements

67




SECTION 6.

NEGATIVE COVENANTS.

67

Section 6.1

Borrowings and Guaranties

67

Section 6.2

Liens

68

Section 6.3

Investments, Acquisitions, Loans and Advances

69

Section 6.4

Mergers, Consolidations and Sales

69

Section 6.5

Maintenance of Subsidiaries

70

Section 6.6

Dividends and Certain Other Restricted Payments

70

Section 6.7

Burdensome Contracts With Affiliates

70

Section 6.8

No Changes in Fiscal Year

70

Section 6.9

Change in the Nature of Business

70

Section 6.10

No Restrictions

71

Section 6.11

Subordinated Debt

71

Section 6.12

Financial Covenants

71




SECTION 7.

EVENTS OF DEFAULT AND REMEDIES.

71

Section 7.1

Events of Default

71

Section 7.2

Non Bankruptcy Defaults

73

Section 7.3

Bankruptcy Defaults

73




SECTION 8.

AGENCY.

73

Section 8.1

Appointment and Authority

73

Section 8.2

Rights as a Lender

73

Section 8.3

Exculpatory Provisions

74

Section 8.4

Reliance by Administrative Agent

75

Section 8.5

Delegation of Duties

75

Section 8.6

Resignation of Administrative Agent

75

Section 8.7

Non Reliance on Agents and Other Lenders

76

Section 8.8

No Other Duties

76

Section 8.9

Administrative Agent May File Proofs of Claim

76




SECTION 9.

MISCELLANEOUS.

77

Section 9.1

No Waiver, Cumulative Remedies

77

Section 9.2

Non Business Days

77

Section 9.3

 Notices; Public Information

77

Section 9.4

Waivers; Amendments

78

Section 9.5

Expenses; Indemnity; Damage Waiver

81

Section 9.6

Successors and Assigns

82

Section 9.7

Survival

85

Section 9.8

Counterparts; Integration; Effectiveness; Electronic Execution

86

Section 9.9

Severability

86

Section 9.10

Right of Setoff

86

Section 9.11

Governing Law; Jurisdiction; Etc

87

Section 9.12

 WAIVER OF JURY TRIAL

88

Section 9.13

Headings

88

Section 9.14

Treatment of Certain Information; Confidentiality

88

Section 9.15

PATRIOT Act

89

Section 9.16

Interest Rate Limitation

89

Section 9.17

Payments Set Aside

89

Section 9.18

No Advisory or Fiduciary Responsibility

89

Section 9.19

Acknowledgement and Consent to Bail In of EEA Financial Institutions

90













KCP-8357298-18










EXHIBITS:




EXHIBIT A:

Form of Assignment and Assumption

EXHIBIT B:

Form of Borrowing Request

EXHIBIT C:

Form of Interest Election Request

EXHIBIT D-1:

Form of Delayed Draw Term Note

EXHIBIT D-2:

Form of Revolving Note

EXHIBIT E-1:

Form of Foreign Lender Certificate (Exemption of Portfolio Interest)

EXHIBIT E-2:

Form of Foreign Lender Certificate (Not a Beneficial Owner)

EXHIBIT E-3:

Form of Foreign Lender Certificate (Not a Beneficial Owner)

EXHIBIT E-4

Form of Foreign Lender Certificate (Direct/Indirect Partner)

EXHIBIT F:

Form of Incremental Facility Request

EXHIBIT G:

Form of Compliance Certificate










KCP-8357298-18










CREDIT AGREEMENT

This Credit Agreement is entered into as of May 17, 2018 by and between DULUTH
HOLDINGS INC., a Wisconsin corporation (the “Borrower”), each lender from time
to time party hereto (collectively, the “Lenders” and individually, a “Lender”),
and BMO HARRIS BANK N.A., a national banking association, as Administrative
Agent, Swingline Lender and L/C Issuer.  All capitalized terms used herein
without definition shall have the meanings ascribed thereto in Section 1.1.

PRELIMINARY STATEMENT

The Borrower has requested that the Lenders extend credit to the Borrower in the
form of (i) up to $80,000,000 in aggregate principal amount of Revolving Credit
Commitments, and (ii) up to $50,000,000 in aggregate principal amount of Delayed
Draw Term Loan Commitments, to refinance existing Indebtedness for Borrowed
Money outstanding on the Closing Date, finance working capital and Capital
Expenditures, pay certain fees and expenses associated with the funding of the
Loans on the Closing Date and for  other general corporate purposes of the
Borrower and its Subsidiaries; and

In connection with the foregoing and as an inducement for the Lenders to extend
the credit contemplated hereunder, the Borrower has agreed to secure all of its
Obligations by granting to the Administrative Agent, for the benefit of the
Lenders, a first priority Lien on all of its assets (except for Excluded
Property), and

NOW, THEREFORE, in consideration of the mutual agreements contained herein, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto hereby agree as follows:

SECTION 1.

DEFINITIONS; INTERPRETATION.

Section 1.1

Definitions.  The following terms when used herein shall have the following
meanings:

“Account Control Agreement” means deposit account, securities account, and
commodity account control agreements with respect to each deposit, securities or
commodity account maintained or acquired by Borrower and each of its
Subsidiaries.  Each control agreement shall be in form and substance reasonably
satisfactory to the Administrative Agent.

“Additional Rent Adjusted Leverage Ratio Requirement” means that, in connection
with any Delayed Draw Term Loan or Incremental Term Loan Facility, the Rent
Adjusted Leverage Ratio (as of the last day of the immediately preceding Fiscal
Quarter of Borrower, but adjusted as set forth in the following sentence) shall
be not greater than a ratio equal to the maximum Rent Adjusted Leverage Ratio
required to be maintained pursuant to Section 6.12(a) below for such Fiscal
Quarter minus an amount equal to 0.25.  For purposes of calculating the Rent
Adjusted Leverage Ratio, the principal amount of such proposed Delayed Draw Term
Loan or Incremental Term Loan Facility shall be added to the Rent Adjusted Total
Funded Indebtedness.

“Adjusted LIBOR Rate” means, for any Borrowing of Eurodollar Loans, a rate per
annum determined in accordance with the following formula:

Adjusted LIBOR Rate

=

                            LIBOR                     

1 - Eurodollar Reserve Percentage

“Administrative Agency Fee Letter” means the fee provisions of that certain
mandate letter dated April 4, 2018 between the Borrower and the Administrative
Agent.

“Administrative Agent” means BMO Harris Bank N.A., in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth in Section 9.3, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means any Person directly or indirectly controlling or controlled
by, or under direct or indirect common control with, another Person.  A Person
shall be deemed to control another Person for purposes of this definition if
such Person possesses, directly or indirectly, the power to direct, or cause the
direction of, the management and policies of the other Person, whether through
the ownership of voting securities, common directors, trustees or officers, by
contract or otherwise; provided that, in any event for purposes of this
definition, any Person that owns, directly or indirectly, 10% or more of the
securities having the ordinary voting power for the election of directors or
governing body of a corporation or 10% or more of the partnership or other
ownership interest of any other Person (other than as a limited partner of such
other Person) will be deemed to control such corporation or other Person.

“Agent Parties” is defined in Section 9.3(d)(ii).



“Agreement” means this Credit Agreement, as the same may be amended, restated,
supplemented, or otherwise modified from time to time pursuant to the terms
hereof.

“Anti-Corruption Law” means the FCPA and any law, rule or regulation of any
jurisdiction concerning or relating to bribery or corruption that are applicable
to Borrower or any Subsidiary or Affiliate.



“Applicable Law” means, as to any Person, all applicable Laws binding upon such
Person or to which such a Person is subject.



“Applicable Margin” means, with respect to Loans, Reimbursement Obligations,
Letter of Credit Fee, Revolving Credit Non-Use Fee and DDTL Non-Use Fee, from
the Closing Date until the first Pricing Date, the rates per annum shown
opposite Level IV below, and thereafter from one Pricing Date to the next the
Applicable Margin means the rates per annum determined in accordance with the
following schedule:

Level

Rent Adjusted Leverage Ratio for Such Pricing Date

Applicable Margin for (i) Loans that are Base Rate Loans and (ii) Reimbursement
Obligations shall be:

Applicable Margin for (i) Loans that are Eurodollar Loans and (ii) Letter of
Credit Fee shall be:

Applicable Margin for Revolving Credit Non-Use Fee shall be:

Applicable Margin for DDTL Non-Use Fee shall be:

I

Greater than or equal to 2.5 to 1.0

1.00%

2.00%

0.30%

0.30%

II

Less than 2.5 to 1.0, but greater than or equal to 2.0 to 1.0

0.75%

1.75%

0.25%

0.30%

III

Less than 2.0 to 1.0, but greater than or equal to 1.5 to 1.0

0.50%

1.50%

0.20%

0.30%

IV

Less than 1.5 to 1.0

0.25%

1.25%

0.15%

0.30%




For purposes hereof, the term “Pricing Date” means, for any Fiscal Quarter of
Borrower ending on or after April 29, 2018, the date on which Administrative
Agent is in receipt of Borrower’s most recent financial statements (and, in the
case of the year-end financial statements, audit report) for the Fiscal Quarter
then ended, pursuant to Section 5.5.  The Applicable Margin shall be established
based on the Rent Adjusted Leverage Ratio for the most recently completed Fiscal
Quarter and the Applicable Margin established on a Pricing Date shall remain in
effect until the next Pricing Date.  If Borrower has not delivered its financial
statements by the date such financial statements (and, in the case of the
year-end financial statements, audit report) are required to be delivered under
Section 5.5, until such financial statements and audit report are delivered, the
Applicable Margin shall be the highest Applicable Margin (i.e., Level I shall
apply).  If Borrower subsequently delivers such financial statements before the
next Pricing Date, the Applicable Margin established by such late delivered
financial statements shall take effect from the date of delivery until the next
Pricing Date.  In all other circumstances, the Applicable Margin established by
such financial statements shall be in effect from the Pricing Date that occurs
immediately after the end of the Fiscal Quarter covered by such financial
statements until the next Pricing Date.  Each determination of the Applicable
Margin made by Administrative Agent in accordance with the foregoing shall be
conclusive and binding on Borrower and the Lenders absent manifest error.

If, as a result of any restatement of or other adjustment to the financial
statements of the Borrower or for any other reason, the Borrower or the
Administrative Agent determines that (i) the Rent Adjusted Leverage Ratio as
calculated by the Borrower as of any applicable date was inaccurate and (ii) a
proper calculation of the Rent Adjusted Leverage Ratio would have resulted in
higher pricing for such period, the Borrower shall immediately and retroactively
be obligated to pay to the Administrative Agent on behalf of the Lenders,
promptly on demand by the Lender (or, after the occurrence of any Event of
Default described in Section 7.1(j) or (k) with respect to Borrower has occurred
and is continuing, automatically and without further action by the
Administrative Agent or the Lenders), an amount equal to the excess of the
amount of interest and fees that should have been paid for such period over the
amount of interest and fees actually paid for such period.  This paragraph shall
not limit the rights of the Administrative Agent or the Lenders under any other
provision of the Loan Documents.  The Borrower’s obligations under this
paragraph shall survive the termination of the Commitments and the repayment of
all other Obligations hereunder.

“Applicable Percentage” means, for any Lender its Revolver Percentage, Delayed
Draw Term Loan Percentage, or Incremental Term Loan Percentage, as applicable;
and where the term “Applicable Percentage” is applied on an aggregate basis
(including, without limitation, Section 9.6(b)), such aggregate percentage shall
be calculated by aggregating the separate components of the Revolver Percentage,
the Delayed Draw Term Loan Percentage, and the Incremental Term Loan Percentage,
and expressing such components on a single percentage basis.

“Application” is defined in Section 2.2(b).

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arranger” means BMO Capital Markets Corp., in its capacity as sole lead
arranger and sole bookrunner.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 9.6), and accepted by the Administrative Agent, in
substantially the form of Exhibit A or any other form approved by the
Administrative Agent.

“Assumed Maintenance Capital Expenditures” means, with respect to Borrower and
its Subsidiaries determined on a consolidated basis for the applicable period,
an assumed amount of unfinanced Capital Expenditures equal to $10,000,000.

“Available Amount” means, as of any date of determination, the sum of (a) the
aggregate Revolving Credit Commitment less (i) the aggregate outstanding
principal amount of all Revolving Loans and (ii) the aggregate amount of all L/C
Obligations plus (b) Unrestricted Cash.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time that is described in the EU Bail-In Legislation Schedule.

“Bank Product Obligations” of Borrower or any Subsidiary means any and all of
their obligations, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) in connection with Bank
Products.

“Bank Products” means each and any of the following bank products and services
provided to Borrower or any Subsidiary by BMO Harris Bank N.A., any other Lender
or any of their respective Affiliates:  (a) credit or charge cards for
commercial customers (including, without limitation, “commercial credit cards”
and purchasing cards), (b) stored value cards, and (c) depository, cash
management, and treasury management services (including, without limitation,
controlled disbursement, automated clearinghouse transactions, return items,
overdrafts and interstate depository network services).

“Base Rate” means, for any day, the rate per annum equal to the greatest of:
 (a) the rate of interest announced or otherwise established by Administrative
Agent from time to time as its prime commercial rate as in effect on such day,
with any change in the Base Rate resulting from a change in said prime
commercial rate to be effective as of the date of the relevant change in said
prime commercial rate (it being acknowledged and agreed that such rate may not
be Administrative Agent’s best or lowest rate), (b) the sum of (i) the rate
determined by Administrative Agent to be the average (rounded upward, if
necessary, to the next higher 1/100 of 1%) of the rates per annum quoted to
Administrative Agent at approximately 10:00 a.m. (or as soon thereafter as is
practicable) on such day (or, if such day is not a Business Day, on the
immediately preceding Business Day) by two or more Federal funds brokers
selected by Administrative Agent for sale to Administrative Agent at face value
of Federal funds in the secondary market in an amount equal or comparable to the
principal amount for which such rate is being determined, plus (ii) 1/2 of 1%,
and (c) the LIBOR Quoted Rate for such day plus 1.00%.  As used herein, the term
“LIBOR Quoted Rate” means, for any day, the rate per annum equal to the quotient
of (i) the rate per annum (rounded upwards, if necessary, to the next higher
1/100,000 of 1%) for deposits in U.S. Dollars for a one-month interest period as
reported on the applicable Bloomberg screen page (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time) as of 11:00 a.m. (London, England time)
on such day (or, if such day is not a Business Day, on the immediately preceding
Business Day) divided by (ii) one (1) minus the Eurodollar Reserve Percentage,
provided that in no event shall the “LIBOR Quoted Rate” or the “Base Rate” be
less than 0.00%.

“Base Rate Loan” means a Loan bearing interest at a rate specified in
Section 2.8(a).

“Borrower” is defined in the introductory paragraph of this Agreement.

“Borrowing” means the total of Loans of a single Type advanced, continued for an
additional Interest Period, or converted from a different Type into such Type by
Administrative Agent on a single date and, in the case of Eurodollar Loans, for
a single Interest Period.  A Borrowing is “advanced” on the day Administrative
Agent and Lenders advance funds comprising such Borrowing to Borrower, is
“continued” on the date a new Interest Period for the same Type of Loans
commences for such Borrowing, and is “converted” when such Borrowing is changed
from one Type of Loans to the other, all as determined pursuant to Section 2.7.

“Borrowing Request” means (a) a request for a Borrowing of Revolving Loans, (b)
a request for a Borrowing of Delayed Draw Term Loans, which in each case shall
be in substantially in the form of Exhibit B attached hereto, or as the
Administrative Agent may otherwise approve.

“Business Day” means any day (other than a Saturday or Sunday) on which banks
are not authorized or required to close in Chicago, Illinois. If the applicable
Business Day relates to the determination of the LIBOR Index Rate, then Business
Day means any day on which banks on which commercial banks are open for general
business (including dealings in foreign exchange and foreign currency deposits)
in London, England.

“Capital Expenditures” means, with respect to any Person for any period, the
aggregate amount of all expenditures (whether paid in cash or accrued as a
liability) by such Person during that period for the acquisition or leasing
(pursuant to a Capital Lease) of fixed or capital assets or additions to
property, plant, or equipment (including replacements, capitalized repairs, and
improvements) which should be capitalized on the balance sheet of such Person in
accordance with GAAP.

“Capital Lease” means any lease of Property which in accordance with GAAP is
required to be capitalized on the balance sheet of the lessee.

“Capitalized Lease Obligation” means, for any Person, the amount of the
liability shown on the balance sheet of such Person in respect of a Capital
Lease determined in accordance with GAAP.

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the L/C Issuer or Lenders, as
collateral for L/C Obligations or obligations of Lenders to fund participations
in respect of L/C Obligations, cash or deposit account balances or, if the
Administrative Agent and the L/C Issuer shall agree in its sole discretion,
other credit support, in each case pursuant to documentation in form and
substance satisfactory to the Administrative Agent and the L/C Issuer.  “Cash
Collateral” shall have a meaning analogous to the foregoing and shall include
the proceeds of such cash collateral and other credit support.

“Cash Equivalents” means investments and instruments described in clauses (a)
through (e) of Section 6.3.

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended by the Superfund Amendments and
Reauthorization Act of 1986, 42 U.S.C. §§ 9601 et seq., and any future
amendments.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following:  (i) the adoption or taking effect of any law, rule,
regulation or treaty, (ii) any change in any law, rule, regulation or treaty or
in the administration, interpretation or application thereof by any Governmental
Authority or (iii) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority; provided
that notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted or issued.

“Change of Control” means any of (a) the acquisition by any “person” or “group”
(as such terms are used in sections 13(d) and 14(d) of the Securities Exchange
Act of 1934, as amended) at any time of beneficial ownership, directly or
indirectly, of thirty five percent (35%) or more of the outstanding capital
stock or other equity interests of Borrower entitled to vote for members of the
board of directors or equivalent governing body of the Borrower on a fully
diluted basis, (b) the failure of Stephen L. Schlecht to beneficially own,
directly or indirectly, more than fifty percent (50%) of the voting power of the
outstanding capital stock or other equity interests of Borrower entitled to vote
for members of the board of directors or equivalent governing body of the
Borrower on a fully diluted basis, (c) the failure of individuals who are
members of the board of directors (or similar governing body) of Borrower on the
Closing Date (together with any new or replacement directors whose initial
nomination for election was approved by a majority of the directors who were
either directors on the Closing Date or previously so approved) to constitute a
majority of the board of directors (or similar governing body) of Borrower, or
(d) any “Change of Control” (or words of like import), as defined in any
agreement or indenture relating to any issue of Indebtedness for Borrowed Money
of Borrower or any Subsidiary shall occur.

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Swingline
Loans, Delayed Draw Term Loans or Incremental Term Loans.

“Closing Date” means the date of this Agreement or such later Business Day upon
which each condition described in Section 3.1 shall be satisfied or waived in a
manner in accordance with Section 9.4.

“Code” means the Internal Revenue Code of 1986, as amended, and any successor
statute thereto.

“Collateral” means all properties, rights, interests, and privileges from time
to time subject to the Liens granted to Administrative Agent for the benefit of
the Lenders, or any security trustee therefor, by the Collateral Documents.

“Collateral Access Agreement” means any landlord waiver, warehouse, processor or
other bailee letter or other agreement, in form and substance satisfactory to
the Administrative Agent, between the Administrative Agent and any third party
(including any bailee, consignee, customs broker, or other similar Person) in
possession of any Collateral or any landlord of Borrower or any Subsidiary for
any real property where any Collateral is located, as such landlord waiver,
bailee letter or other agreement may be amended, restated, or otherwise modified
from time to time.

“Collateral Account” means a separate collateral account maintained with, held
in the name of, and subject to the exclusive dominion and control of,
Administrative Agent for the purpose of holding assets as security for, and for
application by Administrative Agent or the L/C Issuer (to the extent available)
to, the reimbursement of any payment under any Letter of Credit then or
thereafter made by L/C Issuer, and to the payment of the unpaid balance of other
Obligations.

“Collateral Documents” means the Mortgages, the Account Control Agreements, the
Security Agreement, and all other mortgages, deeds of trust, security
agreements, pledge agreements, assignments, financing statements and other
documents as shall from time to time secure or relate to the Obligations, the
Hedging Liabilities and the Bank Product Obligations or any part thereof.

“Commitment” means with respect to each Lender on any date, the commitment of
such Lender to (a) make a Revolving Loan if such Loan is required to be
disbursed on such date, (b) make a Delayed Draw Term Loan if such Loan is
required to be disbursed on such date, and (c) purchase a participation in
(i) L/C Obligations and (ii) Swingline Loans, in each case if such participation
is required to be purchased on such date, expressed as an amount representing
the maximum principal and/or face amount of such Loan, Letter of Credit and/or
Swingline Loan, as such commitment may be reduced or increased from time to time
pursuant to Section 9.6 or reduced from time to time pursuant to Section 2.10 or
2.23.  The initial amount of such Lender’s Commitment is set forth on
Schedule 2.1 or in the Assignment and Assumption pursuant to which such Lender
shall have assumed its Commitment, as applicable.

“Commitment Termination Date” means, with respect to the Revolving Loan, the day
prior to the Maturity Date, and with respect to the Delayed Draw Term Loan, the
day prior to the second anniversary of the Closing Date, (except that, if such
date is not a Business Day, the Commitment Termination Date shall be the next
preceding Business Day).

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).

“Communications” is defined in Section 9.3(d)(ii).

“Consolidated Total Assets” means the consolidated total assets of Borrower and
its Subsidiaries as shown on the financial statements of Borrower and its
Subsidiaries delivered pursuant to Section 5.5 for the most recently ended
period.

“Controlled Group” means all members of a controlled group of corporations and
all trades or businesses (whether or not incorporated) under common control
which, together with Borrower, are treated as a single employer under
Section 414 of the Code.

“Credit Event” means the advancing of any Loan, any L/C Credit Extension, or any
other extension of credit made hereunder.

“DDTL Non-Use Fee” shall mean the fee payable by the Borrower to the
Administrative Agent for the account of the Lenders for the portion of the
Delayed Draw Term Loan Commitments which remain unused, pursuant to Section
2.12(a).

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.

“Default” means any event or condition the occurrence of which would, with the
passage of time or the giving of notice, or both, constitute an Event of
Default.

“Default Rate” means an interest rate (before as well as after judgment) equal
to (a) with respect to principal, the applicable interest rate plus 2.00% per
annum (provided that, with respect to a Eurodollar Loan, the determination of
the applicable interest rate is subject to Section 2.7(e) to the extent that
Eurodollar Loans may not be converted to, or continued as, Eurodollar Loans,
pursuant thereto) and (b) with respect to any other overdue amount (including
overdue interest and fees), the interest rate applicable to Base Rate Loans in
the case of overdue interest or fee plus 2.00% per annum.

“Defaulting Lender” means, subject to Section 2.23(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the L/C Issuer, any
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within two Business Days of the date when due, (b) has notified
the Borrower, the Administrative Agent or the L/C Issuer or Swingline Lender in
writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three (3) Business Days
after written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity or
(iii) become the subject of a Bail-in Action; provided that a Lender shall not
be a Defaulting Lender solely by virtue of the ownership or acquisition of any
equity interest in that Lender or any direct or indirect parent company thereof
by a Governmental Authority so long as such ownership interest does not result
in or provide such Lender with immunity from the jurisdiction of courts within
the United States or from the enforcement of judgments or writs of attachment on
its assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.  Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 2.23(b)) upon delivery of written
notice of such determination to the Borrower, the L/C Issuer, the Swingline
Lender and each Lender.

“Delayed Draw Funding Date” means the date or dates on which the Delayed Draw
Term Loans are funded pursuant to Section 2.3; which for the avoidance of doubt,
may not be a date after the Delayed Draw Term Loan Commitment Expiration Date.

“Delayed Draw Term Loan” is defined in Section 2.3(a) and, as so defined,
includes a Base Rate Loan or a Eurodollar Loan, each of which is a “Type” of
Delayed Draw Term Loan hereunder.

“Delayed Draw Term Loan Commitment” means, as to any Delayed Draw Term Loan
Lender, the obligation of such Delayed Draw Term Loan Lender to make a portion
of the Delayed Draw Term Loans to the account of the Borrower hereunder on the
Delayed Draw Funding Dates in an aggregate principal amount not to exceed the
amount set forth opposite such Lender’s name on the Schedule 2.1, as such amount
may be reduced or otherwise modified at any time or from time to time pursuant
to the terms hereof.  The aggregate Delayed Draw Term Loan Commitment of all
Delayed Draw Term Loan Lenders on the Closing Date shall be $50,000,000. The
Delayed Draw Term Loan Commitment of each Delayed Draw Term Loan Lender as of
the Closing Date is set forth opposite the name of such Delayed Draw Term Loan
Lender on Schedule 2.1.

“Delayed Draw Term Loan Commitment Expiration Date” means the earlier of (i) the
date on which the Delayed Draw Term Loan Commitments have been fully drawn or
(ii) the Commitment Termination Date.

“Delayed Draw Term Loan Exposure” means, as to any Delayed Draw Term Loan Lender
at any time, the aggregate principal amount at such time of its outstanding
Delayed Draw Term Loans.

“Delayed Draw Term Loan Lender” means any Lender with a Delayed Draw Term Loan
Commitment and/or outstanding Delayed Draw Term Loans.

“Delayed Draw Term Loan Percentage” means, for each Delayed Draw Term Loan
Lender, the percentage of the total Delayed Draw Term Loan Commitments
represented by such Lender’s Delayed Draw Term Loan Commitment or, if the
Delayed Draw Term Loan Commitments have been terminated or expired, the
percentage of the total Delayed Draw Term Loan Exposure then outstanding held by
such Lender.

“Delayed Draw Term Note” is defined in Section 2.13(c).

“Disposition” means the sale, lease, conveyance or other disposition of
Property, other than sales or other dispositions expressly permitted under
Sections 6.4(i), 6.4(ii), or 6.4(iii).

“Domestic Subsidiary” means a Subsidiary that is not a Foreign Subsidiary.

“EBITDAR” means, with respect to Borrower and its Subsidiaries determined on a
consolidated basis for the applicable period, Net Income for such period plus
all amounts deducted in arriving at such Net Income amount in respect of
(a) Interest Expense for such period, (b) federal, state, and local income tax
expenses for such period, (c) depreciation, amortization, depletion and other
like reductions to income for such period and (d) rent and lease expenses for
such period calculated in accordance with GAAP, and plus or minus, as
applicable, (i) non-cash capital stock or other equity interest based
compensation awards and (ii) other non-cash items and
extraordinary/unusual/non-recurring items (including non-cash purchase
accounting adjustments) as agreed to in the Administrative Agent’s reasonable
discretion.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country that is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
that is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country that is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 9.6(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 9.6(b)(iii)).

“Environmental Claim” means any investigation, notice, violation, demand,
allegation, action, suit, injunction, judgment, order, consent decree, penalty,
fine, Lien, proceeding or claim (whether administrative, judicial or private in
nature) arising (a) pursuant to, or in connection with an actual or alleged
violation of, any Environmental Law, (b) in connection with any Hazardous
Material, (c) from any abatement, removal, remedial, corrective or response
action in connection with a Hazardous Material, Environmental Law or order of a
Governmental Authority or (d) from any actual or alleged damage, injury, threat
or harm to health, safety, natural resources or the environment.

“Environmental Law” means any current or future Laws pertaining to (a) the
protection of health, safety and the indoor or outdoor environment, (b) the
conservation, management or use of natural resources and wildlife, (c) the
protection or use of surface water or groundwater, (d) the management,
manufacture, possession, presence, use, generation, transportation, treatment,
storage, disposal, Release, threatened Release, abatement, removal, remediation
or handling of, or exposure to, any Hazardous Material or (e) pollution
(including any Release to air, land, surface water or groundwater), and any
amendment, rule, regulation, order or directive issued thereunder.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
or any successor statute thereto.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Eurodollar Loan” means a Loan bearing interest at the rate specified in
Section 2.8(a).

“Eurodollar Reserve Percentage” means the maximum reserve percentage, expressed
as a decimal, at which reserves (including any emergency, marginal, special, and
supplemental reserves) are imposed by the Board of Governors of the Federal
Reserve System (or any successor) on “eurocurrency liabilities”, as defined in
such Board’s Regulation D (or any successor thereto), subject to any amendments
of such reserve requirement by such Board or its successor, taking into account
any transitional adjustments thereto.  For purposes of this definition, the
relevant Loans shall be deemed to be “eurocurrency liabilities” as defined in
Regulation D without benefit or credit for any prorations, exemptions or offsets
under Regulation D.  The Eurodollar Reserve Percentage shall be adjusted
automatically on and as of the effective date of any change in any such reserve
percentage.

“Event of Default” means any event or condition identified as such in
Section 7.1.

“Event of Loss” means, with respect to any Property, any of the following:
 (a) any loss, destruction or damage of such Property or (b) any condemnation,
seizure, or taking, by exercise of the power of eminent domain or otherwise, of
such Property, or confiscation of such Property or the requisition of the use of
such Property.

“Excluded Property” means all real Property owned by the Borrower which is not a
Required Mortgaged Premises.

“Excluded Swap Obligation” means any Swap Obligation of a Loan Party (other than
the direct counterparty of such Swap Obligation) if, and to the extent that, all
or a portion of the Guaranty of such Loan Party of, or the grant by such Loan
Party of a security interest to secure, such Swap Obligation (or any Guaranty
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such Loan
Party's failure for any reason to constitute an "eligible contract participant"
as defined in the Commodity Exchange Act at the time the Guaranty of such Loan
Party or the grant of such security interest becomes effective with respect to
such Swap Obligation.  If a Swap Obligation arises under a master agreement
governing more than one swap, such exclusion shall apply only to the portion of
such Swap Obligation that is attributable to swaps for which such Guaranty or
security interest is or becomes illegal.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 2.21(b)) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 2.18, amounts with
respect to such Taxes were payable either to such Lender's assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 2.18(g) and (d) any withholding Taxes imposed under
FATCA.

“Facilities” means the Revolving Facility, the credit facility for making
Delayed Draw Term Loans, and the Incremental Term Loan Facilities.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.

“FCPA” means the Foreign Corrupt Practices Act, 15 U.S.C. §§78dd-1, et seq.




“Federal Funds Rate” means the fluctuating interest rate per annum described in
part (i) of clause (b) of the definition of Base Rate.

“Financial Officer” of any Person means the chief financial officer, principal
accounting officer, treasurer or controller of such Person.

“Fiscal Quarter” means each fiscal quarter of Borrower and its Subsidiaries
ending on the dates set forth on Schedule 2.11.




“Fixed Charge Coverage Ratio” means, with respect to Borrower and its
Subsidiaries determined on a consolidated basis as of any date of determination,
the ratio of (a) the sum of (i) EBITDAR for the four Fiscal Quarters ending on
such date of determination minus (ii) Assumed Maintenance Capital Expenditures
minus (iii) federal, state, and local income Taxes paid in cash during the
applicable period minus (iv) Restricted Payments during the applicable period to
(b) Fixed Charges for the four Fiscal Quarters ending on such date of
determination.

“Fixed Charges” means, with respect to Borrower and its Subsidiaries determined
on a consolidated basis for the applicable period, the sum of (a) all regularly
scheduled payments of principal made or to be made during such period with
respect to Indebtedness for Borrowed Money of Borrower and its Subsidiaries,
plus (b) Interest Expense for such period paid in cash, and plus (c) aggregate
rent and lease expenses for such period calculated in accordance with GAAP.

“Foreign Lender” means any Lender that is not a U.S. Person.

“Foreign Subsidiary” means each Subsidiary which (a) is organized under the laws
of a jurisdiction other than the United States of America or any state thereof
or the District of Columbia, (b) conducts substantially all of its business
outside of the United States of America, and (c) has substantially all of its
assets outside of the United States of America.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations with respect to Letters of Credit issued by the L/C
Issuer other than L/C Obligations as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof, and (b) with respect to any
Swingline Lender, such Defaulting Lender’s Applicable Percentage of outstanding
Swingline Loans made by such Swingline Lender other than Swingline Loans as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders.

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans, bonds and similar extensions of credit in the ordinary course of its
activities.

“GAAP” means generally accepted accounting principles set forth from time to
time in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession), which are applicable to the circumstances as of the date of
determination.

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

“Guarantor” and “Guarantors” each is defined in Section 5.12(a).

“Guaranty” and “Guaranties” each is defined in Section 5.12(a).

“Hazardous Material” means any substance, chemical, compound, product, solid,
gas, liquid, waste, byproduct, pollutant, contaminant or material which is
hazardous or toxic, and includes (a) asbestos, polychlorinated biphenyls and
petroleum (including crude oil or any fraction thereof) and (b) any material
classified or regulated as “hazardous” or “toxic” or words of like import
pursuant to an Environmental Law.

“Hazardous Material Activity” means any activity, event or occurrence involving
a Hazardous Material, including the manufacture, possession, presence, use,
generation, transportation, treatment, storage, disposal, Release, threatened
Release, abatement, removal, remediation, handling of or corrective or response
action to any Hazardous Material.

“Hedging Liability” means the liability of Borrower or any Subsidiary to any of
the Lenders, or any Affiliates of such Lenders, in respect of any interest rate,
foreign currency, and/or commodity swap, exchange, cap, collar, floor, forward,
future or option agreement, or any other similar interest rate, currency or
commodity hedging arrangement, as Borrower or such Subsidiary, as the case may
be, may from time to time enter into with any one or more of the Lenders party
to this Agreement or their Affiliates; provided, that Hedging Liability shall
not include Excluded Swap Obligations.  

“Incremental Effective Date” is defined in Section 2.24(a).

“Incremental Facility” and “Incremental Facilities” each is defined in Section
2.24(a).

“Incremental Facility Request” is defined in Section 2.24(a).

“Incremental Revolving Loan Commitment” is defined in Section 2.24(a).

“Incremental Term Loan” is defined in Section 2.24(a).

“Incremental Term Loan Commitment” is defined in Section 2.24(a).

“Incremental Term Loan Exposure” means, as to any Lender at any time, the
aggregate principal amount at such time of its outstanding Incremental Term
Loans.

“Incremental Term Loan Facility” and “Incremental Term Loan Facilities” each is
defined in Section 2.24(a).

 “Incremental Term Loan Percentage” means, the percentage of the total
Incremental Term Loan Exposure then outstanding held by such Lender.

“Indebtedness for Borrowed Money” means for any Person (without duplication)
(a) all indebtedness created, assumed or incurred in any manner by such Person
representing money borrowed (including by the issuance of debt securities),
(b) all indebtedness for the deferred purchase price of property or services
(other than trade accounts payable arising in the ordinary course of business),
(c) all indebtedness secured by any Lien upon Property of such Person, whether
or not such Person has assumed or become liable for the payment of such
indebtedness, (d) all Capitalized Lease Obligations of such Person, and (e) all
obligations of such Person on or with respect to letters of credit, bankers’
acceptances and other extensions of credit whether or not representing
obligations for borrowed money.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in (a), Other Taxes.

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.7, which shall be in
substantially the form of Exhibit C attached hereto or as the Administrative
Agent may otherwise approve.

“Interest Expense” means, with reference to any period, the sum of all interest
charges (including imputed interest charges with respect to Capitalized Lease
Obligations and all amortization of debt discount and expense) of Borrower and
its Subsidiaries for such period determined on a consolidated basis in
accordance with GAAP.

“Interest Payment Date” means (a) with respect to any Eurodollar Loan, the last
day of each Interest Period with respect to such Eurodollar Loan and on the
Maturity Date and, if the applicable Interest Period is longer than three (3)
months, on each day occurring every three (3) months after the commencement of
such Interest Period, and (b) with respect to any Base Rate Loan, the last day
of every Fiscal Quarter (provided that whenever the last day of any Fiscal
Quarter would otherwise be a day that is not a Business Day, the Interest
Payment Date shall be extended to the next succeeding Business Day, provided
that, if such extension would cause the Interest Payment Date to occur in the
following calendar month, such Interest Payment Date shall be the immediately
preceding Business Day) and on the Maturity Date.

“Interest Period” means, with respect to any Borrowing of Eurodollar Loans, the
period commencing on the date such Borrowing of Eurodollar Loans is advanced,
continued, or created by conversion and ending 1, 2, 3, or 6 months thereafter
as selected by Borrower in its notice as provided herein; provided that:

i.

no Interest Period shall extend beyond the final Maturity Date of the relevant
Loans;

ii.

no Interest Period with respect to any Term Loans shall extend beyond a date on
which Borrower is required to make a scheduled payment of principal on such Term
Loans unless the sum of (a) the aggregate principal amount of such Term Loans
that are Base Rate Loans plus (b) the aggregate principal amount of such Term
Loans that are Eurodollar Loans with Interest Periods expiring on or before such
date equals or exceeds the principal amount to be paid on the Term Loans on such
payment date;

iii.

whenever the last day of any Interest Period would otherwise be a day that is
not a Business Day, the last day of such Interest Period shall be extended to
the next succeeding Business Day, provided that, if such extension would cause
the last day of an Interest Period for a Borrowing of Eurodollar Loans to occur
in the following calendar month, the last day of such Interest Period shall be
the immediately preceding Business Day; and

iv.

for purposes of determining an Interest Period for a Borrowing of Eurodollar
Loans, a month means a period starting on one day in a calendar month and ending
on the numerically corresponding day in the next calendar month; provided that
if there is no numerically corresponding day in the month in which such an
Interest Period is to end or if such an Interest Period begins on the last
Business Day of a calendar month, then such Interest Period shall end on the
last Business Day of the calendar month in which such Interest Period is to end.

“ISP” means the International Standby Practices, International Chamber of
Commerce Publication No. 590 (or such later version thereof as may be in effect
at the applicable time).

“Joinder Agreement” means a joinder or similar agreement entered into by any
Person (including any Lender) under Section 2.24 pursuant to which such Person
shall provide an Incremental Commitment hereunder and (if such Person is not
then a Lender) shall become a Lender party hereto.

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
or renewal thereof or the extension of the expiry date thereof, or the
reinstatement or increase of the amount thereof.

“L/C Disbursement” means a payment made by an L/C Issuer pursuant to a Letter of
Credit.

“L/C Documents” means, as to any Letter of Credit, each Application therefor and
any other document, agreement and instrument entered into by the Borrower or a
Subsidiary with or in favor of the applicable L/C Issuer and relating to such
Letter of Credit.

“L/C Issuer” means BMO Harris Bank N.A. in its capacity as issuer of Letters of
Credit hereunder.

“L/C Obligations” means, at any time, the sum of (a) the aggregate undrawn
amount of all outstanding Letters of Credit at such time, including any
automatic or scheduled increases provided for by the terms of such Letters of
Credit, determined without regard to whether any conditions to drawing could be
met at that time, plus (b) the aggregate amount of all L/C Disbursements that
have not yet been reimbursed by or on behalf of the Borrower at such time.  The
L/C Obligations of any Lender at any time shall be its Applicable Percentage of
the total L/C Obligations at such time.  For all purposes of this Agreement, if
on any date of determination a Letter of Credit has expired by its terms but any
amount may still be drawn thereunder by reason of the operation of Article 29(a)
of the UCP or Rule 3.13 or Rule 3.14 of the ISP or similar terms of the Letter
of Credit itself, or if compliant documents have been presented but not yet
honored, such Letter of Credit shall be deemed to be “outstanding” and “undrawn”
in the amount so remaining available to be paid, and the obligations of the
Borrower and each Lender shall remain in full force and effect until the L/C
Issuer and the Lenders shall have no further obligations to make any payments or
disbursements under any circumstances with respect to any Letter of Credit.

“L/C Sublimit” means an amount equal to the lesser of (a) $5,000,000 and (b) the
total amount of the Revolving Credit Commitments.  The L/C Sublimit is part of,
and not in addition to, the Revolving Facility.

“Lenders” means the Persons listed on Schedule 2.1 and any other Person that
shall have become party hereto pursuant to an Assignment and Assumption or
purusant to Section 2.24, other than any such Person that ceases to be a party
hereto pursuant to an Assignment and Assumption.  Unless the context requires
otherwise, the term “Lenders” includes the Swingline Lenders.

“Letter of Credit” means any commercial or standby letter of credit issued
hereunder.

“Letter of Credit Fee” shall mean the fee payable by the Borrower to the
Administrative Agent for the account of the Lenders for the amounts from time to
time available to be drawn under outstanding Letters of Credit, pursuant to
Section 2.12(b).

“LIBOR” means, for an Interest Period for a Borrowing of Eurodollar Loans,
(a) the LIBOR Index Rate for such Interest Period, if such rate is available,
and (b) if the LIBOR Index Rate cannot be determined, the arithmetic average of
the rates of interest per annum (rounded upwards, if necessary, to the nearest
1/100 of 1%) at which deposits in U.S. Dollars in immediately available funds
are offered to Administrative Agent at 11:00 a.m. (London, England time) two (2)
Business Days before the beginning of such Interest Period by three (3) or more
major banks in the interbank eurodollar market selected by Administrative Agent
for delivery on the first day of and for a period equal to such Interest Period
and in an amount equal or comparable to the principal amount of the Eurodollar
Loan scheduled to be made as part of such Borrowing, provided that in no event
shall “LIBOR” be less than 0.00%.

“LIBOR Index Rate” means, for any Interest Period, the rate per annum (rounded
upwards, if necessary, to the next higher one hundred thousandth of a percentage
point) for deposits in U.S. Dollars for a period equal to such Interest Period,
as reported on the applicable Bloomberg screen page (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time) as of 11:00 a.m. (London, England time)
on the day two (2) Business Days before the commencement of such Interest
Period.

“Lien” means any mortgage, lien, security interest, pledge, charge or
encumbrance of any kind in respect of any Property, including the interests of a
vendor or lessor under any conditional sale, Capital Lease or other title
retention arrangement.

“Loan Documents” means this Agreement, the Notes (if any), the Applications, the
Collateral Documents, the Guaranties, and each other instrument or document to
be delivered hereunder or thereunder or otherwise in connection therewith.

“Loan Parties” means Borrower and each Subsidiary, collectively.

“Loans” means the Revolving Loans, Delayed Draw Term Loans, and Incremental Term
Loans, whether outstanding as a Base Rate Loan or Eurodollar Loan or otherwise,
each of which is a “Type” of Loan hereunder.

“Material Adverse Effect” means (a) a material adverse change in, or material
adverse effect upon, the operations, business, Property, or condition (financial
or otherwise) of Borrower or of Borrower and its Subsidiaries taken as a whole,
(b) a material impairment of the ability of Borrower or any Subsidiary to
perform its material obligations under any Loan Document or (c) a material
adverse effect upon (i) the legality, validity, binding effect or enforceability
against Borrower or any Subsidiary of any Loan Document or the rights and
remedies of Administrative Agent for the benefit of Lenders thereunder or
(ii) the perfection or priority of any Lien granted under any Collateral
Document.

“Material Plan” is defined in Section 7.1(h).

“Maturity Date” means the first to occur of (a) May 17, 2023, or (b) the
occurrence of an Event of Default and the acceleration of the Obligations.

“Maximum Rate” is defined in Section 9.16.

“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
105% of the Fronting Exposure of L/C Issuer with respect to Letters of Credit
issued and outstanding at such time and (ii) otherwise, an amount determined by
the Administrative Agent and the L/C Issuer in their sole discretion.

“Moody’s” means Moody’s Investors Service, Inc.

“Mortgages” means, collectively, each Mortgage and Security Agreement with
Assignment of Rents and each Deed of Trust and Security Agreement with
Assignment of Rents between Borrower or the relevant Subsidiary and
Administrative Agent for the benefit of the Lenders relating to the Required
Mortgaged Premises, and any other mortgages or deeds of trust delivered to
Administrative Agent for the benefit of the Lenders pursuant to Section 5.12(c),
as the same may be amended, restated, supplemented, or otherwise modified from
time to time.

“Net Cash Proceeds” means, as applicable, (a) with respect to any Disposition by
a Person, cash and Cash Equivalent proceeds received by or for such Person’s
account, net of (i) reasonable direct costs relating to such Disposition and
(ii) sales, use or other transactional Taxes paid or payable by such Person as a
direct result of such Disposition, (b) with respect to any Event of Loss of a
Person,  cash and Cash Equivalent proceeds received by or for such Person’s
account (whether as a result of payments made under any applicable insurance
policy therefor or in connection with condemnation proceedings or otherwise),
net of reasonable direct costs incurred in connection with the collection of
such proceeds, awards or other payments, and (c) with respect to any offering of
equity securities of a Person or the issuance of any Indebtedness for Borrowed
Money by a Person,  cash and Cash Equivalent proceeds received by or for such
Person’s account, net of reasonable legal, underwriting, and other fees and
expenses incurred as a direct result thereof.

“Net Income” means, with reference to any period for any Person, the net income
(or net loss) of such Person for such period computed on a consolidated basis in
accordance with GAAP; provided that there shall be excluded from Net Income (a)
the net income (or net loss) of such Person accrued prior to the date it becomes
a Subsidiary of, or has merged into or consolidated with, Borrower or another
Subsidiary, and (b) the net income (or net loss) of such Person (other than a
Subsidiary) in which Borrower or any of its Subsidiaries has an equity interest
in, except to the extent of the amount of dividends or other distributions
actually paid to Borrower or any of its Subsidiaries during such period.

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all or all affected
Lenders in accordance with the terms of Section 9.4 and (b) has been approved by
the Required Lenders.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Note” and “Notes” each is defined in Section 2.13(c).

“Obligations” means all obligations of Borrower to pay principal and interest on
the Loans, all Reimbursement Obligations owing under the Applications, Bank
Product Obligations, all fees and charges payable hereunder, and all other
payment obligations of Borrower or any of its Subsidiaries arising under or in
relation to any Loan Document, in each case whether now existing or hereafter
arising, due or to become due, direct or indirect, absolute or contingent, and
howsoever evidenced, held or acquired; provided, that Obligations shall not
include Excluded Swap Obligations.

“OFAC” means the United States Department of Treasury Office of Foreign Assets
Control.

“OFAC Event” means the event specified in Section 5.9(c).

“OFAC Sanctions Programs” means all Laws, regulations, and Executive Orders
administered by OFAC, including the Bank Secrecy Act, anti-money laundering Laws
(including the Uniting and Strengthening America by Providing Appropriate Tools
Required to Intercept and Obstruct Terrorism Act of 2001, Pub. L. 107-56 (a/k/a
the USA Patriot Act)), and all economic and trade sanction programs administered
by OFAC, any and all similar United States federal Laws, regulations or
Executive Orders, and any similar Laws, regulators or orders adopted by any
State within the United States, including, without limitation, the U.S.
Department of State, the United Nations Security Council, the European Union,
Her Majesty’s Treasury, or other relevant sanctions authority.

“OFAC SDN List” means the list of the Specially Designated Nationals and Blocked
Persons maintained by OFAC.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.21(b)).

“Participant” is defined in Section 9.6(d).

“Participant Register” is defined in in Section 9.6(d).

“Participating Interest” is defined in Section 2.2(e).

“Participating Lender” is defined in in Section 2.2(e).

“PATRIOT Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).

“PBGC” means the Pension Benefit Guaranty Corporation or any Person succeeding
to any or all of its functions under ERISA.

“Permitted Acquisitions” means any acquisition by (i) Borrower or any Subsidiary
of substantially all of the assets of a Target, which assets are located in the
United States or (ii) Borrower or any Subsidiary of 100% of the capital stock or
other equity interests of a Target organized under the laws of any State in the
United States or the District of Columbia, in each case, to the extent that each
of the following conditions shall have been satisfied:

(a)

Borrower shall have delivered to Administrative Agent at least five days prior
to the consummation thereof (or such shorter period as Administrative Agent may
accept):

(i)

(x) notice of such acquisition setting forth in reasonable detail the terms and
conditions of such acquisition, (y) pro forma financial statements of Borrower
and its Subsidiaries after giving effect to the consummation of such acquisition
and the incurrence or assumption of any indebtedness in connection therewith and
(z) to the extent available, a due diligence package acceptable to
Administrative Agent, in each case, prior to closing of such acquisition;  

(ii)

a certificate of a Financial Officer of Borrower demonstrating on a pro forma
basis after giving effect to the consummation of such acquisition that (x) the
Rent Adjusted Leverage Ratio is not greater than the maximum Rent Adjusted
Leverage Ratio permitted under Section 6.12(a) at such time, less 0.25,
calculated as of the last day of the most recent month preceding the date on
which the acquisition is consummated for which financial statements have been
delivered, and (y) the Available Amount is not less than $10,000,000; and

(iii)

to the extent available, such other information agreements, instruments and
other documents as Administrative Agent reasonably shall request;

(b)

Borrower shall have delivered to Administrative Agent (i) as soon as available,
executed counterparts of the respective agreements, documents or instruments
pursuant to which such acquisition is to be consummated (including, without
limitation, any related management, non-compete, employment, option or other
material agreements), any schedules to such agreements, documents or instruments
and all other material ancillary agreements, instruments and documents to be
executed or delivered in connection therewith, and (ii) to the extent required
under the related acquisition agreement, all consents and approvals from
applicable Governmental Authorities and other Persons;

(c)

Borrower and each Subsidiary (including any new Subsidiary) shall execute and
deliver the agreements, instruments and other documents required by Section
5.12;

(d)

such acquisition shall not be hostile and shall have been approved by the board
of directors (or other similar body) and/or the stockholders or other
equityholders of the Target; and

(e)

no Default or Event of Default shall then exist or would exist after giving
effect thereto.

“Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization or any other entity or
organization, including a government or agency or political subdivision thereof.

“Plan” means any employee pension benefit plan covered by Title IV of ERISA or
subject to the minimum funding standards under Section 412 of the Code that
either (a) is maintained by a member of the Controlled Group for employees of a
member of the Controlled Group or (b) is maintained pursuant to a collective
bargaining agreement or any other arrangement under which more than one employer
makes contributions and to which a member of the Controlled Group is then making
or accruing an obligation to make contributions or has within the preceding five
plan years made contributions.

“Platform” means Debt Domain, Intralinks, Syndtrak, DebtX or a substantially
similar electronic transmission system.

“Premises” means the real Property owned or leased by Borrower or any
Subsidiary, including but not limited to Required Mortgaged Premises.

“Prior Facility” means Borrower’s revolving credit facility with BMO Harris Bank
N.A., which is refinanced on the Closing Date.

“Property” means, as to any Person, all types of real, personal, tangible,
intangible or mixed property owned by such Person whether or not included in the
most recent balance sheet of such Person and its subsidiaries under GAAP.

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
Guaranty or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act and can cause another
person to qualify as an “eligible contract participant” at such time by entering
into a keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“RCRA” means the Solid Waste Disposal Act, as amended by the Resource
Conservation and Recovery Act of 1976 and Hazardous and Solid Waste Amendments
of 1984, 42 U.S.C. §§ 6901 et seq., and any future amendments.

“Recipient” means (a) the Administrative Agent, (b) any Lender or (c) any L/C
Issuer, as applicable.

“Register” is defined in Section 9.6(c).

“Reimbursement Obligation” is defined in Section 2.2(c).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, migration, dumping, or disposing
into the indoor or outdoor environment, including the abandonment or discarding
of barrels, drums, containers, tanks or other receptacles containing or
previously containing any Hazardous Material.

“Rent Adjusted Leverage Ratio” means, as of any date of determination, the ratio
of (a) Rent Adjusted Total Funded Indebtedness as of such date of determination
to (b) EBITDAR for the four Fiscal Quarters ending on such date of
determination.

“Rent Adjusted Total Funded Indebtedness” means, with respect to Borrower and
its Subsidiaries determined on a consolidated basis as of any date of
determination, the sum (but without duplication) of (a) all Indebtedness for
Borrowed Money of Borrower and its Subsidiaries, including without limitation
Indebtedness for Borrowed Money incurred in connection with build to suit leases
and letters of credit at the full stated amount thereof, but excluding the
outstanding principal amount, as of such date, of the Loans; plus (b) all
Indebtedness for Borrowed Money of any other Person which is directly or
indirectly guaranteed by Borrower or its Subsidiaries or which the Borrower or
any of its Subsidiaries has agreed (contingently or otherwise) to purchase or
otherwise acquire or in respect of which the Borrower or any of its Subsidiaries
has otherwise assured a creditor against loss; plus (c) the average calendar
month end outstanding principal amount of the Loans, or (to the extent
applicable) the loans under the Prior Facility, during the twelve month period
ending on such date of determination; plus (d) aggregate rent and lease expenses
for the four Fiscal Quarters ending on such date of determination calculated in
accordance with GAAP (but, for the avoidance of doubt and notwithstanding any
changes in GAAP or the provisions of Section 1.3, excluding any liabilities
related to operating leases reflected on Borrower’s and its Subsidiaries’
balance sheet) multiplied by five (5).

“Required Lenders” means, at any time, Lenders having Total Credit Exposures
representing more than 50% of the Total Credit Exposures of all Lenders;
provided, however, that at any time there are two or more Lenders, “Required
Lenders” shall include at least two Lenders.  The Total Credit Exposure of any
Defaulting Lender shall be disregarded in determining Required Lenders at any
time.

“Required Mortgaged Premises” means the real property of Borrower hereafter
acquired and which has a purchase price or current market value, as determined
in Administrative Agent’s sole discretion of $5,000,000 or more, and all
buildings and improvements thereon, and all rents, issues, and profits
therefrom; provided, however, that any real property of Borrower which is owned
as of the Closing Date shall not be Required Mortgaged Premises.

“Resignation Effective Date” is defined in Section 8.6(a).

“Responsible Officer” means (a) the chief executive officer, president,
executive vice president or a Financial Officer of the Borrower, (b) solely for
purposes of the delivery of incumbency certificates and certified organizational
documents and resolutions pursuant to Section 3.1, any vice president, secretary
or assistant secretary of the Borrower and (c) solely for purposes of Borrowing
Requests, requests for L/C Credit Extensions, prepayment notices and notices for
Commitment terminations or reductions given pursuant to Section 2, any other
officer or employee of the Borrower so designated from time to time by one of
the officers described in clause (a) in a notice to the Administrative Agent
(together with evidence of the authority and capacity of each such Person to so
act in form and substance satisfactory to the Administrative Agent).  Any
document delivered hereunder that is signed by a Responsible Officer of the
Borrower shall be conclusively presumed to have been authorized by all necessary
corporate, partnership or other action on the part of the Borrower and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
the Borrower.

“Restricted Payments” is defined in Section 6.6.

“Revolver Percentage” means, for each Revolving Credit Lender, the percentage of
the total Revolving Credit Commitments represented by such Lender’s Revolving
Credit Commitment or, if the Revolving Credit Commitments have been terminated
or expired, the percentage of the total Revolving Credit Exposure then
outstanding held by such Lender.

“Revolving Credit Commitment” means, as to any Revolving Credit Lender, the
obligation of such Revolving Credit Lender to make Revolving Loans and to
participate in Swingline Loans and Letters of Credit issued for the account of
Borrower hereunder in an aggregate principal amount not to exceed the amount set
forth opposite such Lender’s name on Schedule 2.1, as such amount may be reduced
or otherwise modified at any time or from time to time pursuant to the terms
hereof, including pursuant to any Incremental Revolving Loan Commitment.  The
aggregate Revolving Credit Commitment of all Revolving Credit Lenders on the
Closing Date shall be $80,000,000.  The Revolving Credit Commitment of each
Revolving Credit Lender as of the Closing Date is set forth opposite the name of
such Revolving Credit Lender on Schedule 2.1.

“Revolving Credit Exposure” means, as to any Revolving Credit Lender at any
time, the aggregate principal amount at such time of its outstanding Revolving
Loans and such Lender’s participation in L/C Obligations and Swingline Loans at
such time.

“Revolving Credit Lender” means any Lender with Revolving Credit Commitment
and/or outstanding Revolving Loans.

“Revolving Credit Non-Use Fee” shall mean the fee payable by the Borrower to the
Administrative Agent for the account of the Lenders for the portion of the
Revolving Credit Commitments which remain unused, pursuant to Section 2.12(a).

“Revolving Credit Termination Date” means the Commitment Termination Date, or
such earlier date on which the Revolving Credit Commitment is terminated in
whole pursuant to Section 2.10, 7.2 or 7.3.

“Revolving Facility” means the credit facility for making Revolving Loans,
Swingline Loans and issuing Letters of Credit as described in this Agreement.

“Revolving Loan” is defined in Section 2.1(a), and, as so defined, includes a
Base Rate Loan or a Eurodollar Loan, each of which is a “Type” of Revolving Loan
hereunder.

“Revolving Note” is defined in Section 2.13(c).

“S&P” means Standard & Poor’s Ratings Services Group, a division of The McGraw
Hill Companies, Inc.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Parties” means (a) Administrative Agent, (b) each Lender (including the
Swing Line Lender), (c) the L/C Issuer, (d) each Affiliate of a Lender to which
any Loan Party is obligated in respect of Hedging Liability and/or Bank Product
Obligations, and (e) each Related Party entitled to indemnification under
Section 9.5.

“Security Agreement” means that certain General Security Agreement dated the
date of this Agreement between Borrower and its Subsidiaries and Administrative
Agent, for the benefit of the Secured Parties, as the same may be amended,
restated, supplemented, or otherwise modified from time to time.

“Solvent” means, with respect to any Person as of any date of determination,
that, as of such date, (a) the value of the assets of such Person (at present
fair saleable value measured on a going concern basis) is greater than the total
amount of liabilities (including contingent and unliquidated liabilities) of
such Person, (b) such Person is able to pay all liabilities of such Person as
such liabilities mature in the ordinary course of its business and (c) such
Person does not have unreasonably small capital to conduct its business as
currently conducted. In computing the amount of contingent or unliquidated
liabilities at any time, such liabilities shall be computed at the amount that,
in light of all the facts and circumstances existing at such time, represents
the amount that can reasonably be expected to become an actual or matured
liability.




“Subordinated Debt” means Indebtedness for Borrowed Money which is subordinated
in right of payment to the prior payment of the Obligations pursuant to
subordination provisions approved in writing by Administrative Agent and is
otherwise pursuant to documentation that is, which is in an amount that is, and
which contains interest rates, payment terms, maturities, amortization
schedules, covenants, defaults, remedies and other material terms that are, in
each case, in form and substance satisfactory to Administrative Agent.

“Subsidiary” means, as to any particular parent corporation or organization, any
other corporation or organization more than 50% of the outstanding Voting Stock
of which is at the time directly or indirectly owned by such parent corporation
or organization or by any one or more other entities which are themselves
subsidiaries of such parent corporation or organization.  Unless otherwise
expressly noted herein, the term “Subsidiary” means a Subsidiary of Borrower or
of any of its direct or indirect Subsidiaries; provided, for the avoidance of
doubt, the term “Subsidiary” shall not include any VIE in which Borrower or any
Subsidiary is an investor or of which Borrower or any Subsidiary is a
beneficiary.

“Swap Obligation” means, with respect to any Loan Party, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Sweep Depositary” shall have the meaning set forth in the definition of Sweep
to Loan Arrangement.

“Sweep to Loan Arrangement” means a cash management arrangement established by
 Borrower with the Swingline Lender or an Affiliate of the Swingline Lender, as
depositary (in such capacity, the “Sweep Depositary”), pursuant to which the
Swingline Lender is authorized (a) to make advances of Swingline Loans
hereunder, the proceeds of which are deposited by the Swingline Lender into a
designated account of the Borrower maintained at the Sweep Depositary, and (b)
to accept as prepayments of the Swingline Loans hereunder proceeds of excess
targeted balances held in such designated account at the Sweep Depositary, which
cash management arrangement is subject to such agreement(s) and on such terms
acceptable to the Sweep Depositary and the Swingline Lender.

“Swingline Borrowing” means a Borrowing of a Swingline Loan.

“Swingline Lender” means BMO Harris Bank N.A., in its capacity as lender of
Swingline Loans hereunder.

“Swingline Loan” is defined in Section 2.1(b).

“Swingline Sublimit” means an amount equal to the lesser of (a) $10,000,000 and
(b) the total amount of the Revolving Credit Commitments.  The Swingline
Sublimit is part of, and not in addition to, the Revolving Facility.

“Target” means any Person or business unit or asset group of any Person acquired
or proposed to be acquired in an Acquisition.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term Loans” means, collectively, the Delayed Draw Term Loans and the
Incremental Term Loans, if any.

“Total Credit Exposure” means, as to any Lender at any time, the sum of the
unused Commitments, Revolving Credit Exposure, Delayed Draw Term Loan Exposure,
and Incremental Term Loan Exposure of such Lender at such time.

“Trade Date” is defined in Section 9.6(b).

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBOR Rate or the Base Rate.

“UCP” means the Uniform Customs and Practice for Documentary Credits,
International Chamber of Commerce Publication No. 600 (or such later version
thereof as may be in effect at the applicable time).

“Unfunded Vested Liabilities” means, for any Plan at any time, the amount (if
any) by which the present value of all vested nonforfeitable accrued benefits
under such Plan exceeds the fair market value of all Plan assets allocable to
such benefits, all determined as of the then most recent valuation date for such
Plan, but only to the extent that such excess represents a potential liability
of a member of the Controlled Group to the PBGC or the Plan under Title IV of
ERISA.

“United States” and “U.S.” mean the United States of America.

“Unrestricted Cash” means, as of any date, all cash and Cash Equivalents of the
Borrower and each Subsidiary that is held in an account in which Administrative
Agent has a first priority Lien securing the Obligations.

“U.S. Dollars” and “$” each means the lawful currency of the United States of
America.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” is defined in Section 2.18(g).

“VIE” means a variable interest entity (as such term is used by FASB in FIN 46).

“Voting Stock” of any Person means capital stock or other equity interests of
any class or classes (however designated) having ordinary power for the election
of directors or other similar governing body of such Person, other than stock or
other equity interests having such power only by reason of the happening of a
contingency.

“Welfare Plan” means a “welfare plan” as defined in Section 3(1) of ERISA.

“Wholly-owned Subsidiary” means a Subsidiary of which all of the issued and
outstanding shares of capital stock (other than directors’ qualifying shares as
required by law) or other equity interests are owned by Borrower and/or one or
more Wholly-owned Subsidiaries within the meaning of this definition.

“Withholding Agent” means the Borrower and the Administrative Agent.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

Section 1.2

Terms Generally

.   The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined.  Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter forms.
 The words “include,” “includes” and “including” shall be deemed to be followed
by the phrase “without limitation.”  The word “will” shall be construed to have
the same meaning and effect as the word “shall.”  Unless the context requires
otherwise (a) any definition of or reference to any agreement, instrument or
other document herein shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein), (b) any reference herein to any Person shall
be construed to include such Person’s successors and assigns, (c) the words
“herein,” “hereof” and “hereunder,” and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (d) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement, (e) any reference to any law or regulation
herein shall, unless otherwise specified, refer to such law or regulation as
amended, modified or supplemented from time to time, and (f) the words “asset”
and “property” shall be construed to have the same meaning and effect and to
refer to any and all tangible and intangible assets and properties, including
cash, securities, accounts and contract rights.



Section 1.3

Accounting Terms; Changes in GAAP.

(a)

Accounting Terms.  Except as otherwise expressly provided herein, all accounting
terms not otherwise defined herein shall be construed in conformity with GAAP.
 Financial statements and other information required to be delivered by the
Borrower to the Lenders pursuant to Sections 5.5(a) and 5.5(b) shall be prepared
in accordance with GAAP as in effect at the time of such preparation.
Notwithstanding the foregoing, for purposes of determining compliance with any
covenant (including the computation of any financial covenant) contained herein,
Indebtedness for Borrowed Money of the Borrower and its Subsidiaries shall be
deemed to be carried at 100% of the outstanding principal amount thereof, and
the effects of FASB ASC 825 and FASB ASC 470-20 on financial liabilities shall
be disregarded.

(b)

Changes in GAAP.  If the Borrower notifies the Administrative Agent that the
Borrower requests an amendment to any provision hereof to eliminate the effect
of any change occurring after the date hereof in GAAP or in the application
thereof on the operation of such provision (or if the Administrative Agent
notifies the Borrower that the Required Lenders request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith.

Section 1.4

Rates.  The Administrative Agent does not warrant or accept responsibility for,
and shall not have any liability with respect to, the administration, submission
or any other matter related to the rates in the definition of “LIBOR Index Rate”
or with respect to any comparable or successor rate thereto.

Section 1.5

Letter of Credit Amounts.  Unless otherwise specified herein, the amount of a
Letter of Credit at any time shall be deemed to be the amount of such Letter of
Credit available to be drawn at such time.

SECTION 2.

THE CREDIT FACILITIES.

Section 2.1

Revolving Credit Commitment.

(a)

Revolving Credit Commitments.  Subject to the terms and conditions hereof, each
Revolving Credit Lender, by its acceptance hereof, severally agrees to make a
loan or loans (individually a “Revolving Loan” and collectively for all the
Lenders the “Revolving Loans”) in U.S. Dollars to the Borrower from time to time
on a revolving basis up to the amount of such Lender’s Revolving Credit
Commitment, subject to any reductions thereof pursuant to the terms hereof,
before the Revolving Credit Termination Date.  The sum of the aggregate
principal amount of Revolving Loans, Swingline Loans, and L/C Obligations at any
time outstanding shall not exceed the Revolving Credit Commitments in effect at
such time.  Each Borrowing of Revolving Loans shall be made ratably by the
Revolving Credit Lenders in proportion to their respective Revolver Percentages.
 As provided in Section 2.5(b), the Borrower may elect that each Borrowing of
Revolving Loans be either Base Rate Loans or Eurodollar Loans.  Revolving Loans
may be repaid and the principal amount thereof reborrowed before the Revolving
Credit Termination Date, subject to the terms and conditions hereof.

(b)

Swingline Loans.

(i)

Generally.  Subject to the terms and conditions hereof, as part of the Revolving
Facility, the Swingline Lender agrees to make loans in U.S. Dollars to the
Borrower under the Swingline (individually a “Swingline Loan” and collectively
the “Swingline Loans”) which shall not in the aggregate at any time outstanding
exceed the Swingline Sublimit.  Swingline Loans may be availed of from time to
time and Borrowings thereunder may be repaid and used again during the period
ending on the Revolving Credit Termination Date.  Each Swingline Loan shall be
in a minimum amount of $250,000 or such greater amount which is an integral
multiple of $100,000.  Each Swingline Loan shall bear interest until maturity
(whether by acceleration or otherwise) at a rate per annum equal to the rate per
annum for Base Rate Loans under the Revolving Facility as from time to time in
effect or (computed on the basis of a year of 360 days for the actual number of
days elapsed).  Interest on each Swingline Loan shall be due and payable by the
Borrower on each Interest Payment Date and at maturity (whether by acceleration
or otherwise).

(ii)

Requests for Swingline Loans.  The Borrower shall give the Administrative Agent
prior notice (which may be written or oral) no later than 12:00 Noon (Chicago
time) on the date upon which the Borrower requests that any Swingline Loan be
made, of the amount and date of such Swingline Loan, and, if applicable, the
Interest Period requested therefor.  The Administrative Agent shall promptly
advise the Swingline Lender of any such notice received from the Borrower.  Such
Swingline Loan shall bear interest at the rate per annum for Base Rate Loans
under the Revolving Facility as from time to time in effect.  Subject to the
terms and conditions hereof, the proceeds of each Swingline Loan extended to the
Borrower shall be deposited or otherwise wire transferred to a deposit account
maintained by Borrower with Administrative Agent or as the Borrower, the
Administrative Agent, and the Swingline Lender may otherwise agree.  Anything
contained in the foregoing to the contrary notwithstanding, the undertaking of
the Swingline Lender to make Swingline Loans shall be subject to all of the
terms and conditions of this Agreement (provided that the Swingline Lender shall
be entitled to assume that the conditions precedent to an advance of any
Swingline Loan have been satisfied unless notified to the contrary by the
Administrative Agent or the Required Lenders).

(iii)

Refunding Swingline Loans.  In its sole and absolute discretion, the Swingline
Lender may at any time, but no less frequently than weekly, on behalf of the
Borrower (which hereby irrevocably authorizes the Swingline Lender to act on its
behalf for such purpose) and with notice to the Borrower and the Administrative
Agent, request each Revolving Credit Lender to make a Revolving Loan in the form
of a Base Rate Loan in an amount equal to such Lender’s Revolver Percentage of
the amount of the Swingline Loans outstanding on the date such notice is given
(which Loans shall thereafter bear interest as provided for in Section 2.8).
 Unless an Event of Default described in Section 7.1(j) or 7.1(k) exists with
respect to Borrower, regardless of the existence of any other Event of Default,
each Revolving Credit Lender shall make the proceeds of its requested Revolving
Loan available to the Administrative Agent (for the account of the Swingline
Lender), in immediately available funds, at the Administrative Agent’s Office
(or such other location designated by the Administrative Agent), before 12:00
Noon (Chicago time) on the Business Day following the day such notice is given.
 The Administrative Agent shall promptly remit the proceeds of such Borrowing to
the Swingline Lender to repay the outstanding Swingline Loans.

(iv)

Participation in Swingline Loans.  If any Revolving Credit Lender refuses or
otherwise fails to make a Revolving Loan when requested by the Swingline Lender
pursuant to Section 2.1(b)(iii) above (because an Event of Default described in
Section 7.1(j) or 7.1(k) exists with respect to Borrower or otherwise), such
Lender will, by the time and in the manner such Revolving Loan was to have been
funded to the Swingline Lender, purchase from the Swingline Lender an undivided
participating interest in the outstanding Swingline Loans in an amount equal to
its Revolver Percentage of the aggregate principal amount of Swingline Loans
that were to have been repaid with such Revolving Loans.  Each Revolving Credit
Lender that so purchases a participation in a Swingline Loan shall thereafter be
entitled to receive its Revolver Percentage of each payment of principal
received on the Swingline Loan and of interest received thereon accruing from
the date such Lender funded to the Swingline Lender its participation in such
Loan.  The several obligations of the Revolving Credit Lenders under this
Section shall be absolute, irrevocable, and unconditional under any and all
circumstances whatsoever and shall not be subject to any set-off, counterclaim
or defense to payment which any Lender may have or have had against the
Borrower, any other Lender, or any other Person whatsoever.  Without limiting
the generality of the foregoing, such obligations shall not be affected by any
Default or by any reduction or termination of the Commitments of any Lender, and
each payment made by a Lender under this Section shall be made without any
offset, abatement, withholding, or reduction whatsoever.

(v)

Sweep to Loan Arrangement. So long as a Sweep to Loan Arrangement is in effect,
and subject to the terms and conditions thereof, Swingline Loans may be advanced
and prepaid hereunder notwithstanding any notice, minimum amount, or funding and
payment location requirements hereunder for any advance of Swingline Loans or
for any prepayment of any Swingline Loans. The making of any such Swingline
Loans shall otherwise be subject to the other terms and conditions of this
Agreement. The Swingline Lender shall have the right in its sole discretion to
suspend or terminate the making and/or prepayment of Swingline Loans pursuant to
such Sweep to Loan Arrangement with notice to the Sweep Depositary and the
Borrower (which may be provided on a same-day basis), if a Default or Event of
Default exists. The Swingline Lender shall not be liable to Borrower or any
other Person for any losses directly or indirectly resulting from events beyond
the Swingline Lender’s reasonable control, including without limitation any
interruption of communications or data processing services or legal restriction
or for any special, indirect, consequential or punitive damages in connection
with any Sweep to Loan Arrangement.

Section 2.2

Letters of Credit.

(a)

General Terms.  Subject to the terms and conditions hereof, as part of the
Revolving Facility, the L/C Issuer shall issue Letters of Credit for the account
of the Borrower or for the account of the Borrower and one or more of its
Subsidiaries in an aggregate undrawn face amount up to the L/C Sublimit;
provided however that the L/C Issuer shall not be obligated to issue any Letter
of Credit if such issuance would cause the aggregate Revolving Credit Exposure
to exceed the aggregate Revolving Credit Commitments.  Each Letter of Credit
shall be issued by the L/C Issuer, but each Revolving Credit Lender shall be
obligated to reimburse the L/C Issuer for such Lender’s Revolver Percentage of
the amount of each drawing thereunder and, accordingly, Letters of Credit shall
constitute usage of the Revolving Credit Commitment of each Revolving Credit
Lender pro rata in an amount equal to its Revolver Percentage of the
L/C Obligations then outstanding.

(b)

Applications.  At any time before the Revolving Credit Termination Date, the
L/C Issuer shall, at the request of the Borrower, issue one or more Letters of
Credit in U.S. Dollars, in a form reasonably satisfactory to the L/C Issuer,
with expiration dates no later than the earlier of 12 months from the date of
issuance (or which are cancelable not later than 12 months from the date of
issuance and each renewal) or five Business Days prior to the Revolving Credit
Termination Date, in an aggregate face amount not to exceed the limits set forth
in Section 2.2(a) above, upon the receipt of an application duly executed by the
Borrower and, if such Letter of Credit is for the account of one of its
Subsidiaries, such Subsidiary for the relevant Letter of Credit in the form then
customarily prescribed by the L/C Issuer for the Letter of Credit requested
(each an “Application”).  The Borrower agrees that if on the Revolving Credit
Termination Date any Letters of Credit remain outstanding the Borrower shall
then deliver to the Administrative Agent, without notice or demand, Cash
Collateral in an amount equal to 105% of the aggregate amount of each Letter of
Credit then outstanding.  Notwithstanding anything contained in any Application
to the contrary:  (A) the Borrower shall pay fees in connection with each Letter
of Credit as set forth in Section 2.12(b), (B) except as otherwise provided
herein or in Sections 2.9, 2.10 or 2.11, unless an Event of Default exists, the
L/C Issuer will not call for the funding by the Borrower of any amount under a
Letter of Credit before being presented with a drawing thereunder, and (C) if
the L/C Issuer is not timely reimbursed for the amount of any drawing under a
Letter of Credit on the date such drawing is paid, except as otherwise provided
for in Section 2.7(e), the Borrower’s obligation to reimburse the L/C Issuer for
the amount of such drawing shall bear interest (which the Borrower hereby
promises to pay) from and after the date such drawing is paid at a rate per
annum equal to the sum of the Applicable Margin plus the Base Rate from time to
time in effect (computed on the basis of a year of 365 or 366 days, as the case
may be, and the actual number of days elapsed).  If the L/C Issuer issues any
Letter of Credit with an expiration date that is automatically extended unless
the L/C Issuer gives notice that the expiration date will not so extend beyond
its then scheduled expiration date, unless the Administrative Agent or the
Required Lenders instruct the L/C Issuer otherwise, the L/C Issuer will give
such notice of non-renewal before the time necessary to prevent such automatic
extension if before such required notice date:  (i) the expiration date of such
Letter of Credit if so extended would be after the Revolving Credit Termination
Date, (ii) the Revolving Credit Commitments have been terminated, or (iii) an
Event of Default exists and either the Administrative Agent or the Required
Lenders (with notice to the Administrative Agent) have given the L/C Issuer
instructions not to so permit the extension of the expiration date of such
Letter of Credit.  The L/C Issuer agrees to issue amendments to the Letter(s) of
Credit increasing the amount, or extending the expiration date, thereof at the
request of the Borrower subject to the conditions of Section 3 and the other
terms of this Section.

(c)

Reimbursement Obligations.  Subject to Section 2.2(b), the obligation of the
Borrower to reimburse the L/C Issuer for L/C Disbursements (a “Reimbursement
Obligation”) shall be governed by the Application related to such Letter of
Credit, except that reimbursement shall be made by no later than 12:00 Noon
(Chicago time) on the date when each drawing is to be paid if the Borrower has
been informed of such drawing by the L/C Issuer on or before 11:00 a.m. (Chicago
time) on the date when such drawing is to be paid or, if notice of such drawing
is given to the Borrower after 11:00 a.m. (Chicago time) on the date when such
drawing is to be paid, by no later than 12:00 Noon (Chicago time) on the
following Business Day, in immediately available funds at the Administrative
Agent’s principal office in Chicago, Illinois, or such other office as the
Administrative Agent may designate in writing to the Borrower (who shall
thereafter cause to be distributed to the L/C Issuer such amount(s) in like
funds).  If the Borrower does not make any such reimbursement payment on the
date due and the Participating Lenders fund their participations therein in the
manner set forth in Section 2.2(e) below, then all payments thereafter received
by the Administrative Agent in discharge of any of the relevant Reimbursement
Obligations shall be distributed in accordance with Section 2.2(e) below.

(d)

Obligations Absolute.  The Borrower’s obligation to reimburse L/C Obligations
shall be absolute, unconditional and irrevocable, and shall be performed
strictly in accordance with the terms of this Agreement and the relevant
Application under any and all circumstances whatsoever and irrespective of
(A) any lack of validity or enforceability of any Letter of Credit or this
Agreement, or any term or provision therein, (B) any draft or other document
presented under a Letter of Credit proving to be forged, fraudulent or invalid
in any respect or any statement therein being untrue or inaccurate in any
respect, (C) payment by the L/C Issuer under a Letter of Credit against
presentation of a draft or other document that does not strictly comply with the
terms of such Letter of Credit, or (D) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder.  None
of the Administrative Agent, the Lenders, or the L/C Issuer shall have any
liability or responsibility by reason of or in connection with the issuance or
transfer of any Letter of Credit or any payment or failure to make any payment
thereunder (irrespective of any of the circumstances referred to in the
preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond the control of the L/C Issuer; provided
that the foregoing shall not be construed to excuse the L/C Issuer from
liability to the Borrower to the extent of any direct damages (as opposed to
consequential damages, claims in respect of which are hereby waived by the
Borrower and each of its Subsidiaries to the extent permitted by Applicable Law)
suffered by the Borrower or any of its Subsidiaries that are caused by the
L/C Issuer’s failure to exercise care when determining whether drafts and other
documents presented under a Letter of Credit comply with the terms thereof.  The
parties hereto expressly agree that, in the absence of gross negligence or
willful misconduct on the part of the L/C Issuer (as determined by a court of
competent jurisdiction by final and nonappealable judgment), the L/C Issuer
shall be deemed to have exercised care in each such determination.  In
furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, the
L/C Issuer may, in its sole discretion, either accept and make payment upon such
documents without responsibility for further investigation, regardless of any
notice or information to the contrary, or refuse to accept and make payment upon
such documents if such documents are not in strict compliance with the terms of
such Letter of Credit.

(e)

Participating Interests.  Each Revolving Credit Lender (other than the Lender
acting as L/C Issuer in issuing the relevant Letter of Credit), by its
acceptance hereof, severally agrees to purchase from the L/C Issuer, and the
L/C Issuer hereby agrees to sell to each such Lender (a “Participating Lender”),
an undivided percentage participating interest (a “Participating Interest”), to
the extent of its Revolver Percentage, in each Letter of Credit issued by, and
each Reimbursement Obligation owed to, the L/C Issuer.  Upon any failure by the
Borrower to pay any Reimbursement Obligation at the time required on the date
the related drawing is to be paid, as set forth in Section 2.2(c) above, or if
the L/C Issuer is required at any time to return to the Borrower or to a
trustee, receiver, liquidator, custodian or other Person any portion of any
payment of any Reimbursement Obligation, each Participating Lender shall, not
later than the Business Day it receives a notice of the same from the L/C Issuer
(with a copy to the Administrative Agent) to such effect, if such notice is
received before 1:00 p.m. (Chicago time), or not later than 1:00 p.m. (Chicago
time) the following Business Day, if such notice is received after such time,
pay to the Administrative Agent for the account of the L/C Issuer an amount
equal to such Participating Lender’s Revolver Percentage of such unpaid or
recaptured Reimbursement Obligation together with interest on such amount
accrued from the date the related payment was made by the L/C Issuer to the date
of such payment by such Participating Lender at a rate per annum equal to:
 (A) from the date the related payment was made by the L/C Issuer to the date
two (2) Business Days after payment by such Participating Lender is due
hereunder, at the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation for each such day and (B) from the date two (2) Business Days after
the date such payment is due from such Participating Lender to the date such
payment is made by such Participating Lender, the Base Rate in effect for each
such day.  Each such Participating Lender shall thereafter be entitled to
receive its Revolver Percentage of each payment received in respect of the
relevant Reimbursement Obligation and of interest paid thereon, with the
L/C Issuer retaining its Revolver Percentage thereof as a Lender hereunder.  The
several obligations of the Participating Lenders to the L/C Issuer under this
Section shall be absolute, irrevocable, and unconditional under any and all
circumstances whatsoever and shall not be subject to any set-off, counterclaim
or defense to payment which any Participating Lender may have or have had
against the Borrower, the L/C Issuer, the Administrative Agent, any Lender or
any other Person whatsoever.  Without limiting the generality of the foregoing,
such obligations shall not be affected by any Default or by any reduction or
termination of any Commitment of any Lender, and each payment by a Participating
Lender under this Section shall be made without any offset, abatement,
withholding or reduction whatsoever.

(f)

Indemnification.  The Participating Lenders shall, to the extent of their
respective Revolver Percentages, indemnify the L/C Issuer (to the extent not
reimbursed by the Borrower and without limiting the obligation of the Borrower
to do so) against any cost, expense (including reasonable counsel fees and
disbursements), claim, demand, action, loss or liability (except such as result
from L/C Issuer’s gross negligence or willful misconduct as determined by a
court of competent jurisdiction by final and nonappealable judgment) that the
L/C Issuer may suffer or incur in connection with any Letter of Credit issued by
it.  The obligations of the Participating Lenders under this subsection (f) and
all other parts of this Section shall survive termination of this Agreement and
of all Applications, Letters of Credit, and all drafts and other documents
presented in connection with drawings thereunder.

(g)

Manner of Requesting a Letter of Credit.  The Borrower shall provide at least
five (5) Business Days’ advance written notice to the Administrative Agent of
each request for the issuance of a Letter of Credit, such notice in each case to
be accompanied by an Application for such Letter of Credit properly completed
and executed by the Borrower and, in the case of an extension or amendment or an
increase in the amount of a Letter of Credit, a written request therefor, in a
form acceptable to the Administrative Agent and the L/C Issuer, in each case,
together with the fees called for by this Agreement.  The Administrative Agent
shall promptly notify the L/C Issuer of the Administrative Agent’s receipt of
each such notice (and the L/C Issuer shall be entitled to assume that the
conditions precedent to any such issuance, extension, amendment or increase have
been satisfied unless notified to the contrary by the Administrative Agent or
the Required Lenders) and the L/C Issuer shall promptly notify the
Administrative Agent and the Revolving Credit Lenders of the issuance of the
Letter of Credit so requested.

(h)

Replacement of the L/C Issuer.  The L/C Issuer may be replaced at any time by
written agreement among the Borrower, the Administrative Agent, the replaced
L/C Issuer, and the successor L/C Issuer.  The Administrative Agent shall notify
the Revolving Credit Lenders of any such replacement of the L/C Issuer.  At the
time any such replacement shall become effective, the Borrower shall pay all
unpaid fees accrued for the account of the replaced L/C Issuer.  From and after
the effective date of any such replacement (i) the successor L/C Issuer shall
have all the rights and obligations of the L/C Issuer under this Agreement with
respect to Letters of Credit to be issued thereafter and (ii) references herein
to the term “L/C Issuer” shall be deemed to refer to such successor or to any
previous L/C Issuer, or to such successor and all previous L/C Issuer, as the
context shall require.  After the replacement of a L/C Issuer hereunder, the
replaced L/C Issuer shall remain a party hereto and shall continue to have all
the rights and obligations of a L/C Issuer under this Agreement with respect to
Letters of Credit issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.

Section 2.3

Delayed Draw Term Loan Commitment.

(a)

Delayed Draw Term Loan Commitment.  Subject to the terms and conditions hereof,
each Delayed Draw Term Loan Lender, by its acceptance hereof, severally agrees
to make a delayed draw term loan or loans (individually, a “Delayed Draw Term
Loan” and collectively for all the Delayed Draw Term Loan Lenders, the “Delayed
Draw Term Loans”) in U.S. Dollars to the Borrower from time to time up to the
amount of such Lender’s Delayed Draw Term Loan Commitment, subject to the
requirements in Section 2.3(b) below, before the Commitment Termination Date.
 Notwithstanding the foregoing, if the total Delayed Draw Term Loan Commitment
as of the Closing Date is not drawn on or prior to the Delayed Draw Term Loan
Commitment Expiration Date, the undrawn amount shall automatically be cancelled.
Each Borrowing of Delayed Draw Term Loans shall be made ratably by the Delayed
Draw Term Loan Lenders in proportion to their respective Delayed Draw Term Loan
Percentages.  As provided in Section 2.7(a), the Borrower may elect that each
Borrowing of Delayed Draw Term Loans be either Base Rate Loans or Eurodollar
Loans.  Delayed Draw Term Loans repaid may not be reborrowed.

(b)

Requirements to each Delayed Draw Term Loan.  Borrower shall not be entitled to
any Delayed Draw Term Loan, unless, at the time of the request for such Delayed
Draw Term Loan and at the time such Delayed Draw Term Loan is to be made (for
purposes of this Section 2.3(b), a reference to a Delayed Draw Term Loan shall
include the aggregate of Delayed Draw Term Loans made by Delayed Draw Term Loan
Lenders on the same date):

(i)

 No Default or Event of Default shall exist (both before and after the
disbursement of such Delayed Draw Term Loan),

(ii)

No more than 5 (including the Delayed Draw Term Loan being requested or made)
Delayed Draw Term Loans have been made  hereunder,

(iii)

Such Delayed Draw Term Loan is in an aggregate minimum amount of $5,000,000 or
such greater amount which is an integral multiple of $1,000,000,

(iv)

The Additional Rent Adjusted Leverage Ratio Requirement shall be satisfied, and

(v)

 Each of the representations and warranties set forth in Section 4 and in the
other Loan Documents shall be and remain true and correct in all respects (or in
all material respects if such representation or warranty is not by its terms
already qualified as to materiality) as of said time, except to the extent the
same expressly relates to an earlier date, in which case such representations
and warranties shall be and remain true and correct in all respects (or in all
material respects if such representation or warranty is not by its terms already
qualified as to materiality) as of such earlier date.

(c)

Procedure for Advance of Delayed Draw Term Loans.  The Borrower shall give the
Administrative Agent an irrevocable Borrowing Request prior to 11:00 a.m.
(Chicago time) on the date that is three (3) Business Days prior to the Delayed
Draw Funding Date requesting that the Delayed Draw Term Loan Lenders make the
Delayed Draw Term Loan as a Base Rate Loan (provided that the Borrower may
request, no later than five (5) Business Days prior to the Delayed Draw Funding
Date, that the Delayed Draw Term Loan Lenders make the Delayed Draw Term Loan as
a Eurodollar Loan). Upon (i) receipt of such Borrowing Request from the
Borrower, (ii) Administrative Agent’s being reasonably satisfied that each of
conditions set forth in Section 2.3(b) above have been satisfied, the
Administrative Agent shall promptly notify each Delayed Draw Term Loan Lender
thereof. Not later than 1:00 p.m. (Chicago time) on the Delayed Draw Funding
Date, each Delayed Draw Term Loan Lender will make available to the
Administrative Agent for the account of the Borrower, at the Administrative
Agent’s Office (or such other location designated by the Administrative Agent)
in immediately available funds, the amount of such Delayed Draw Term Loan to be
made by such Delayed Draw Term Loan Lender on the Delayed Draw Funding Date. The
Borrower hereby irrevocably authorizes the Administrative Agent to disburse the
proceeds of the Delayed Draw Term Loan in immediately available funds by wire
transfer to such Person or Persons as may be designated by the Borrower in
writing.

Section 2.4

Minimum Amounts; Limitation on Number of Borrowings.  Each Borrowing of
Eurodollar Loans shall be in an aggregate amount of $5,000,000 or a larger
multiple of $100,000.  Each Borrowing of Base Rate Loans shall be in an
aggregate amount equal to $1,000,000 or a larger multiple of $100,000; provided
that (i) a Borrowing of Base Rate Loans may be in an aggregate amount that is
equal to the entire unused balance of the Commitments, (ii) each Swingline Loan
is in an amount permitted under Section 2.1(b), and (iii) each Delayed Draw Term
Loan is in an amount permitted by Section 2.3(b).  Borrowings of more than one
Type may be outstanding at the same time; provided that there shall not be more
than a total of fifteen (15) Borrowings of Eurodollar Loans under the Revolving
Facility outstanding at any time without the Administrative Agent’s consent.

Section 2.5

Borrowing Requests.

(a)

Notice by Borrower.  Each Borrowing shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent.  Each such notice shall be in
the form of a written Borrowing Request, appropriately completed and signed by a
Responsible Officer of the Borrower, or may be given by telephone to the
Administrative Agent (if promptly confirmed by such a written Borrowing Request
consistent with such telephonic notice) and must be received by the
Administrative Agent not later than 10:00 a.m. (Chicago time): (i) in the case
of a Borrowing of Eurodollar Loans under the Revolving Facility, three (3)
Business Days prior to the date of the requested Borrowing or (ii) in the case
of a Borrowing of Base Rate Loans under the Revolving Facility, one Business Day
prior to the date of the requested Borrowing.  Each Swingline Borrowing shall be
requested in accordance with Section 2.1(b). Each Borrowing of Delayed Draw Term
Loans shall be requested in accordance with Section 2.3(c).

(b)

Content of Borrowing Requests.  Each Borrowing Request shall specify the
following information in compliance with Sections 2.3(b), and 2.4:  (i) the
aggregate amount of the requested Borrowing; (ii) the date of such Borrowing
(which shall be a Business Day); (iii) whether such Borrowing is to be an
Borrowing of Base Rate Loans or a Borrowing of Eurodollar Loans; (iv) in the
case of a Borrowing of Eurodollar Loans, the Interest Period therefor; and
(v) the location and number of the Borrower’s account to which funds are to be
disbursed.

(c)

Notice by Administrative Agent to Lenders.  Promptly following receipt of a
Borrowing Request, the Administrative Agent shall advise each Lender of the
details thereof and the amount of such Lender’s Loan to be made as part of the
requested Borrowing.

(d)

Failure to Elect.  If no election as to the Type of a Borrowing is specified in
the applicable Borrowing Request, then the requested Borrowing shall be a
Borrowing of Base Rate Loans.  If no Interest Period is specified with respect
to any requested Borrowing of Eurodollar Loans, the Borrower shall be deemed to
have selected an Interest Period of one month’s duration.

Section 2.6

Funding of Borrowings.

(a)

Funding by Lenders.  Subject to Sections 3.1 and 3.2 with respect to all
Borrowings, and Section 2.3(b) with respect to Borrowings of Delayed Draw Term
Loans, each Lender shall make the amount of each Borrowing to be made by it
hereunder available to the Administrative Agent in immediately available funds
at the Administrative Agent’s Office (or such other location designated by the
Administrative Agent) not later than 1:00 p.m. (Chicago time) on the proposed
date thereof; provided that Swingline Borrowings shall be made as provided in
Section 2.1(b) and Borrowings of Delayed Draw Term Loans shall be made as
provided in Section 2.3.  The Administrative Agent will make all such funds so
received available to the Borrower in like funds, by wire transfer or deposit of
such funds in accordance with the instructions provided in the applicable
Borrowing Request; provided that Borrowings of Base Rate Loans made to finance
the reimbursement of an L/C Disbursement as provided in Section 2.2(c) shall be
remitted by the Administrative Agent to the L/C Issuer.

(b)

Presumption by Administrative Agent.  Unless the Administrative Agent shall have
received notice from a Lender that such Lender will not make available to the
Administrative Agent such Lender’s share of a Borrowing (x) in the case of Base
Rate Loans, two (2) hours prior to the proposed time of such Borrowing and
(y) otherwise, prior to the proposed date of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with Section 2.6(a) and may, in reliance upon such assumption, make
available to the Borrower a corresponding amount.  In such event, if a Lender
has not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (i) in the case of a payment to be made by such
Lender, the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation, and (ii) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans.  If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period.  If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing.  Nothing in this Section 2.6 shall be deemed to prejudice any
right or remedy that any party hereunder may otherwise have at law or equity.

Section 2.7

Interest Elections.

(a)

Elections by Borrower for Borrowings.  The Loans comprising each Borrowing
initially shall be of the Type specified in the applicable Borrowing Request
and, in the case of a Borrowing of Eurodollar Loans, shall have the Interest
Period specified in such Borrowing Request.  Thereafter, the Borrower may elect
to convert such Borrowing to a Borrowing of a different Type or to continue such
Borrowing as a Borrowing of the same Type and, in the case of a Borrowing of
Eurodollar Loans, may elect the Interest Period therefor, all as provided in
this Section and subject to the minimum amount requirements for each outstanding
Borrowing contained in Section 2.4.  The Borrower may elect different options
with respect to different portions of the affected Borrowing, in which case each
such portion shall be allocated ratably among the Lenders holding the Loans
comprising such Borrowing, and the Loans comprising each such portion shall be
considered a separate Borrowing.  This Section shall not apply to Swingline
Borrowings, which may not be converted or continued.

(b)

Notice of Elections.  Each such election pursuant to this Section shall be made
upon the Borrower’s irrevocable notice to the Administrative Agent.  Each such
notice shall be in the form of a written Interest Election Request substantially
in the form of Exhibit C attached hereto or as the Administrative Agent may
otherwise request, appropriately completed and signed by a Responsible Officer
of the Borrower, or may be given by telephone to the Administrative Agent (if
promptly confirmed in writing by delivery of such a written Interest Election
Request consistent with such telephonic notice) and must be received by the
Administrative Agent not later than the time that a Borrowing Request would be
required under Section 2.5 if the Borrower were requesting a Borrowing of the
Type resulting from such election to be made on the effective date of such
election.

(c)

Content of Interest Election Requests.  Each Interest Election Request pursuant
to this Section shall specify the following information in compliance with
Section 2.4:

(i)

the Borrowing to which such Interest Election Request applies and, if different
options are being elected with respect to different portions thereof, the
portions thereof to be allocated to each resulting Borrowing (in which case the
information to be specified pursuant to clauses (iii) and (iv) below shall be
specified for each resulting Borrowing);

(ii)

the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day, and which (A) if such Borrowing is of
Eurodollar Loans, shall be the last day of the Interest Period applicable
thereto, and (B) if such Borrowing is of Base Rate Loans, shall be any Business
Day;

(iii)

whether the resulting Borrowing is to be a Borrowing of Base Rate Loans or a
Borrowing of Eurodollar Loans; and

(iv)

if the resulting Borrowing is a Borrowing of Eurodollar Loans, the Interest
Period therefor after giving effect to such election.

(d)

Notice by Administrative Agent to Lenders.  Promptly following receipt of an
Interest Election Request, the Administrative Agent shall advise each Lender of
the details thereof and such Lender’s portion of each resulting Borrowing.

(e)

Failure to Elect; Events of Default.  If the Borrower fails to deliver a timely
and complete Interest Election Request with respect to a Borrowing of Eurodollar
Loans prior to the end of the Interest Period therefor, then, unless such
Borrowing of Eurodollar Loans is repaid or prepaid as provided herein, the
Borrower shall be deemed to have selected that such Borrowing of Eurodollar
Loans shall automatically be converted to a Borrowing of Base Rate Loans at the
end of such Interest Period.  Notwithstanding any contrary provision hereof, if
an Event of Default has occurred and is continuing and the Administrative Agent
or the Required Lenders so notifies the Borrower (or, in the case of an Event of
Default under Section 7.1(j) or 7.1(k) hereof without notice), then, so long as
such Event of Default is continuing (i) no outstanding Borrowing of Eurodollar
Loans may be converted to or continued as a Borrowing of Eurodollar Loans and
(ii) unless repaid, each Borrowing of Eurodollar Loans shall automatically be
converted to an Borrowing of Base Rate Loans at the end of the Interest Period
therefor.

Section 2.8

Interest.

(a)

Interest Rates.  Subject to paragraph (b) of this Section, (i) each Base Rate
Loan (including each Swingline Loan) shall bear interest at a rate per annum
equal to the Base Rate from time to time in effect plus the Applicable Margin;
and (ii) each Eurodollar Loan shall bear interest at a rate per annum equal to
the Adjusted LIBOR Rate for the Interest Period plus the Applicable Margin.

(b)

Default Interest.  If any amount payable by the Borrower under this Agreement or
any other Loan Document (including principal of any Loan, interest, fees and
other amount) is not paid when due, whether at stated maturity, by acceleration
or otherwise, such amount shall thereafter bear interest at a rate per annum
equal to the applicable Default Rate.  At the election of Administrative Agent
or Required Lenders upon notice to Borrower, while any Event of Default exists,
the Borrower shall pay interest on the principal amount of all Loans outstanding
hereunder at a rate per annum equal to the applicable Default Rate.




(c)

Payment Dates.  Accrued interest on each Loan shall be payable in arrears on
each Interest Payment Date applicable thereto and at such other times as may be
specified herein; provided that (i) interest accrued pursuant to paragraph (b)
of this Section shall be payable on demand, (ii) in the event of any repayment
or prepayment of any Loan (other than a prepayment of a Base Rate Loan prior to
the Commitment Termination Date), accrued interest on the principal amount
repaid or prepaid shall be payable on the date of such repayment or prepayment
and (iii) in the event of any conversion of any Borrowing of Eurodollar Loans
prior to the end of the Interest Period therefor, accrued interest on such
Borrowing shall be payable on the effective date of such conversion.

(d)

Interest Computation.  All interest hereunder shall be computed on the basis of
a year of 360 days, except that interest computed by reference to the Base Rate
shall be computed on the basis of a year of 365 days (or 366 days in a leap
year), and in each case shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).  The applicable Base Rate
or Adjusted LIBOR Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.

Section 2.9

Prepayments.

(a)

Optional Prepayments.  Borrower may prepay without premium or penalty (other
than compensation required to be paid by the Borrower pursuant to Section 2.16
below) and in whole or in part (but, if in part, then:  (i) if such Borrowing is
of Base Rate Loans, in an amount not less than $100,000, (ii) if such Borrowing
is of Eurodollar Loans, in an amount not less than $500,000, and (iii) in each
case, in an amount such that at least the minimum amount required for a
Borrowing pursuant to Section 2.5 remains outstanding) any Borrowing of
Eurodollar Loans at any time upon three (3) Business Days prior notice by
Borrower to Administrative Agent, and any Borrowing of Base Rate Loans at any
time upon notice delivered by Borrower to Administrative Agent no later than
10:00 a.m. on the date of prepayment (or, in any case, such shorter period of
time then agreed to by Administrative Agent), such prepayment, in each case, to
be made by the payment of the principal amount to be prepaid and, in the case of
any Term Loans or Eurodollar Loans, accrued interest thereon to the date fixed
for prepayment plus any amounts due Lenders under Section 2.16.

(b)

Mandatory Prepayments.  

(i)

If Borrower or any Subsidiary shall at any time or from time to time make or
agree to make a Disposition or shall suffer an Event of Loss with respect to any
Property, then Borrower shall promptly notify Administrative Agent of such
proposed Disposition or Event of Loss (including the amount of the estimated Net
Cash Proceeds to be received by Borrower or such Subsidiary in respect thereof)
and, promptly upon receipt by Borrower or such Subsidiary of the Net Cash
Proceeds of such Disposition or Event of Loss, Borrower shall prepay the
Obligations in an aggregate amount equal to 100% of the amount of all such Net
Cash Proceeds; provided that (x) so long as no Default or Event of Default then
exists, this subsection shall not require any such prepayment with respect to
Net Cash Proceeds received on account of an Event of Loss so long as such Net
Cash Proceeds are applied to replace or restore the relevant Property in
accordance with the relevant Collateral Documents, (y) this subsection shall not
require any such prepayment with respect to Net Cash Proceeds received on
account of Dispositions during any fiscal year of Borrower not exceeding
$500,000 in the aggregate so long as no Default or Event of Default then exists,
and (z) in the case of any Disposition not covered by clause (y) above, so long
as no Default or Event of Default then exists, if Borrower states in its notice
of such event that Borrower or the relevant Subsidiary intends to reinvest,
within 180 days of the applicable Disposition, the Net Cash Proceeds thereof in
assets similar to the assets which were subject to such Disposition, then
Borrower shall not be required to make a mandatory prepayment under this
subsection in respect of such Net Cash Proceeds to the extent such Net Cash
Proceeds are actually reinvested in such similar assets with such 180 day
period.  Promptly after the end of such 180 day period, Borrower shall notify
Administrative Agent whether Borrower or such Subsidiary has reinvested such Net
Cash Proceeds in such similar assets, and, to the extent such Net Cash Proceeds
have not been so reinvested, Borrower shall promptly prepay the Obligations in
the amount of such Net Cash Proceeds not so reinvested.  The amount of each such
prepayment shall be applied first to the outstanding Term Loans pro rata until
paid in full and then to the Revolving Loans.  If Administrative Agent so
requests, all proceeds of such Disposition or Event of Loss shall be deposited
with Administrative Agent (or its agent) and held by it in the Collateral
Account to be disbursed to or at Borrower’s direction for application to or
reimbursement for the costs of replacing, rebuilding or restoring such Property.

(ii)

[Reserved].

(iii)

If after the Closing Date Borrower or any Subsidiary shall issue any
Indebtedness for Borrowed Money, other than Indebtedness for Borrowed Money
permitted by Section 6.1, Borrower shall promptly notify Administrative Agent of
the estimated Net Cash Proceeds of such issuance to be received by or for the
account of Borrower or such Subsidiary in respect thereof.  Promptly upon
receipt by Borrower or such Subsidiary of Net Cash Proceeds of such issuance,
Borrower shall prepay the Obligations in an aggregate amount equal to 100% of
the amount of such Net Cash Proceeds.  The amount of each such prepayment shall
be applied first to the outstanding Term Loans pro rata until paid in full and
then to the Revolving Loans.  Borrower acknowledges that its performance
hereunder shall not limit the rights and remedies of Administrative Agent for
any breach of Section 6.1 or any other terms of the Loan Documents.

(iv)

[Reserved].

(v)

Borrower shall, on each date the Revolving Credit Commitment is reduced pursuant
to Section 2.10, prepay the Revolving Loans and, if necessary, Cash
Collateralize the L/C Obligations by the amount, if any, necessary to reduce the
sum of the aggregate principal amount of Revolving Loans and L/C Obligations
then outstanding to the amount to which the Revolving Credit Commitment has been
so reduced.

(vi)

Unless Borrower otherwise directs, prepayments of Loans under this
Section 2.9(b) shall be applied first to Borrowings of Base Rate Loans until
payment in full thereof with any balance applied to Borrowings of Eurodollar
Loans in the order in which their Interest Periods expire.  Each prepayment of
Loans under this Section 2.9(b) shall be made by the payment of the principal
amount to be prepaid and, in the case of any Term Loans or Eurodollar Loans,
accrued interest thereon to the date of prepayment together with any amounts due
Lenders under Section 2.16.

(c)

Application.  Any amount of Revolving Loans paid or prepaid before the Revolving
Credit Termination Date may, subject to the terms and conditions of this
Agreement, be borrowed, repaid and borrowed again.  No amount of the Term Loans
paid or prepaid may be reborrowed, and, in the case of any partial prepayment,
such prepayment shall be applied to the remaining amortization payments on the
relevant Term Loans on a ratable basis among all such remaining amortization
payments based on the principal amounts thereof.

Section 2.10

Termination or Reduction of Commitments.

(a)

Optional Revolving Credit and Delayed Draw Term Loan Commitment Terminations.
 The Borrower shall have the right at any time and from time to time, upon five
(5) Business Days prior written notice to the Administrative Agent (or such
shorter period of time agreed to by the Administrative Agent), to terminate the
Revolving Credit Commitments or the Delayed Draw Term Loan Commitments without
premium or penalty and in whole or in part, any partial termination to be (i) in
an amount not less than $1,000,000 and (ii) allocated ratably among the Lenders
in proportion to their respective Revolver Percentages or the Delayed Draw Term
Loan Percentages, provided that the Revolving Credit Commitments may not be
reduced to an amount less than the sum of the aggregate principal amount of
Swingline Loans, Revolving Loans, and L/C Obligations then outstanding.  Any
termination of the Revolving Credit Commitments below the L/C Sublimit or the
Swingline Sublimit then in effect shall reduce the L/C Sublimit and Swingline
Sublimit, as applicable, by a like amount.  The Administrative Agent shall give
prompt notice to each Lender of any such termination of the Revolving Credit
Commitments or the Delayed Draw Term Loan Commitments.

(b)

No Reinstatement.  Any termination of the Commitments pursuant to this Section
2.10 may not be reinstated.

Section 2.11

Repayment of Loans.

(a)

Revolving Loans.  The Borrower shall repay to the Administrative Agent for the
ratable account of the Lenders on the Commitment Termination Date the aggregate
principal amount of all Revolving Loans outstanding on such date.

(b)

Swingline Loans.  The Borrower shall repay to the applicable Swingline Lender
(or, to the extent required by Section 2.1(b), to the Administrative Agent for
account of the Lenders) each Swingline Loan made by such Swingline Lender on the
earlier to occur of (i) the date five (5) Business Days after such Swingline
Loan is made and (ii) the Commitment Termination Date; provided that on each
date that a Borrowing of Revolving Loans is made, the Borrower shall repay all
Swingline Loans then outstanding and the proceeds of any such Borrowing shall be
applied by the Administrative Agent to repay any Swingline Loans outstanding.
 At any time that there shall exist a Defaulting Lender, immediately upon the
request of the applicable Swingline Lender, the Borrower shall repay the
outstanding Swingline Loans made by such Swingline Lender in an amount
sufficient to eliminate any Fronting Exposure in respect of such Swingline
Loans.

(c)

Repayment of Delayed Draw Term Loans.  The Borrower shall repay the original
aggregate funded principal amount of all Delayed Draw Term Loans in consecutive
quarterly installments on the last day of every Fiscal Quarter, beginning on the
last day of the first full Fiscal Quarter immediately following the Fiscal
Quarter in which the first such Delayed Draw Term Loan was made (provided that
whenever the last day of any Fiscal Quarter would otherwise be a day that is not
a Business Day, such payment date shall be extended to the next succeeding
Business Day, provided that, if such extension would cause the payment date to
occur in the following calendar month, such payment date shall be the
immediately preceding Business Day).  Each quarterly installment shall be equal
to the aggregate initial principal balances of all Delayed Draw Term Loans
which, prior to such date, had been made, multiplied by 1.25%.  If not sooner
paid, such Delayed Draw Term Loans shall be paid in full, together with accrued
interest thereon, on the Maturity Date.  

Section 2.12

Fees.

(a)

Commitment Fees.  The Borrower agrees to pay to the Administrative Agent for the
account of each Lender a Revolving Credit Non-Use Fee and a DDTL Non-Use Fee on
the average daily unused amount of the Revolving Credit Commitment and the
Delayed Draw Term Loan Commitment of such Lender, which shall accrue at a rate
per annum equal to the Applicable Margin for each such fee during the period
from and including the Closing Date to but excluding the applicable Commitment
Termination Date.  Accrued commitment fees shall be payable in arrears on the
last day of each Fiscal Quarter, commencing on the first such date to occur
after the date hereof (provided that whenever the last day of any Fiscal Quarter
would otherwise be a day that is not a Business Day, such payment date shall be
extended to the next succeeding Business Day, provided that, if such extension
would cause the payment date to occur in the following calendar month, such
payment date shall be the immediately preceding Business Day), and on the
respective Commitment Termination Date.  For purposes of computing commitment
fees, the Revolving Credit Commitment of any Lender shall be deemed to be used
to the extent of the aggregate principal amount at such time of its outstanding
Revolving Loans and such Lender’s participation in L/C Obligations (but not to
the extent of such Lender’s participations in outstanding Swingline Loans).

(b)

Letter of Credit Fees.  The Borrower agrees to pay to the Administrative Agent
for the account of each Lender a Letter of Credit Fee with respect to its
participations in each outstanding Letter of Credit  on the daily maximum amount
then available to be drawn under such Letter of Credit, which shall accrue at a
rate per annum equal to the Applicable Margin for the Letter of Credit Fee
during the period from and including the Closing Date to but excluding the later
of the Revolving Credit Termination Date and the date on which such Lender
ceases to have any L/C Obligations.  Accrued Letter of Credit Fees shall be
payable in arrears on the last day of each Fiscal Quarter, commencing on the
first such date to occur after the Closing Date (provided that whenever the last
day of any Fiscal Quarter would otherwise be a day that is not a Business Day,
such payment date shall be extended to the next succeeding Business Day,
provided that, if such extension would cause the payment date to occur in the
following calendar month, such payment date shall be the immediately preceding
Business Day), and on the Revolving Credit Termination Date; provided that any
such fees accruing after the Revolving Credit Termination Date shall be payable
on demand.

(c)

L/C Fronting Fees.  The Borrower agrees to pay to L/C Issuer for its own account
a fronting fee with respect to each Letter of Credit issued by the L/C Issuer at
a rate per annum equal to 0.125% on the daily maximum amount then available to
be drawn under such Letter of Credit, during the period from and including the
Closing Date to but excluding the later of the Revolving Credit Termination Date
and the date on which L/C Issuer ceases to have any L/C Obligations.  Accrued
fronting fees shall be payable in arrears on the last day of each Fiscal
Quarter, commencing on the first such date to occur after the Closing Date
(provided that whenever the last day of any Fiscal Quarter would otherwise be a
day that is not a Business Day, such payment date shall be extended to the next
succeeding Business Day, provided that, if such extension would cause the
payment date to occur in the following calendar month, such payment date shall
be the immediately preceding Business Day), and on the Revolving Credit
Termination Date; provided that any such fees accruing after the Revolving
Credit Termination Date shall be payable on demand.  In addition, the Borrower
agrees to pay to L/C Issuer for its own account the customary issuance,
presentation, amendment and other processing fees, and other standard costs and
charges, of L/C Issuer relating to letters of credit as from time to time in
effect, which fees, costs and charges shall be payable to L/C Issuer within
three (3) Business Days after its demand therefor and are nonrefundable.

(d)

Administrative Agent Fees.  The Borrower agrees to pay to the Administrative
Agent for its own account the fees payable in the amounts and at the times
agreed pursuant to the Administrative Agency Fee Letter or otherwise in writing
between the Borrower and the Administrative Agent.

(e)

Fee Computation.  All fees payable under this Section shall be computed on the
basis of a year of 360 days and in each case shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).
 Each determination by the Administrative Agent of a fee hereunder shall be
conclusive absent manifest error.

Section 2.13

Evidence of Indebtedness.

(a)

Maintenance of Records.  Administrative Agent and Lenders shall maintain in
accordance with their usual practice an account or accounts evidencing the
indebtedness of Borrower hereunder, including the amounts of principal and
interest payable and paid to Lenders from time to time hereunder.

(b)

Prima Facie Evidence.  The entries maintained in the account(s) maintained
pursuant to paragraph (a) above shall be prima facie evidence of the existence
and amounts of the Obligations therein recorded; provided, that the failure of
any Lender to maintain such account(s) or any error therein shall not in any
manner affect the obligation of Borrower to repay the Obligations in accordance
with their terms.

(c)

Promissory Notes.  Any Lender may request that the Loans payable to such Lender
be evidenced by a promissory note or notes in the forms of Exhibit D-1 (in the
case of its Delayed Draw Term Loan and referred to herein as a “Delayed Draw
Term Note”), or Exhibit D-2 (in the case of its Revolving Loans and referred to
herein as a “Revolving Note”), as applicable (the Delayed Draw Term Notes and
the Revolving Notes, together with any notes issued with respect to the
Incremental Facilities, being hereinafter referred to collectively as the
“Notes” and individually as a “Note”).  In such event, Borrower shall execute
and deliver to such Lender a Note payable to such Lender or its registered
assigns in the amount of the relevant Delayed Draw Term Loan or Revolving Credit
Commitment, as applicable.

Section 2.14

Payments Generally.  

(a)

Place and Application of Payments.  All payments of principal, interest, fees,
and all other Obligations payable under the Loan Documents shall be made to
Administrative Agent for the benefit of the Lenders at its office at 111 West
Monroe Street, Chicago, Illinois (or at such other place as Administrative Agent
may specify) no later than 1:00 p.m. on the date any such payment is due and
payable.  Payments received by Administrative Agent after 1:00 p.m. shall be
deemed received as of the opening of business on the next Business Day.  All
such payments shall be made in lawful money of the United States of America, in
immediately available funds at the place of payment, without set-off or
counterclaim and without reduction for, and free from, any and all present or
future Taxes, levies, imposts, duties, fees, charges, deductions, withholdings,
restrictions, and conditions of any nature imposed by any government or any
political subdivision or taxing authority thereof (but excluding any Taxes
imposed on or measured by the net income of Administrative Agent or any Lender).
 Unless Borrower otherwise directs, principal payments shall be applied first to
the relevant Base Rate Loans until payment in full thereof, with any balance
applied to the relevant Eurodollar Loans in the order in which their Interest
Periods expire.  Borrower hereby irrevocably authorizes Administrative Agent to
(a) charge from time to time any of Borrower’s deposit accounts with
Administrative Agent and/or (b) make Revolving Loans from time to time hereunder
(and any such Revolving Loan may be made by Administrative Agent of behalf of
Lenders hereunder without regard to the provisions of Section 4 hereof), in each
case for payment of any Obligation then due and payable (whether such Obligation
is for interest then due on a Loan, a Reimbursement Obligation or otherwise);
provided that Administrative Agent shall not be under any obligation to charge
any such deposit account or make any such Revolving Loan under this Section, and
Administrative Agent shall incur no liability to Borrower or any other Person
for its failure to do so.

Anything contained herein to the contrary notwithstanding (including Section
2.9(b) and (c)), all payments and collections received in respect of the
Obligations and all proceeds of the Collateral received, in each instance, by
Administrative Agent or any of the Lenders after acceleration or the final
maturity of the Obligations or termination of the Commitments as a result of an
Event of Default shall be remitted to Administrative Agent and distributed as
follows:

(i)

first, to the payment of any outstanding costs and expenses incurred by
Administrative Agent, and any security trustee therefor, in monitoring,
verifying, protecting, preserving or enforcing the Liens on the Collateral, in
protecting, preserving or enforcing rights under the Loan Documents, and in any
event including all costs and expenses of a character which Borrower has agreed
to pay Administrative Agent under Section 9.5 (such funds to be retained by
Administrative Agent for its own account unless it has previously been
reimbursed for such costs and expenses by the Lenders, in which event such
amounts shall be remitted to the Lenders to reimburse them for payments
theretofore made to Administrative Agent);  

(ii)

second, to the payment of the Swingline Loans, both for principal and accrued
but unpaid interest;

(iii)

third, to the payment of any outstanding interest and fees due under the Loan
Documents to be allocated pro rata in accordance with the aggregate unpaid
amounts owing to each holder thereof;

(iv)

fourth, to the payment of principal on the Loans (other than Swingline Loans),
unpaid Reimbursement Obligations, and together with amounts to be held by
Administrative Agent as collateral security for any outstanding L/C Obligations
(until Administrative Agent is holding an amount of cash equal to the then
outstanding amount of all such L/C Obligations), and Hedging Liability (provided
that funds from, and proceeds of Collateral owned by, any Person directly or
indirectly liable for a Swap Obligation and that was not an “eligible contract
participant” as defined in the Commodity Exchange Act at the time such Swap
Obligation was incurred may not be used to satisfy such Swap Obligation), the
aggregate amount paid to, or held as collateral security for, the Lenders and
L/C Issuer and, in the case of Hedging Liability, their Affiliates to be
allocated pro rata in accordance with the aggregate unpaid amounts owing to each
holder thereof;

(v)

fifth, to the payment of all other unpaid Obligations and all other
indebtedness, obligations, and liabilities of Borrower and its Subsidiaries
secured by the Loan Documents (including Bank Product Obligations) (provided
that funds from, and proceeds of Collateral owned by, any Person directly or
indirectly liable for a Swap Obligation and that was not an “eligible contract
participant” as defined in the Commodity Exchange Act at the time such Swap
Obligation was incurred may not be used to satisfy such Swap Obligation) to be
allocated pro rata in accordance with the aggregate unpaid amounts owing to each
holder thereof; and

(vi)

finally, to Borrower or whoever else may be lawfully entitled thereto.

(b)

Presumptions by Administrative Agent.  Unless the Administrative Agent shall
have received notice from the Borrower prior to the date on which any payment is
due to the Administrative Agent for the account of the Lenders or the L/C Issuer
hereunder that the Borrower will not make such payment, the Administrative Agent
may assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
the L/C Issuer, as the case may be, the amount due.  In such event, if the
Borrower has not in fact made such payment, then each of the Lenders or the L/C
Issuer, as the case may be, severally agrees to repay to the Administrative
Agent forthwith on demand the amount so distributed to such Lender or L/C
Issuer, with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.

(c)

Deductions by Administrative Agent.  If any Lender shall fail to make any
payment required to be made by it pursuant to Section 2.1(b), 2.2(e), 2.6(b),
2.15 or 9.5(c), then the Administrative Agent may, in its discretion and
notwithstanding any contrary provision hereof, (i) apply any amounts thereafter
received by the Administrative Agent for the account of such Lender for the
benefit of the Administrative Agent, the applicable Swingline Lender or the L/C
Issuer, as applicable, to satisfy such Lender’s obligations to the
Administrative Agent, such Swingline Lender and L/C Issuer until all such
unsatisfied obligations are fully paid or (ii) hold any such amounts in a
segregated account as cash collateral for, and for application to, any future
funding obligations of such Lender under any such Section, in the case of each
of clauses (i) and (ii) above, in any order as determined by the Administrative
Agent in its discretion.

(d)

Several Obligations of Lenders.  The obligations of the Lenders hereunder to
make Loans, to fund participations in Letters of Credit and Swingline Loans and
to make payments pursuant to Section 9.5(c) are several and not joint.  The
failure of any Lender to make any Loan or to fund any such participation or to
make any such payment on any date required hereunder shall not relieve any other
Lender of its corresponding obligation to do so on such date, and no Lender
shall be responsible for the failure of any other Lender to so make its Loan, to
purchase its participations or to make its payment under Section 9.5(c).




Section 2.15

Sharing of Payments.  If any Lender shall, by exercising any right of setoff or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans or participations in L/C Disbursements or Swingline
Loans or other obligations hereunder resulting in such Lender receiving payment
of a proportion of the aggregate amount of its Revolving Loans or participations
in L/C Disbursements or Swingline Loans and accrued interest thereon or other
such obligations greater than its pro rata share thereof as provided herein,
then the Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Loans and participations in L/C Disbursements or Swingline
Loans and such other obligations of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Loans and
participations in L/C Disbursements or Swingline Loans and other amounts owing
them; provided that:

(i)

if any such participations are purchased and all or any portion of the payment
giving rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest; and

(ii)

the provisions of this paragraph shall not be construed to apply to (x) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement (including the application of funds arising from the
existence of a Defaulting Lender), (y) the application of Cash Collateral
provided for in Section 2.22, or (z) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in L/C Disbursements to any assignee or participant,
other than to the Borrower or any Subsidiary thereof (as to which the provisions
of this paragraph shall apply).

The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.

Section 2.16

Compensation for Losses.  In the event of (a) the payment of any principal of
any Eurodollar Loan other than on the last day of an Interest Period applicable
thereto (including as a result of an Event of Default), (b) the conversion of
any Eurodollar Loan other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Eurodollar
Loan  on the date specified in any notice delivered pursuant hereto (regardless
of whether such notice may be revoked under Section 2.10(a) and is revoked in
accordance therewith), or (d) the assignment of any Eurodollar Loan other than
on the last day of the Interest Period applicable thereto as a result of a
request by the Borrower pursuant to Section 2.21(b), then, in any such event,
the Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event.  Any such loss, cost or expense to any Lender shall
be deemed to include an amount determined by such Lender to be the excess, if
any, of (i) the amount of interest that would have accrued on the principal
amount of such Loan had such event not occurred, at the Adjusted LIBOR Rate that
would have been applicable to such Loan, for the period from the date of such
event to the last day of the then current Interest Period therefor (or, in the
case of a failure to borrow, convert or continue, for the period that would have
been the Interest Period for such Loan), over (ii) the amount of interest that
would accrue on such principal amount for such period at the interest rate that
such Lender would bid were it to bid, at the commencement of such period, for
dollar deposits of a comparable amount and period from other banks in the London
interbank eurodollar market.  A certificate of any Lender setting forth any
amount or amounts that such Lender is entitled to receive pursuant to this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error.  The Borrower shall pay such Lender the amount shown as due on
any such certificate within 10 days after receipt thereof.




Section 2.17

Increased Costs.

(a)

Increased Costs Generally.  If any Change in Law shall:

(i)

impose, modify or deem applicable any reserve, special deposit, compulsory loan,
insurance charge or similar requirement against assets of, deposits with or for
the account of, or credit extended or participated in by, any Lender (except any
reserve requirement reflected in the Adjusted LIBOR Rate) or L/C Issuer;

(ii)

subject any Recipient to any Taxes (other than (A) Indemnified Taxes, (B) Taxes
described in clauses (b) through (d) of the definition of Excluded Taxes and
(C) Connection Income Taxes) on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto; or

(iii)

impose on any Lender or L/C Issuer or the London interbank market any other
condition, cost or expense (other than Taxes) affecting this Agreement or Loans
made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan, or
to increase the cost to such Lender, L/C Issuer or such other Recipient of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender, L/C Issuer or other
Recipient hereunder (whether of principal, interest or any other amount) then,
upon request of such Lender, L/C Issuer or other Recipient, the Borrower will
pay to such Lender, L/C Issuer or other Recipient, as the case may be, such
additional amount or amounts as will compensate such Lender, L/C Issuer or other
Recipient, as the case may be, for such additional costs incurred or reduction
suffered.

(b)

Capital Requirements.  If any Lender or L/C Issuer determines that any Change in
Law affecting such Lender or L/C Issuer or any lending office of such Lender or
such Lender’s or L/C Issuer’s holding company, if any, regarding capital or
liquidity requirements, has or would have the effect of reducing the rate of
return on such Lender’s or L/C Issuer’s capital or on the capital of such
Lender’s or L/C Issuer’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit or Swingline Loans held by, such Lender, or
the Letters of Credit issued by L/C Issuer, to a level below that which such
Lender or L/C Issuer or such Lender’s or L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
L/C Issuer’s policies and the policies of such Lender’s or L/C Issuer’s holding
company with respect to capital adequacy), then from time to time the Borrower
will pay to such Lender or L/C Issuer, as the case may be, such additional
amount or amounts as will compensate such Lender or L/C Issuer or such Lender’s
or L/C Issuer’s holding company for any such reduction suffered.

(c)

Certificates for Reimbursement.  A certificate of a Lender or L/C Issuer setting
forth the amount or amounts necessary to compensate such Lender or L/C Issuer or
its holding company, as the case may be, as specified in paragraph (a) or (b) of
this Section and delivered to the Borrower, shall be conclusive absent manifest
error.  The Borrower shall pay such Lender or L/C Issuer, as the case may be,
the amount shown as due on any such certificate within 10 days after receipt
thereof.

(d)

Delay in Requests.  Failure or delay on the part of any Lender or L/C Issuer to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s or L/C Issuer’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or L/C Issuer pursuant
to this Section for any increased costs incurred or reductions suffered more
than nine months prior to the date that such Lender or L/C Issuer, as the case
may be, notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions, and of such Lender’s or L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

Section 2.18

Taxes.

(a)

Defined Terms.  For purposes of this Section, the term “Lender” includes L/C
Issuer and the term “Applicable Law” includes FATCA.

(b)

Payments Free of Taxes.  Any and all payments by or on account of any obligation
of the Borrower under any Loan Document shall be made without deduction or
withholding for any Taxes, except as required by Applicable Law.  If any
Applicable Law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with Applicable Law and, if such Tax is an Indemnified Tax, then the sum payable
by the Borrower shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings applicable
to additional sums payable under this Section) the applicable Recipient receives
an amount equal to the sum it would have received had no such deduction or
withholding been made.

(c)

Payment of Other Taxes by Borrower.  The Borrower shall timely pay to the
relevant Governmental Authority in accordance with Applicable Law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.

(d)

Indemnification by Borrower.  The Borrower shall indemnify each Recipient,
within 10 days after demand therefor, for the full amount of any Indemnified
Taxes (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this Section) payable or paid by such Recipient or
required to be withheld or deducted from a payment to such Recipient and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

(e)

Indemnification by the Lenders.  Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.6(d) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

(f)

Evidence of Payments.  As soon as practicable after any payment of Taxes by the
Borrower to a Governmental Authority pursuant to this Section, the Borrower
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

(g)

Status of Lenders.  

(i)

Any Lender that is entitled to an exemption from or reduction of withholding Tax
with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding.  In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by Applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.  Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in paragraphs (g)(ii)(A), (ii)(B) and (ii)(D) of this Section) shall
not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

(ii)

Without limiting the generality of the foregoing,

(A)

any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or about the date on which such Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of the Borrower or the Administrative Agent), executed copies of IRS
Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;

(B)

any Foreign Lender shall, to the extent it is legally entitled to do so, deliver
to the Borrower and the Administrative Agent (in such number of copies as shall
be requested by the recipient) on or about the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), whichever of
the following is applicable:

(1)

in the case of a Foreign Lender claiming the benefits of an income tax treaty to
which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed copies of IRS Form W-8BEN or IRS Form W-8BEN-E
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN or IRS
Form W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

(2)

executed copies of IRS Form W-8ECI;

(3)

in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit E-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, or a “controlled foreign corporation” related
to the Borrower as described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed copies of IRS Form W-8BEN or IRS
Form W-8BEN-E; or

(4)

to the extent a Foreign Lender is not the beneficial owner, executed copies of
IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, IRS
Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of
Exhibit E-2 or Exhibit E-3, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of
Exhibit E-4 on behalf of each such direct and indirect partner;

(C)

any Foreign Lender shall, to the extent it is legally entitled to do so, deliver
to the Borrower and the Administrative Agent (in such number of copies as shall
be requested by the recipient) on or about the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of any other form prescribed by Applicable Law as a basis for claiming exemption
from or a reduction in U.S. federal withholding Tax, duly completed, together
with such supplementary documentation as may be prescribed by Applicable Law to
permit the Borrower or the Administrative Agent to determine the withholding or
deduction required to be made; and

(D)

if a payment made to a Lender under any Loan Document would be subject to U.S.
federal withholding Tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by Applicable Law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount, if any, to deduct and withhold from such payment.  Solely for
purposes of this clause (D), “FATCA” shall include any amendments made to FATCA
after the date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(h)

Treatment of Certain Refunds.  If any party receives a refund of any Taxes as to
which it has been indemnified pursuant to this Section (including by the payment
of additional amounts pursuant to this Section), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund).  Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid.  This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

(i)

Survival.  Each party’s obligations under this Section shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

Section 2.19

Inability to Determine Rates.  If, on or prior to the first day of any Interest
Period:

(i)

the Administrative Agent determines (which determination shall be conclusive and
binding on the Borrower) that, by reason of circumstances affecting the London
interbank eurodollar market, the “LIBOR Index Rate” cannot be determined
pursuant to the definition thereof, or

(ii)

the Required Lenders determine that for any reason in connection with any
request for a Eurodollar Loan or a conversion thereto or a continuation thereof
that (A) Dollar deposits are not being offered to banks in the London interbank
eurodollar market for the applicable amount and Interest Period of such
Eurodollar Loan, or (B) the LIBOR Index Rate for any requested Interest Period
with respect to a proposed Eurodollar Loan does not adequately and fairly
reflect the cost to such Lenders of funding such Loan,

the Administrative Agent will promptly so notify the Borrower and each Lender.
 Thereafter, the obligation of the Lenders to make or maintain Eurodollar Loans
shall be suspended until the Administrative Agent (upon the instruction of the
Required Lenders) revokes such notice.  Upon receipt of such notice, the
Borrower may revoke any pending request for a Borrowing of, conversion to or
continuation of Eurodollar Loans or, failing that, will be deemed to have
converted such request into a request for Base Rate Loans in the amount
specified therein.

Section 2.20

Illegality.  If any Lender determines that any Law has made it unlawful, or that
any Governmental Authority has asserted that it is unlawful, for any Lender or
its applicable lending office to make, maintain, or fund Loans whose interest is
determined by reference to the LIBOR Index Rate, or to determine or charge
interest rates based upon the LIBOR Index Rate, or any Governmental Authority
has imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars in the London interbank market, then, upon
notice thereof by such Lender to the Borrower (through the Administrative
Agent), (a) any obligation of such Lender to make or continue Eurodollar Loans
or to convert Base Rate Loans to Eurodollar Loans shall be suspended, and (b) if
such notice asserts the illegality of such Lender making or maintaining Base
Rate Loans the interest rate on which is determined by reference to the LIBOR
Quoted Rate component of the Base Rate, the interest rate on which Base Rate
Loans of such Lender shall, if necessary to avoid such illegality, be determined
by the Administrative Agent without reference to the LIBOR Quoted Rate component
of the Base Rate, in each case until such Lender notifies the Administrative
Agent and the Borrower that the circumstances giving rise to such determination
no longer exist. Upon receipt of such notice, (i) the Borrower shall, upon
demand from such Lender (with a copy to the Administrative Agent), prepay or, if
applicable, convert all Eurodollar Loans of such Lender to Base Rate Loans (the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the LIBOR Quoted Rate component of the Base Rate), either on the
last day of the Interest Period therefor, if such Lender may lawfully continue
to maintain such Eurodollar Loans to such day, or immediately, if such Lender
may not lawfully continue to maintain such Eurodollar Loans and (ii) if such
notice asserts the illegality of such Lender determining or charging interest
rates based upon the LIBOR Index Rate, the Administrative Agent shall during the
period of such suspension compute the Base Rate applicable to such Lender
without reference to the LIBOR Quoted Rate component thereof until the
Administrative Agent is advised in writing by such Lender that it is no longer
illegal for such Lender to determine or charge interest rates based upon the
LIBOR Index Rate or the LIBOR Quoted Rate.  Upon any such prepayment or
conversion, the Borrower shall also pay accrued interest on the amount so
prepaid or converted.

Section 2.21

Mitigation Obligations; Replacement of Lenders.

(a)

Designation of a Different Lending Office.  If any Lender requests compensation
under Section 2.17, or requires the Borrower to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 2.18, then such Lender shall (at the request
of the Borrower) use reasonable efforts to designate a different lending office
for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 2.17 or 2.18, as the case may be,
in the future, and (ii) would not subject such Lender to any unreimbursed cost
or expense and would not otherwise be disadvantageous to such Lender.  The
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment.

(b)

Replacement of Lenders.  If any Lender requests compensation under Section 2.17,
or if the Borrower is required to pay any Indemnified Taxes or additional
amounts to any Lender or any Governmental Authority for the account of any
Lender pursuant to Section 2.18 and, in each case, such Lender has declined or
is unable to designate a different lending office in accordance with
paragraph (a) of this Section, or if any Lender is a Defaulting Lender or a
Non-Consenting Lender, then the Borrower may, at its sole expense and effort,
upon notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 9.6), all of its
interests, rights (other than its existing rights to payments pursuant to
Section 2.17 or Section 2.18) and obligations under this Agreement and the
related Loan Documents to an Eligible Assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that:

(i)

the Borrower shall have paid to the Administrative Agent the assignment fee (if
any) specified in Section 9.6;

(ii)

such Lender shall have received payment of an amount equal to the outstanding
principal of its Loans and participations in L/C Disbursements, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents (including any amounts under Section 2.16) from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts);

(iii)

in the case of any such assignment resulting from a claim for compensation under
Section 2.17 or payments required to be made pursuant to Section 2.18, such
assignment will result in a reduction in such compensation or payments
thereafter;

(iv)

such assignment does not conflict with Applicable Law; and

(v)

in the case of any assignment resulting from a Lender becoming a Non-Consenting
Lender, the applicable assignee shall have consented to the applicable
amendment, waiver or consent.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

Notwithstanding anything in this Section to the contrary, (i) any Lender that
acts as an L/C Issuer may not be replaced hereunder at any time it has any
Letter of Credit outstanding hereunder unless arrangements satisfactory to such
Lender (including the furnishing of a backstop standby letter of credit in form
and substance, and issued by an issuer, reasonably satisfactory to L/C Issuer or
the depositing of cash collateral into a cash collateral account in amounts and
pursuant to arrangements reasonably satisfactory to L/C Issuer) have been made
with respect to such outstanding Letter of Credit and (ii) the Lender that acts
as the Administrative Agent may not be replaced hereunder except in accordance
with the terms of Section 8.6.

Section 2.22

Cash Collateral.

(a)

Obligation to Cash Collateralize.  At any time that there shall exist a
Defaulting Lender, within one Business Day following the written request of the
Administrative Agent or L/C Issuer (with a copy to the Administrative Agent),
the Borrower shall Cash Collateralize the L/C Issuer’s Fronting Exposure with
respect to such Defaulting Lender (determined after giving effect to
Section 2.23(a)(iv) and any Cash Collateral provided by such Defaulting Lender)
in an amount not less than the Minimum Collateral Amount.

(b)

Grant of Security Interest.  The Borrower, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to the Administrative
Agent, for the benefit of the L/C Issuer, and agrees to maintain, a first
priority security interest in all such Cash Collateral as security for the
Defaulting Lender’s obligation to fund participations in respect of L/C
Obligations, to be applied pursuant to clause (c) below.  If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent and the L/C Issuer as
herein provided, or that the total amount of such Cash Collateral is less than
the Minimum Collateral Amount, the Borrower will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency (after giving
effect to any Cash Collateral provided by the Defaulting Lender).

(c)

Application.  Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section or Section 2.23 in
respect of Letters of Credit shall be applied to the satisfaction of the
Defaulting Lender’s obligation to fund participations in respect of L/C
Obligations (including, as to Cash Collateral provided by a Defaulting Lender,
any interest accrued on such obligation) for which the Cash Collateral was so
provided, prior to any other application of such property as may otherwise be
provided for herein.

(d)

Termination of Requirement.  Cash Collateral (or the appropriate portion
thereof) provided to reduce L/C Issuer’s Fronting Exposure shall no longer be
required to be held as Cash Collateral pursuant to this Section following
(i) the elimination of the applicable Fronting Exposure (including by the
termination of Defaulting Lender status of the applicable Lender), or (ii) the
determination by the Administrative Agent and L/C Issuer that there exists
excess Cash Collateral; provided that, subject to Section 2.23 the Person
providing Cash Collateral and L/C Issuer may agree that Cash Collateral shall be
held to support future anticipated Fronting Exposure or other obligations and
provided further that to the extent that such Cash Collateral was provided by
the Borrower, such Cash Collateral shall remain subject to the security interest
granted pursuant to the Loan Documents.

Section 2.23

Defaulting Lenders.

(a)

Defaulting Lender Adjustments.  Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by Applicable Law:

(i)

Waivers and Amendments.  Such Defaulting Lender’s right to approve or disapprove
any amendment, waiver or consent with respect to this Agreement shall be
restricted as set forth in the definition of Required Lenders and
Section 9.4(b).

(ii)

Defaulting Lender Waterfall.  Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of such Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Section 7 or
otherwise) or received by the Administrative Agent from a Defaulting Lender
pursuant to Section 9.10 shall be applied at such time or times as may be
determined by the Administrative Agent as follows:  first, to the payment of any
amounts owing by such Defaulting Lender to the Administrative Agent hereunder;
second, to the payment on a pro rata basis of any amounts owing by such
Defaulting Lender to L/C Issuer or Swingline Lender hereunder; third, to Cash
Collateralize the L/C Issuer’ Fronting Exposure with respect to such Defaulting
Lender in accordance with Section 2.22; fourth, as the Borrower may request (so
long as no Default or Event of Default exists), to the funding of any Loan in
respect of which such Defaulting Lender has failed to fund its portion thereof
as required by this Agreement, as determined by the Administrative Agent; fifth,
if so determined by the Administrative Agent and the Borrower, to be held in a
deposit account and released pro rata in order to (x) satisfy such Defaulting
Lender’s potential future funding obligations with respect to Loans under this
Agreement and (y) Cash Collateralize the L/C Issuer’ future Fronting Exposure
with respect to such Defaulting Lender with respect to future Letters of Credit
issued under this Agreement, in accordance with Section 2.22; sixth, to the
payment of any amounts owing to the Lenders, the L/C Issuer or Swingline Lenders
as a result of any judgment of a court of competent jurisdiction obtained by any
Lender, the L/C Issuer or Swingline Lenders against such Defaulting Lender as a
result of such Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; and eighth, to such Defaulting Lender or as otherwise directed
by a court of competent jurisdiction; provided that if (x) such payment is a
payment of the principal amount of any Loans or L/C Disbursements in respect of
which such Defaulting Lender has not fully funded its appropriate share, and
(y) such Loans were made or the related Letters of Credit were issued at a time
when the conditions set forth in Section 3.2 were satisfied or waived, such
payment shall be applied solely to pay the Loans of, and L/C Disbursements owed
to, all Non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of, or L/C Disbursements owed to, such Defaulting Lender
until such time as all Loans and funded and unfunded participations in L/C
Obligations and Swingline Loans are held by the Lenders pro rata in accordance
with the Commitments without giving effect to clause (iv) below.  Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post Cash
Collateral pursuant to this Section shall be deemed paid to and redirected by
such Defaulting Lender, and each Lender irrevocably consents hereto.

(iii)

Commitment and L/C Fees.

(A)

No Defaulting Lender shall be entitled to receive any Commitment Fee for any
period during which that Lender is a Defaulting Lender (and the Borrower shall
not be required to pay any such fee that otherwise would have been required to
have been paid to that Defaulting Lender).

(B)

Each Defaulting Lender shall be entitled to receive Letter of Credit Fees for
any period during which that Lender is a Defaulting Lender only to the extent
allocable to its Applicable Percentage of the stated amount of Letters of Credit
for which it has provided Cash Collateral pursuant to Section 2.22.

(C)

With respect to any Letter of Credit Fee not required to be paid to any
Defaulting Lender pursuant to clause (A) or (B) above, the Borrower shall
(x) pay to each Non-Defaulting Lender that portion of any such fee otherwise
payable to such Defaulting Lender with respect to such Defaulting Lender’s
participation in L/C Obligations or Swingline Loans that has been reallocated to
such Non-Defaulting Lender pursuant to clause (iv) below, (y) pay to L/C Issuer
and Swingline Lender, as applicable, the amount of any such fee otherwise
payable to such Defaulting Lender to the extent allocable to L/C Issuer’s or
Swingline Lender’s Fronting Exposure to such Defaulting Lender, and (z) not be
required to pay the remaining amount of any such fee.

(iv)

Reallocation of Participations to Reduce Fronting Exposure.  All or any part of
such Defaulting Lender’s participation in L/C Obligations and Swingline Loans
shall be reallocated among the Non-Defaulting Lenders in accordance with their
respective Applicable Percentages (calculated without regard to such Defaulting
Lender’s Commitment) but only to the extent that such reallocation does not
cause the aggregate Revolving Credit Exposure of any Non-Defaulting Lender to
exceed such Non-Defaulting Lender’s Commitment.  Subject to Section 9.19, no
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation.

(v)

Cash Collateral, Repayment of Swingline Loans.  If the reallocation described in
clause (iv) above cannot, or can only partially, be effected, the Borrower
shall, without prejudice to any right or remedy available to it hereunder or
under law, (x) first, prepay Swingline Loans in an amount equal to the Swingline
Lenders’ Fronting Exposure and (y) second, Cash Collateralize the L/C Issuer’s
Fronting Exposure in accordance with the procedures set forth in Section 2.22.

(b)

Defaulting Lender Cure.  If the Borrower, the Administrative Agent and each
Swingline Lender and L/C Issuer agree in writing that a Lender is no longer a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase at par
that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swingline
Loans to be held pro rata by the Lenders in accordance with the Commitments
(without giving effect to paragraph (a)(iv) above), whereupon, such Lender will
cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

(c)

New Swingline Loans/Letters of Credit.  So long as any Lender is a Defaulting
Lender, (i) no Swingline Lender shall be required to fund any Swingline Loans
unless it is satisfied that it will have no Fronting Exposure after giving
effect to such Swingline Loan and (ii) L/C Issuer shall not be required to
issue, extend, increase, reinstate or renew any Letter of Credit unless it is
satisfied that it will have no Fronting Exposure after giving effect thereto.

Section 2.24

Incremental Facilities.  

(a)

Requests.  Borrower may, by written notice in the form of (or substantially in
the form of) Exhibit F attached hereto, to the Administrative Agent (each, an
“Incremental Facility Request”), request an increase in the Revolving Loan
Commitments (each, an “Incremental Revolving Loan Commitment”), or request
additions of new Incremental Term Loans (each, an “Incremental Term Loan
Commitment” and each term loan thereunder, an “Incremental Term Loan”, and each
Incremental Term Loan Commitment is sometimes referred to herein individually as
an “Incremental Term Loan Facility” and collectively as the “Incremental Term
Loan Facilities”) in U.S. Dollars in an aggregate amount not to exceed
$50,000,000.  Each Incremental Facility Request shall set forth (A) the amount
of the Incremental Revolving Loan Commitment and/or Incremental Term Loan
Commitment being requested (each of which shall be in a minimum amount of
$10,000,000 and multiples of $5,000,000 in excess thereof or, if less, the
entire unutilized amount of the maximum amount of all such requests set forth
above), (B) the date (an “Incremental Effective Date”) on which the Incremental
Revolving Loan Commitment or Incremental Term Loan Facility (each referred to
herein individually as an “Incremental Facility” and collectively as the
“Incremental Facilities”) is requested to become effective (which, unless
otherwise agreed by the Administrative Agent, shall not be less than ten (10)
Business Days nor more than sixty (60) days after the date of such notice), and
(C) if an Incremental Term Loan Commitment, whether the related Incremental Term
Loan is to initially be a Eurodollar Loan or a Base Rate Loan (and, if a
Eurodollar Loan, the Interest Period therefor).

(b)

Allocations.  Borrower may in its sole discretion seek commitments in respect of
the Incremental Facilities from existing Lenders (each of which shall be
entitled to agree or decline to participate in its sole discretion) or from
additional banks, financial institutions and other institutional lenders
constituting Eligible Assignees who will become Lenders in connection therewith.

(c)

Conditions.  No Incremental Facility shall become effective under this
Section 2.24 unless, both before and after giving effect to such Incremental
Facility, (A) no Default or Event of Default shall exist, unless, with respect
to an Incremental Facility, the Lenders providing the Incremental Facility shall
have agreed to provide such Incremental Facility regardless of such Default or
Event of Default (provided, that notwithstanding the foregoing, in no event
shall an Event of Default under Sections 7.1(a), (j) or (k) exist), (B) after
giving effect to the relevant Incremental Facility, the Borrower is in pro forma
compliance with the each covenant set forth in Section 6.12 for the most
recently completed Fiscal Quarter of Borrower for which information has been (or
is required to be) delivered to the Administrative Agent and calculated on a pro
forma basis, including (1) the application of the proceeds thereof (without
“netting” the cash proceeds of the applicable Incremental Facility) and related
transactions, and (2) in the case of an Incremental Revolving Loan Commitment,
as if the amount of the Incremental Revolving Loan Commitment was fully drawn,
(C) the Additional Rent Adjusted Leverage Ratio Requirement shall be satisfied,
and (D) proceeds of any such Incremental Facility shall be used solely as
provided in Section 4.4 hereof.

(d)

Terms.

(i)

Incremental Revolving Loan Commitments. Effective as of the applicable
Incremental Effective Date, subject to the terms and conditions set forth in
this Section, each Incremental Revolving Loan Commitment shall be a Revolving
Credit Commitment (and not a separate facility hereunder), each Lender providing
such Incremental Revolving Loan Commitment shall be, and have all the rights of,
a Lender, and the Revolving Loans made by it on such Incremental Effective Date
shall be Revolving Loans, for all purposes of this Agreement.

(ii)

Incremental Term Loans.

(A)

The all-in yield (including interest rate margins, any interest rate floors,
original issue discount and upfront fees (based on the lesser of a four-year
average life to maturity or the remaining life to maturity), but excluding
arrangement, commitment, structuring and underwriting fees and any amendment
fees, in each case, paid or payable to BMO Harris Bank N.A. or any other
arranger with respect to such Incremental Term Loan Facilities and not shared
generally with Lenders providing such Incremental Term Loan Facilities)
applicable to any Incremental Term Loan Facility shall not be more than 0.50%
per annum higher than the corresponding all-in yield (determined on the same
basis) applicable to any prior Incremental Term Loan Facility then existing,
unless the interest rate margin with respect to any prior Incremental Term Loan
Facility and the Term Loans then existing (the “Existing Facilities”), as the
case may be, is increased by an amount equal to the difference between the
all-in yield with respect to such Incremental Term Loan Facility and the all-in
yield on Existing Facilities, as the case may be, minus 0.50% per annum;
provided, notwithstanding the foregoing, after giving effect to any such pricing
increase, the existing pricing differential (including the effects of any
Eurodollar floor or lack thereof), if any, as between any prior Incremental Term
Loan Facility then existing and the Loans shall be maintained (i.e., the “most
favored nation” provision shall not have the effect of reducing or eliminating
such pricing differential then existing between the Incremental Term Loan
Facility and the Loans).  

(B)

The maturity date of any Incremental Term Loan Facility shall not be earlier
than the Maturity Date and the weighted average life to maturity of any
Incremental Term Loans shall not be shorter than the weighted average life to
maturity of the Delayed Draw Term Loans.

(C)

The Incremental Term Loan Facility shall not include any covenants or events of
default that are more restrictive than the covenants or Events of Default
included herein or are otherwise materially adverse to the Lenders under the
Existing Facilities.




(D)

Except as otherwise required pursuant to this clause (d), all other terms of any
Incremental Term Loan Facility will be as agreed between the Borrower and the
Lender(s) providing such Incremental Term Loan Facility.  Each Incremental Term
Loan Facility and any related guarantee shall rank pari passu in right of
payment and security with the Obligations existing on the Closing Date.

(e)

Required Amendments.  Each of the parties hereto hereby agrees that, upon the
effectiveness of any Incremental Facility, this Agreement shall be amended to
the extent (but only to the extent) necessary to reflect the existence of such
Incremental Facility and the Loans evidenced thereby, and any Joinder Agreement
or amendment may without the consent of the other Lenders effect such amendments
to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent and the
Borrower, to effectuate the provisions of this Section 2.24, and, for the
avoidance of doubt, this Section 2.24 shall supersede any provisions in
Section 9.4.  From and after each Incremental Effective Date, the Loans and
Commitments established pursuant to this Section 2.24 shall constitute Loans and
Commitments under, and shall be entitled to all the benefits afforded by, this
Agreement and the other Loan Documents, and shall, without limiting the
foregoing, benefit equally and ratably from the guarantees and security
interests created by the applicable Collateral Documents.  Borrower and its
Subsidiaries shall take any actions reasonably required by the Administrative
Agent to ensure and/or demonstrate that the Liens and security interests granted
by the applicable Collateral Documents continue to be perfected under the UCC or
otherwise after giving effect to the establishment of any such new Loans and
Commitments, including, compliance with Section 5.12.

SECTION 3.

CONDITIONS PRECEDENT.



Section 3.1

Initial Credit Event.  The obligation of Administrative Agent and Lenders to
participate in any initial Credit Event hereunder is subject to satisfaction or
waiver by Administrative Agent of the following conditions precedent:



(a)

Loan Documents; Deliverables; etc.  Administrative Agent shall have received
each of the following, in each case, as applicable, (i) duly executed by all
applicable parties, (ii) dated a date satisfactory to Administrative Agent and
(iii) in form and substance satisfactory to Administrative Agent:

(i)

this Agreement duly executed by Borrower, Administrative Agent and each Lender;

(ii)

if requested by any Lender, duly executed Notes of Borrower dated the date
hereof and otherwise in compliance with the provisions of Section 2.13, payable
to such Lender;

(iii)

the Security Agreement and each of the other Collateral Documents required by
Administrative Agent, together with (i) original stock certificates or other
similar instruments or securities representing all of the issued and outstanding
shares of capital stock or other equity interests in each of the entities being
pledged as of the Closing Date, (ii) stock powers for the Collateral consisting
of the capital stock or other equity interest in each entity being pledged,
executed in blank and undated, (iii) UCC financing statements to be filed
against Borrower and each Subsidiary, as debtor, in favor of Administrative
Agent, as secured party, (iv) patent, trademark, and copyright collateral
agreements to the extent requested by Administrative Agent, and (v) Account
Control Agreements to the extent requested by Administrative Agent;

(iv)

evidence of all insurance required to be maintained under the Loan Documents;

(v)

copies of Borrower’s and each Subsidiary’s articles of incorporation and bylaws
(or comparable organizational documents) and any amendments thereto, certified
in each instance by its Secretary or Assistant Secretary;

(vi)

copies of resolutions of Borrower’s and each Subsidiary’s board of directors (or
similar governing body) authorizing the execution, delivery and performance of
this Agreement and the other Loan Documents to which it is a party and the
consummation of the transactions contemplated hereby and thereby, together with
specimen signatures of the persons authorized to execute such documents on
Borrower’s and each Subsidiary’s behalf, all certified in each instance by its
Secretary or Assistant Secretary;

(vii)

such documents and certifications as Administrative Agent may reasonably require
to evidence that Borrower and each Subsidiary is validly existing, in good
standing, and qualified to engage in business in its jurisdiction of
organization and in any other jurisdiction in which the nature of Borrower’s or
such Subsidiary’s business requires such qualification;

(viii)

a list of Borrower’s Responsible Officers;

(ix)

such evaluations and certifications as it may reasonably require in order to
satisfy itself as to the value of the Collateral, the financial condition of
Borrower and its Subsidiaries, and the lack of material contingent liabilities
of Borrower and its Subsidiaries;

(x)

financing statement, tax, and judgment lien search results against the Property
of Borrower and each Subsidiary evidencing the absence of Liens on its Property
except as permitted by Section 6.2;

(xi)

pay off and lien release letters from secured creditors of Borrower and each
Subsidiary setting forth, among other things, the total amount of indebtedness
outstanding and owing to them (or outstanding letters of credit issued for the
account of Borrower or any Subsidiary) and containing an undertaking to cause to
be delivered to Administrative Agent UCC termination statements and any other
lien release instruments necessary to release their Liens on the assets of
Borrower and each Subsidiary;

(xii)

evidence reasonably satisfactory to Administrative Agent that all indebtedness
to creditors referenced in the preceding paragraph has been (or concurrently
with the initial Borrowing will be) paid in full, and that all agreements and
instruments governing indebtedness and that all Liens securing such indebtedness
have been (or concurrently with the initial Borrowing will be) terminated;

(xiii)

copies of Borrower’s and its Subsidiaries’ audited financial statements for the
prior three (3) fiscal years and any unaudited interim consolidated balance
sheet of Borrower and its Subsidiaries available on or before the Closing Date,
and the related consolidated statements of income, retained earnings and cash
flows of Borrower and its Subsidiaries for the period then ended, and such other
financial statements requested by the Administrative Agent;

(xiv)

with respect to each Lender, all documentation and other information required by
bank regulatory authorities under any applicable “know your customer,” OFAC
Sanctions Programs, PATRIOT Act or similar rules;

(xv)

evidence reasonably satisfactory to Administrative Agent that no Material
Adverse Effect has occurred since January 28, 2018;

(xvi)

evidence that Borrower has moved all of its operating accounts to Administrative
Agent or an Affiliate of Administrative Agent or to another bank or banks
reasonably acceptable to the Administrative Agent;

(xvii)

a favorable written opinion of counsel to Borrower and each Subsidiary;

(xviii)

a fully executed Internal Revenue Service Form W-9 for Borrower; and

(xix)

such other agreements, instruments, documents, certificates, and opinions as
Administrative Agent may reasonably request.

(b)

Fees and Expenses.

Administrative Agent shall have received the initial fees called for by Section
2.12, together with all other fees, costs and expenses required to be paid by
Borrower at or before closing; and

(c)

Structure.  The capital and organizational structure of Borrower and its
Subsidiaries shall be satisfactory to Administrative Agent.

Section 3.2

All Credit Events.  The obligation of Administrative Agent and Lenders to
participate in any Credit Event (including any initial Credit Event) hereunder
is subject to the following conditions precedent:

(a)

each of the representations and warranties set forth herein and in the other
Loan Documents shall be and remain true and correct in all respects (or in all
material respects if such representation or warranty is not by its terms already
qualified as to materiality) as of said time, except to the extent the same
expressly relates to an earlier date, in which case such representations and
warranties shall be and remain true and correct in all respects (or in all
material respects if such representation or warranty is not by its terms already
qualified as to materiality) as of such earlier date;

(b)

no Default or Event of Default shall have occurred and be continuing or would
occur as a result of such Credit Event;

(c)

in the case of a Borrowing, Administrative Agent shall have received the notice
required by Section 2.5; in the case of the issuance of any Letter of Credit,
L/C Issuer shall have received a duly completed Application for such Letter of
Credit together with any fees called for by Section 2.12; and, in the case of an
extension or increase in the amount of a Letter of Credit, L/C Issuer shall have
received a written request therefor in a form acceptable to L/C Issuer together
with fees called for by Section 2.12;

(d)

after giving effect to such Credit Event, the sum of the aggregate principal
amount of Revolving Loans and L/C Obligations at any time outstanding shall not
exceed the Revolving Credit Commitment in effect at such time; and

(e)

such Credit Event shall not violate any order, judgment or decree of any court
or other authority or any provision of law or regulation applicable to
Administrative Agent or any Lender (including Regulation U of the Board of
Governors of the Federal Reserve System) as then in effect.

Each request for a Borrowing hereunder and each request for the issuance of,
increase in the amount of, or extension of the expiration date of, a Letter of
Credit shall be deemed to be a representation and warranty by Borrower on the
date on such Credit Event as to the facts specified in subsections (a) through
(e) of this Section; provided that the Revolving Credit Lenders may continue to
make advances under the Revolving Facility, notwithstanding the failure of
Borrower to satisfy one or more of the conditions set forth above and any such
advances so made shall not be deemed a waiver of any Default or Event of Default
or other condition set forth above that may then exist.

SECTION 4.

REPRESENTATIONS AND WARRANTIES.

Borrower represents and warrants to Administrative Agent, L/C Issuer and the
Lenders as follows:

Section 4.1

Organization and Qualification.  Borrower is (a) duly organized, validly
existing, and in good standing as a corporation under the laws of the State of
Wisconsin, (b) has full and adequate power to own its Property and conduct its
business as now conducted, and (c) is duly licensed or qualified and in good
standing in each jurisdiction in which the nature of the business conducted by
it or the nature of the Property owned or leased by it requires such licensing
or qualifying, except, with respect to this clause (c), where the failure to do
so could not reasonably be expected to have a Material Adverse Effect.

Section 4.2

Subsidiaries.  Each Subsidiary (a) is duly organized, validly existing, and in
good standing under the laws of the jurisdiction in which it is organized, (b)
has full and adequate power to own its Property and conduct its business as now
conducted, and (c) is duly licensed or qualified and in good standing in each
jurisdiction in which the nature of the business conducted by it or the nature
of the Property owned or leased by it requires such licensing or qualifying,
except, with respect to this clause (c), where the failure to do so could not
reasonably be expected to have a Material Adverse Effect.  Schedule 4.2 hereto
identifies each Subsidiary, the jurisdiction of its organization, the percentage
of issued and outstanding shares of each class of its capital stock or other
equity interests owned by Borrower and the other Subsidiaries and, if such
percentage is not 100% (excluding directors’ qualifying shares as required by
law), a description of each class of its authorized capital stock and other
equity interests and the number of shares of each class issued and outstanding.
 All of the outstanding shares of capital stock and other equity interests of
each Subsidiary are validly issued and outstanding and fully paid and
non-assessable and all such shares and other equity interests indicated on
Schedule 4.2 as owned by Borrower or another Subsidiary are owned, beneficially
and of record, by Borrower or such Subsidiary free and clear of all Liens other
than the Liens granted in favor of Administrative Agent for the benefit of the
Lenders pursuant to the Collateral Documents.  There are no outstanding
commitments or other obligations of any Subsidiary to issue, and no options,
warrants or other rights of any Person to acquire, any shares of any class of
capital stock or other equity interests of any Subsidiary.

Section 4.3

Authority and Validity of Obligations.  Borrower has full right and authority to
enter into this Agreement and the other Loan Documents executed by it, to make
the borrowings herein provided for, to grant to Administrative Agent for the
benefit of the Lenders the Liens described in the Collateral Documents executed
by Borrower, and to perform all of its obligations hereunder and under the other
Loan Documents executed by it.  Each Subsidiary has full right and authority to
enter into the Loan Documents executed by it, to guarantee the Obligations, to
grant to Administrative Agent for the benefit of the Lenders the Liens described
in the Collateral Documents executed by such Person, and to perform all of its
obligations under the Loan Documents executed by it.  The Loan Documents
delivered by Borrower and its Subsidiaries have been duly authorized, executed,
and delivered by such Persons and constitute valid and binding obligations of
Borrower and its Subsidiaries enforceable against them in accordance with their
terms, except as enforceability may be limited by bankruptcy, insolvency,
fraudulent conveyance or similar Laws affecting creditors’ rights generally and
general principles of equity (regardless of whether the application of such
principles is considered in a proceeding in equity or at law); and this
Agreement and the other Loan Documents do not, nor does the performance or
observance by Borrower or any Subsidiary of any of the matters and things herein
or therein provided for, (a) contravene or constitute a default under any
provision of law or any judgment, injunction, order or decree binding upon
Borrower or any Subsidiary or any provision of the organizational documents
(e.g., charter, certificate or articles of incorporation and bylaws, certificate
or articles of association and operating agreement, partnership agreement, or
other similar organizational documents) of Borrower or any Subsidiary, (b)
conflict with, contravene or constitute a default under any material indenture
or agreement of or affecting Borrower or any Subsidiary or any of their
Property, or (c) result in the creation or imposition of any Lien on any
Property of Borrower or any Subsidiary other than the Liens granted in favor of
Administrative Agent for the benefit of the Lenders pursuant to the Collateral
Documents.

Section 4.4

Use of Proceeds; Margin Stock.  Borrower shall use the proceeds of the Loans to
refinance existing indebtedness, finance working capital and Capital
Expenditures, and for such other general corporate purposes as are consistent
with all Applicable Laws.  Neither Borrower nor any Subsidiary is engaged,
principally or as one of its important activities, in the business of purchasing
or carrying margin stock or in the business of extending credit for the purpose
of purchasing or carrying margin stock (within the meaning of Regulation U of
the Board of Governors of the Federal Reserve System), and no part of the
proceeds of any Loan or any other extension of credit made hereunder will be
used to purchase or carry any such margin stock or to extend credit to others
for the purpose of purchasing or carrying any such margin stock.  Margin stock
(as hereinabove defined) constitutes less than 25% of the assets of Borrower and
its Subsidiaries which are subject to any limitation on sale, pledge or other
restriction hereunder.

Section 4.5

Financial Reports.  The consolidated balance sheet of Borrower and its
Subsidiaries as at January 28, 2018, and the related consolidated statements of
income, retained earnings and cash flows of Borrower and its Subsidiaries for
the fiscal year then ended, and accompanying notes thereto, which financial
statements are accompanied by the audit report of Grant Thornton LLP,
independent public accountants, and any other unaudited interim consolidated
balance sheet of Borrower and its Subsidiaries available on or before the
Closing Date, and the related consolidated statements of income, retained
earnings and cash flows of Borrower and its Subsidiaries for the period then
ended, heretofore furnished to Administrative Agent, fairly present in all
material respects the consolidated financial condition of Borrower and its
Subsidiaries as at said dates and the consolidated results of their operations
and cash flows for the periods then ended in conformity with GAAP applied on a
consistent basis.  Neither Borrower nor any Subsidiary has contingent
liabilities which are material to it other than as indicated on such financial
statements or, with respect to future periods, on the financial statements
furnished pursuant to Section 5.5.

Section 4.6

No Material Adverse Change.  Since January 28, 2018, there has been no change in
the condition (financial or otherwise) of Borrower or any Subsidiary except
those occurring in the ordinary course of business, none of which individually
or in the aggregate could reasonably be expected to have a Material Adverse
Effect.

Section 4.7

Full Disclosure.  The statements and information furnished to Administrative
Agent in writing in connection with the negotiation of this Agreement and the
other Loan Documents and the commitments by the Lenders to provide all or part
of the financing contemplated hereby do not contain any untrue statements of a
material fact or omit a material fact necessary to make the statements contained
herein or therein not misleading, Administrative Agent and Lenders acknowledging
that as to any projections furnished to Administrative Agent and the Lenders,
Borrower only represents that the same were prepared on the basis of information
and estimates Borrower believed to be reasonable.

Section 4.8

Trademarks, Franchises, and Licenses.  Borrower and its Subsidiaries own,
possess, or have the right to use all necessary patents, licenses, franchises,
trademarks, trade names, trade styles, copyrights, trade secrets, know how, and
confidential commercial and proprietary information to conduct their businesses
as now conducted, without known conflict with any patent, license, franchise,
trademark, trade name, trade style, copyright or other proprietary right of any
other Person.

Section 4.9

Governmental Authority and Licensing.  Borrower and its Subsidiaries have
received all licenses, permits, and approvals of all Governmental Authorities,
if any, necessary to conduct their businesses, in each case except where the
failure to obtain or maintain the same could not reasonably be expected to have
a Material Adverse Effect.  No investigation or proceeding is pending or, to the
knowledge of Borrower, threatened, before or by any Governmental Authority that
could reasonably be expected to have a Material Adverse Effect.

Section 4.10

Good Title.  Borrower and its Subsidiaries have good and defensible title (or
valid leasehold interests) to their assets as reflected on the most recent
consolidated balance sheet of Borrower and its Subsidiaries furnished to
Administrative Agent and the Lenders (except for sales of assets in the ordinary
course of business), subject to no Liens other than such thereof as are
permitted by Section 6.2.

Section 4.11

Litigation and Other Controversies.  There is no litigation or governmental or
arbitration proceeding or labor controversy pending, nor to the knowledge of
Borrower threatened, against Borrower or any Subsidiary or any of their Property
which, individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

Section 4.12

Taxes.  All tax returns required to be filed by Borrower or any Subsidiary in
any jurisdiction have, in fact, been filed, and all Taxes, assessments, fees,
and other governmental charges upon Borrower or any Subsidiary or upon any of
its Property, income or franchises, which are shown to be due and payable in
such returns, have been paid, except such Taxes, assessments, fees and
governmental charges, if any, as are being contested in good faith and by
appropriate proceedings which prevent enforcement of the matter under contest
and as to which adequate reserves established in accordance with GAAP have been
provided.  Borrower does not know of any proposed additional tax assessment
against it or its Subsidiaries for which adequate provisions in accordance with
GAAP have not been made on their accounts.  Adequate provisions in accordance
with GAAP for Taxes on the books of Borrower and each Subsidiary have been made
for all open years, and for its current fiscal period.

Section 4.13

Approvals.  No authorization, consent, license or exemption from, or filing or
registration with, any court or Governmental Authority, nor any approval or
consent of any other Person, is or will be necessary to the valid execution,
delivery or performance by Borrower or any Subsidiary of any Loan Document,
except for such approvals which have been obtained prior to the date of this
Agreement and remain in full force and effect and filings to be made by Borrower
upon execution of this Agreement.

Section 4.14

Affiliate Transactions.  Neither Borrower nor any Subsidiary is a party to any
contracts or agreements with any of its Affiliates on terms and conditions which
are less favorable to Borrower or such Subsidiary than would be usual and
customary in similar contracts or agreements between Persons not affiliated with
each other.

Section 4.15

Investment Company.  Neither Borrower nor any Subsidiary is an “investment
company” or a company “controlled” by an “investment company” within the meaning
of the Investment Company Act of 1940, as amended.

Section 4.16

ERISA.  Borrower and each other member of its Controlled Group has fulfilled its
obligations under the minimum funding standards of and is in compliance in all
material respects with ERISA and the Code to the extent applicable to it and has
not incurred any liability to the PBGC or a Plan under Title IV of ERISA other
than a liability to the PBGC for premiums under Section 4007 of ERISA. Neither
Borrower nor any Subsidiary has any contingent liabilities with respect to any
post-retirement benefits under a Welfare Plan, other than liability for
continuation coverage described in article 6 of Title I of ERISA.

Section 4.17

Compliance with Laws.



(a)

Laws Generally.  The Borrower and its Subsidiaries are in compliance with all
Laws applicable to or pertaining to their Property or business operations, where
any such non-compliance, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.  






(b)

Environmental Matters.

Except for such matters, individually or in the aggregate, which could not
reasonably be expected to result in a Material Adverse Effect, the Borrower and
its Subsidiaries represent and warrant to the best of their knowledge that:
(i) the Borrower and its Subsidiaries and each of the Premises, comply in all
material respects with all applicable Environmental Laws; (ii) the Borrower and
its Subsidiaries have obtained, maintain and are in compliance with all
approvals, permits, or authorizations of Governmental Authorities required for
their operations and each of the Premises; (iii) the Borrower and its
Subsidiaries have not, and none of Borrower nor any of its Subsidiaries has
knowledge of any other Person who has, caused any Release, threatened Release or
disposal of any Hazardous Material at, on, or from any of the Premises in any
material quantity and, to the knowledge of each of Borrower and its
Subsidiaries, none of the Premises are adversely affected by any such Release,
threatened Release or disposal of a Hazardous Material; (iv) neither the
Borrower nor any of its Subsidiaries are subject to and have no notice or
knowledge of any Environmental Claim involving any of Borrower or its
Subsidiaries or any of the Premises, and there are no conditions or occurrences
at any of the Premises which could reasonably be anticipated to form the basis
for such an Environmental Claim; (v) none of the Premises contain and have
contained any:  (1) underground storage tanks, (2) material amounts of asbestos
containing building material, (3) landfills or dumps, (4) hazardous waste
management facilities as defined pursuant to any Environmental Law, or (5) sites
on or nominated for the National Priority List or similar state list; (vi) the
Borrower and its Subsidiaries have not used a material quantity of any Hazardous
Material and have conducted no Hazardous Material Activity at any of the
Premises; (vii) none of the Premises are subject to any, and none of Borrower or
its Subsidiaries have knowledge of any imminent restriction on the ownership,
occupancy, use or transferability of the Premises in connection with any
(1) Environmental Law or (2) Release, threatened Release or disposal of a
Hazardous Material; and (viii) there are no conditions or circumstances at any
of the Premises which pose an unreasonable risk to the environment or the health
or safety of Persons; and (ix) the Borrower and its Subsidiaries have no
knowledge of any Capital Expenditures necessary to bring the Premises or their
respective business or equipment into compliance with Environmental Laws.  The
Borrower and its Subsidiaries have delivered to the Administrative Agent and the
Lenders complete and accurate copies of all material environmental reports,
studies, assessments and investigation results in the Borrower and its
Subsidiaries’ possession or control and that relate to any of Borrower and each
of its Subsidiaries’ operations or to any of the Premises.




(c)

Anti-Corruption Laws.  Each of Borrower and its Subsidiaries are in material
compliance with all Anti-Corruption Laws.  None of Borrower or any of its
Subsidiaries have made a payment, offering, or promise to pay, or authorized the
payment of, money or anything of value (a) in order to assist in obtaining or
retaining business for or with, or directing business to, any foreign official,
foreign political party, party official or candidate for foreign political
office, (b) to a foreign official, foreign political party or party official or
any candidate for foreign political office, and (c) with the intent to induce
the recipient to misuse his or her official position to direct business
wrongfully to any of Borrower or its Subsidiaries or to any other Person, in
violation of any Anti-Corruption Laws.

Section 4.18

OFAC.  (a) Borrower is in compliance with the requirements of all OFAC Sanctions
Programs applicable to it, (b) each Subsidiary of Borrower is in compliance with
the requirements of all OFAC Sanctions Programs applicable to such Subsidiary,
(c) Borrower has provided to Administrative Agent, L/C Issuer and the Lenders
all information regarding Borrower and its Affiliates and Subsidiaries necessary
for Administrative Agent, L/C Issuer and the Lenders to comply with all
applicable OFAC Sanctions Programs, and (d) to the best of Borrower’s knowledge,
neither Borrower nor any of its Affiliates or Subsidiaries is, as of the date
hereof, named on the current OFAC SDN List.

Section 4.19

Other Agreements.  Neither Borrower nor any Subsidiary is in default under the
terms of any covenant, indenture or agreement of or affecting such Person or any
of its Property, except for any such default that could not reasonably be
expected to have a Material Adverse Effect.

Section 4.20

Solvency.  Borrower and its Subsidiaries are Solvent.

Section 4.21

No Default.  No Default or Event of Default has occurred and is continuing.

Section 4.22

No Broker Fees.  No broker’s or finder’s fee or commission will be payable with
respect hereto or any of the transactions contemplated hereby; and Borrower
hereby agrees to indemnify Administrative Agent, L/C Issuer and each of the
Lenders against, and agree that they will hold Administrative Agent, L/C Issuer
and each of the Lenders harmless from, any claim, demand, or liability for any
such broker’s or finder’s fees alleged to have been incurred in connection
herewith or therewith and any expenses (including reasonable attorneys’ fees)
arising in connection with any such claim, demand, or liability.

Section 4.23

Premises.  Schedule 4.23 sets forth a list of each owned or leased real Property
of Borrower and its Subsidiaries as of the Closing Date, including the address
thereof, and, if leased real Property, a description of the lease thereof and
the name and address of the landlord for such Premises.

SECTION 5.

AFFIRMATIVE COVENANTS.

So long as all or any portion of the Commitments remains outstanding or any
Obligations hereunder remain outstanding, Borrower agrees that:

Section 5.1

Maintenance of Business.  Borrower shall, and shall cause each Subsidiary to,
preserve and maintain its existence.  Borrower shall, and shall cause each
Subsidiary to, preserve and keep in force and effect all licenses, permits,
franchises, approvals, patents, trademarks, trade names, trade styles,
copyrights, and other proprietary rights necessary to the proper conduct of its
business, except where the failure to do so could not reasonably be expected to
have a Material Adverse Effect.

Section 5.2

Maintenance of Properties.  Borrower shall, and shall cause each Subsidiary to,
maintain, preserve, and keep its property, plant, and equipment in good repair,
working order and condition (ordinary wear and tear excepted), and shall from
time to time make all needful and proper repairs, renewals, replacements,
additions, and betterments thereto so that at all times the efficiency thereof
shall be fully preserved and maintained, in each case except where the failure
to do so could not reasonably be expected to have a Material Adverse Effect.

Section 5.3

Taxes and Assessments.  Borrower shall duly pay and discharge, and shall cause
each Subsidiary to duly pay and discharge, all Taxes, rates, assessments, fees,
and governmental charges upon or against it or its Property, in each case before
the same become delinquent and before penalties accrue thereon, unless and to
the extent that the same are being contested in good faith and by appropriate
proceedings which prevent enforcement of the matter under contest and adequate
reserves are provided therefor.

Section 5.4

Insurance.  Borrower shall insure and keep insured, and shall cause each
Subsidiary to insure and keep insured, with good and responsible insurance
companies, all insurable Property owned by it which is of a character usually
insured by Persons similarly situated and operating like Properties against loss
or damage from such hazards and risks (including flood insurance with respect to
any improvements on real Property consisting of building or parking facilities
in an area designated by a governmental body as having special flood hazards),
and in such amounts, as are insured by Persons similarly situated and operating
like Properties, but in no event at any time in an amount less than the
replacement value of the Collateral.  Borrower shall also maintain, and shall
cause each Subsidiary to maintain, insurance with respect to the business of
Borrower and its Subsidiaries, covering commercial general liability, statutory
worker’s compensation and occupational disease, statutory structural work act
liability, and business interruption and such other risks with good and
responsible insurance companies, in such amounts and on such terms as
Administrative Agent or Required Lenders shall reasonably request, but in any
event as and to the extent usually insured by Persons similarly situated and
conducting similar businesses.  Borrower shall in any event maintain insurance
on the Collateral to the extent required by the Collateral Documents.  All such
policies of insurance shall contain satisfactory lender’s loss payable
endorsements, naming Administrative Agent for the benefit of the Lenders as a
loss payee, assignee or additional insured, as appropriate, as its interest may
appear, and showing only such other loss payees, assignees and additional
insureds as are satisfactory to Administrative Agent.  Each policy of insurance
or endorsement shall contain a clause requiring the insurer to give not less
than 30 days’ prior written notice to Administrative Agent in the event of
cancellation of the policy for any reason whatsoever and a clause specifying
that the interest of Administrative Agent shall not be impaired or invalidated
by any act or neglect of Borrower, any of its Subsidiaries, or the owner of the
premises or Property or by the occupation of the premises for purposes more
hazardous than are permitted by said policy.  Borrower shall deliver to
Administrative Agent (a) on the date of this Agreement, and at such other times
as Administrative Agent shall reasonably request, certificates evidencing the
maintenance of insurance required hereunder, (b) prior to the termination of any
such policies, certificates evidencing the renewal thereof, and (c) promptly
following request by Administrative Agent, copies of all insurance policies of
Borrower and its Subsidiaries.  Borrower also agrees to deliver to
Administrative Agent, promptly as rendered, true copies of all reports made in
any reporting forms to insurance companies.

Section 5.5

Financial Reports.  Borrower shall, and shall cause each Subsidiary to, maintain
a standard system of accounting in accordance with GAAP and shall furnish to
Administrative Agent and its duly authorized representatives such information
respecting the business and financial condition of Borrower and each Subsidiary
as Administrative Agent or any Lender may reasonably request; and without any
request, shall furnish to Administrative Agent:

(a)

as soon as available, and in any event no later than the earlier of (i) 45 days
after the last day of each of the first three Fiscal Quarters of Borrower in
each fiscal year of Borrower, or (ii) 5 days following the filing of the same
with the SEC, a copy of the consolidated and consolidating, if applicable,
balance sheet of Borrower and its Subsidiaries as of the last day of such period
and the consolidated and consolidating, if applicable, statements of income,
retained earnings, and cash flows of Borrower and its Subsidiaries for the
Fiscal Quarter and the fiscal year-to-date period then ended, each in reasonable
detail showing in comparative form the figures for the corresponding date and
period in the previous fiscal year, prepared by Borrower in accordance with GAAP
and certified to by a Financial Officer of Borrower or such other officer
acceptable to Administrative Agent;

(b)

as soon as available, and in any event no later than the earlier of (i) 120
after the last day of each fiscal year of Borrower, or (ii) 5 days following the
filing of the same with the SEC, a copy of the consolidated  and consolidating,
if applicable, balance sheet of Borrower and its Subsidiaries as of the close of
such period and the consolidated and consolidating, if applicable, statements of
income, retained earnings, and cash flows of Borrower and its Subsidiaries for
such period, and accompanying notes thereto, each in reasonable detail showing
in comparative form the figures for the previous fiscal year, accompanied by an
unqualified opinion thereon of Grant Thornton LLP or another firm of independent
public accountants of recognized national standing, selected by Borrower and
satisfactory to Administrative Agent, to the effect that the financial
statements have been prepared in accordance with GAAP and present fairly in
accordance with GAAP the consolidated financial condition of Borrower and its
Subsidiaries as of the close of such fiscal year and the results of their
operations and cash flows for the fiscal year then ended and that an examination
of such accounts in connection with such financial statements has been made in
accordance with generally accepted auditing standards and, accordingly, such
examination included such tests of the accounting records and such other
auditing procedures as were considered necessary in the circumstances;

(c)

with each of the financial statements delivered pursuant to subsections (a) and
(b) above, a written certificate in the form attached hereto as Exhibit G signed
by a Financial Officer of Borrower or another officer of Borrower acceptable to
Administrative Agent to the effect that to the best of such officer’s knowledge
and belief no Default or Event of Default has occurred during the period covered
by such statements or, if any such Default or Event of Default has occurred
during such period, setting forth a description of such Default or Event of
Default and specifying the action, if any, taken by Borrower or any Subsidiary
to remedy the same.  Such certificate shall also set forth the calculations
supporting such statements in respect of Section 6.12 (Financial Covenants);

(d)

with each of the financial statements delivered pursuant to subsection (b)
above, the written statement of the accountants who certified the audit report
thereby required that in the course of their audit they have obtained no
knowledge of any Default or Event of Default, or, if such accountants have
obtained knowledge of any such Default or Event of Default, they shall disclose
in such statement the nature and period of the existence thereof;

(e)

as soon as available, and in any event no later than 30 days after the first day
of each fiscal year of Borrower, a copy of Borrower’s operating budget for the
such fiscal year, such operating budget to show Borrower’s projected
consolidated and consolidating balance sheet and statements of income and cash
flows on a month by month basis, such operating budget to be in reasonable
detail prepared by Borrower and in form satisfactory to Administrative Agent
(which shall include a summary of all assumptions made in preparing such
operating budget);

(f)

promptly after receipt thereof, any additional written reports, management
letters or other detailed information contained in writing concerning
significant aspects of Borrower’s or any Subsidiary’s operations and financial
affairs given to it by its independent public accountants;

(g)

promptly after the sending or filing thereof, copies of each financial
statement, report, notice or proxy statement sent by Borrower or any Subsidiary
to its stockholders or other equity holders, and copies of each regular,
periodic or special report, registration statement or prospectus (including all
Form 10 K, Form 10 Q and Form 8 K reports) filed by Borrower or any Subsidiary
with any securities exchange or the SEC or any successor agency;

(h)

promptly after receipt thereof, a copy of each audit made by any regulatory
agency of the books and records of Borrower or any Subsidiary or of notice of
any material noncompliance with any Applicable Law relating to Borrower or any
Subsidiary, or its business; and

(i)

promptly after knowledge thereof shall have come to the attention of any
Responsible Officer of Borrower, written notice of (A) any threatened or pending
litigation or governmental or arbitration proceeding or labor controversy
against Borrower or any Subsidiary or any of their Property which, if adversely
determined, could reasonably be expected to have a Material Adverse Effect or
(B) the occurrence of any Default or Event of Default hereunder.

Reports, statements and other information required to be delivered by Borrower
pursuant to clause (g) of this Section 5.5 shall be deemed to have been
delivered on the date on which it posts such reports, statements or other
information on its website on the Internet at www.duluthtrading.com and when
such reports, statements or other information are posted on the SEC’s website at
www.sec.gov.

Section 5.6

Inspection.  Borrower shall, and shall cause each Subsidiary to, permit
Administrative Agent and each of the Lenders and their duly authorized
representatives and agents to visit and inspect any of its Property, corporate
books, and financial records, to examine and make copies of its books of
accounts and other financial records, and to discuss its affairs, finances, and
accounts with, and to be advised as to the same by, its officers, employees and
independent public accountants (and by this provision Borrower hereby authorizes
such accountants to discuss with Administrative Agent and each Lender the
finances and affairs of Borrower and its Subsidiaries) at such reasonable times
and intervals as Administrative Agent or any Lender may designate.

Section 5.7

ERISA.  Borrower shall, and shall cause each Subsidiary to, promptly pay and
discharge all obligations and liabilities arising under ERISA of a character
which if unpaid or unperformed could reasonably be expected to result in the
imposition of a Lien against any of its Property.  Borrower shall, and shall
cause each Subsidiary to, promptly notify Administrative Agent of:  (a) the
occurrence of any reportable event (as defined in ERISA) with respect to a Plan,
(b) receipt of any notice from the PBGC of its intention to seek termination of
any Plan or appointment of a trustee therefor, (c) its intention to terminate or
withdraw from any Plan, and (d) the occurrence of any event with respect to any
Plan which would result in the incurrence by Borrower or any Subsidiary of any
material liability, fine or penalty, or any material increase in the contingent
liability of Borrower or any Subsidiary with respect to any post retirement
Welfare Plan benefit.

Section 5.8

Compliance with Laws.

(a)

Laws Generally. Borrower shall, and shall cause each Subsidiary to, comply in
all respects with the Laws applicable to or pertaining to its Property or
business operations, except where any such non-compliance, individually or in
the aggregate, could not reasonably be expected to have a Material Adverse
Effect or result in a Lien upon any of its Property.

(b)

Environmental Matters.  Without limiting the agreements set forth in Section
5.8(a) above, Borrower shall, and shall cause each Subsidiary to, at all times,
do the following to the extent the failure to do so, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect:  (i)
comply in all material respects with, and maintain each of the Premises in
compliance in all material respects with, all applicable Environmental Laws;
(ii) require that each tenant and subtenant, if any, of any of the Premises or
any part thereof comply in all material respects with all applicable
Environmental Laws; (iii) obtain and maintain in full force and effect all
material governmental approvals required by any applicable Environmental Law for
operations at each of the Premises; (iv) cure any material violation by it or at
any of the Premises of applicable Environmental Laws; (v) not allow the presence
or operation at any of the Premises of any (1) landfill or dump or (2) hazardous
waste management facility or solid waste disposal facility as defined pursuant
to RCRA or any comparable state law; (vi) not manufacture, use, generate,
transport, treat, store, release, dispose or handle any Hazardous Material at
any of the Premises except in the ordinary course of its business and in de
minimis amounts; (vii) within ten (10) Business Days notify Administrative Agent
in writing of and provide any reasonably requested documents upon learning of
any of the following in connection with Borrower or any Subsidiary or any of the
Premises: (1) any material liability for response or corrective action, natural
resource damage or other harm pursuant to CERCLA, RCRA or any comparable state
law; (2) any material Environmental Claim; (3) any material violation of an
Environmental Law or material Release, threatened Release or disposal of a
Hazardous Material; (4) any restriction on the ownership, occupancy, use or
transferability arising pursuant to any (x) Release, threatened Release or
disposal of a Hazardous Material or (y) Environmental Law; or (5) any
environmental, natural resource, health or safety condition, which could
reasonably be expected to have a Material Adverse Effect; (viii) conduct at its
expense any investigation, study, sampling, testing, abatement, cleanup,
removal, remediation or other response action necessary to remove, remediate,
clean up or abate any material Release, threatened Release or disposal of a
Hazardous Material as required by any applicable Environmental Law, (ix) abide
by and observe any restrictions on the use of the Premises imposed by any
Governmental Authority as set forth in a deed or other instrument affecting
Borrower’s or any Subsidiary’s interest therein; (x) promptly provide or
otherwise make available to Administrative Agent any reasonably requested
environmental record concerning the Premises which Borrower or any Subsidiary
possesses or can reasonably obtain; and (xi) perform, satisfy, and implement any
operation or maintenance actions required by any Governmental Authority or
Environmental Law, or included in any no further action letter or covenant not
to sue issued by any Governmental Authority under any Environmental Law.

(c)

Anti-Corruption Laws.

(i)

Borrower shall not, nor shall it permit any Subsidiary to violate any
Anti-Corruption Law in any material respect.

(ii)

Borrower shall, and shall cause each Subsidiary, within one hundred twenty (120)
days after the Closing Date, to adopt and thereafter maintain in effect policies
and procedures designed to ensure compliance by the Borrower and each Subsidiary
and their respective directors, officers, employees, and agents with applicable
Anti-Corruption Laws.  Upon adoption of such policies and procedures, Borrower
shall provide Administrative Agent with written notice of such adoption.

Section 5.9

Compliance with OFAC Sanctions Programs.

(a)

OFAC Sanctions Programs. Borrower shall at all times comply with the
requirements of all OFAC Sanctions Programs applicable to Borrower and shall
cause each of its Subsidiaries to comply with the requirements of all OFAC
Sanctions Programs applicable to such Subsidiary.

(b)

Information for Compliance. Borrower shall provide Administrative Agent and
Lenders any information regarding Borrower, its Affiliates, and its Subsidiaries
necessary for Administrative Agent or any Lender to comply with all applicable
OFAC Sanctions Programs; subject however, in the case of Affiliates, to
Borrower’s ability to provide information applicable to them.

(c)

Notice of OFAC Event. If Borrower obtains actual knowledge or receives any
written notice that Borrower, any Affiliate or any Subsidiary is named on the
then current OFAC SDN List (such occurrence, an “OFAC Event”), Borrower shall
promptly (i) give written notice to Administrative Agent of such OFAC Event, and
(ii) comply with all Applicable Laws with respect to such OFAC Event (regardless
of whether the party included on the OFAC SDN List is located within the
jurisdiction of the United States of America), including the OFAC Sanctions
Programs, and Borrower hereby authorizes and consents to Administrative Agent
and any Lender taking any and all steps Administrative Agent or such Lender
deems necessary, in its sole discretion, to avoid violation of all Applicable
Laws with respect to any such OFAC Event, including the requirements of the OFAC
Sanctions Programs (including the freezing and/or blocking of assets and
reporting such action to OFAC).

(d)

Use of Proceeds.  Borrower shall not, nor shall it permit any Subsidiary to,
directly or, to Borrower or any Subsidiary’s knowledge, indirectly, use the
proceeds of the Facilities, or lend, contribute or otherwise make available such
proceeds to any other Person, (i) to fund any activities or business of or with
any Person or in any country or territory, that, at the time of such funding,
is, or whose government is, the subject of any OFAC Sanctions Programs, or
(ii) in any other manner that would result in a violation of OFAC Sanctions
Programs or Anti-Corruption Laws by any Person (including any Person
participating in the Facilities, whether as underwriter, Lender, advisor,
investor, or otherwise).

Section 5.10

Formation of Subsidiaries.  Other than in connection with a Permitted
Acquisition, Borrower shall not, nor shall it permit any Subsidiary to, form or
acquire any other Subsidiary.

Section 5.11

Use of Proceeds; Margin Stock.  Borrower shall use the credit extended under
this Agreement solely for the purposes set forth in, or otherwise permitted by,
Section 5.4.  Neither Borrower nor any Subsidiary will engage, principally or as
one of its important activities, in the business of purchasing or carrying
margin stock or in the business of extending credit for the purpose of
purchasing or carrying margin stock (within the meaning of Regulation U of the
Board of Governors of the Federal Reserve System), and no part of the proceeds
of any Loan or any other extension of credit made hereunder will be used to
purchase or carry any such margin stock or to extend credit to others for the
purpose of purchasing or carrying any such margin stock.  

Section 5.12

Guaranties and Collateral.

(a)

Guaranties.  The payment and performance of the Obligations shall at all times
be guaranteed by each direct and indirect Domestic Subsidiary of Borrower
pursuant to one or more guaranty agreements in form and substance acceptable to
Administrative Agent (as the same may be amended, restated, supplemented, or
otherwise modified from time to time individually a “Guaranty” and collectively
the “Guaranties” and each such Domestic Subsidiary executing and delivering a
Guaranty being referred to herein as a “Guarantor” and collectively the
“Guarantors”).

(b)

Collateral.  The Obligations shall be secured by valid, perfected, and
enforceable Liens on all right, title, and interest of Borrower and each
Domestic Subsidiary in all of their accounts, chattel paper, instruments,
documents, general intangibles, letter of credit rights, supporting obligations,
deposit accounts, investment property, inventory, equipment, fixtures,
commercial tort claims, real estate (except Excluded Property) and certain other
Property, whether now owned or hereafter acquired or arising, and all proceeds
thereof; provided that unless otherwise required by Administrative Agent and
Required Lenders during the existence of any Event of Default, Liens on the
Voting Stock of a Foreign Subsidiary shall be limited to 66% of the total
outstanding Voting Stock of such Foreign Subsidiary.  Borrower acknowledges and
agrees that the Liens on the Collateral shall be valid and perfected first
priority Liens subject, however, to the proviso appearing at the end of the
preceding sentence, in each case pursuant to one or more Collateral Documents
from such Persons, each in form and substance satisfactory to Administrative
Agent.

(c)

Liens on Real Property.  The Obligations shall be secured by a valid and
enforceable first priority Lien on the Required Mortgaged Premises pursuant to
the Mortgages.  In the event that Borrower or any Subsidiary owns or hereafter
acquires any Required Mortgaged Premises, Borrower shall, or shall cause such
Subsidiary to, execute and deliver to Administrative Agent a mortgage or deed of
trust acceptable in form and substance to Administrative Agent for the purpose
of granting to Administrative Agent for the benefit of the Lenders (or a
security trustee therefor) a Lien on such real property to secure the
Obligations, shall pay all Taxes, costs, and expenses incurred by Administrative
Agent in recording such mortgage or deed of trust, and shall supply to
Administrative Agent at Borrower’s cost and expense a survey, environmental
report, hazard insurance policy, appraisal report, and a mortgagee’s policy of
title insurance from a title insurer acceptable to Administrative Agent insuring
the validity of such mortgage or deed of trust and its status as a first Lien
(subject to Liens expressly permitted by this Agreement) on such Required
Mortgaged Premises and such other instrument, documents, certificates, and
opinions reasonably required by Administrative Agent in connection therewith.
 Further, if at any time any Required Mortgaged Premises is pledged as
Collateral hereunder, (A) the Administrative Agent shall provide to the Lenders
at least forty-five (45) days’ prior written notice to the pledge of such real
property as Collateral, (B) each Lender shall provide to the Borrower standard
flood hazard determination forms, (C) if any property is located in a special
flood hazard area, (1) each Lender shall deliver notice to the Borrower as to
the existence of a special flood hazard and, if applicable, the unavailability
of flood hazard insurance under the National Flood Insurance Program and (2)
Borrower shall deliver to the Administrative Agent evidence of applicable flood
insurance, if available, in each case in such form, on such terms and in such
amounts as required by The National Flood Insurance Reform Act of 1994, the
Federal Flood Disaster Protection Act and rules and regulations promulgated
thereunder or as otherwise required by the Administrative Agent or any Lender,
and (D) the Administrative Agent shall not enter into, accept or record any
mortgage in respect of such real property until the Administrative Agent shall
have received written confirmation from each Lender that flood insurance
compliance has been completed by such Lender with respect to such real property
(such written confirmation not to be unreasonably withheld or delayed).  If any
Required Mortgaged Premises is pledged as Collateral hereunder, any increase,
extension or renewal of this Agreement shall be subject to flood insurance due
diligence and flood insurance compliance reasonably satisfactory to the
Administrative Agent and each Lender.

(d)

Depository Bank.  All deposit accounts, securities accounts and commodity
accounts of Borrower or any Subsidiary shall be maintained with Administrative
Agent, an Affiliate of Administrative Agent or such other bank or banks
reasonably acceptable to the Administrative Agent, subject to Account Control
Agreements in favor of the Administrative Agent on terms reasonably satisfactory
to the Administrative Agent.  Within ninety (90) days after the acquisition of
any deposit accounts, securities accounts or commodity accounts as a result of a
Permitted Acquisition or investment permitted hereunder (as such date may be
extended by the Administrative Agent in its sole discretion) and at all times
thereafter, each Borrower shall, and shall cause each Subsidiary to, enter into
such Account Control Agreements with respect to each such deposit account,
securities account and commodity account maintained or acquired by such Borrower
or such Subsidiary.

(e)

Further Assurances.  Borrower agrees that it shall, and shall cause each
Subsidiary to, from time to time at the request of Administrative Agent, execute
and deliver such documents and do such acts and things as Administrative Agent
may reasonably request in order to provide for or perfect or protect
Administrative Agent’s Liens on the Collateral.

Section 5.13

Collateral Access Agreements.  To the extent any leased location of Borrower or
any Subsidiary set forth on Schedule 4.23 is not subject to a Collateral Access
Agreement, within one hundred twenty (120) days after the Closing Date (as such
date may be extended by the Administrative Agent in its sole discretion),
Borrower and each Subsidiary shall use commercially reasonable efforts to obtain
Collateral Access Agreements, if applicable, from landlords, bailees and
mortgagees of each leased location of Borrower and each Subsidiary, as
applicable, in each case in form and substance reasonably satisfactory to the
Administrative Agent.  In the event Borrower or any Subsidiary enters into any
new lease for Premises or acquires any leased Premises in connection with a
Permitted Acquisition, within ninety (90) days after entering into or acquiring
such lease (as such date may be extended by the Administrative Agent in its sole
discretion), Borrower and each Subsidiary, as applicable, shall use commercially
reasonable efforts to obtain Collateral Access Agreements, if applicable, from
landlords, bailees and mortgagees of each leased location.

SECTION 6.

NEGATIVE COVENANTS.

So long as all or any portion of the Commitments remains outstanding or any
Obligations hereunder remain outstanding, Borrower agrees that:

Section 6.1

Borrowings and Guaranties.  Borrower shall not, nor shall it permit any
Subsidiary to, issue, incur, assume, create or have outstanding any Indebtedness
for Borrowed Money, or incur liabilities for interest rate, currency, or
commodity cap, collar, swap, or similar hedging arrangements, or be or become
liable as endorser, guarantor, surety or otherwise for any debt, obligation or
undertaking of any other Person, or otherwise agree to provide funds for payment
of the obligations of another, or supply funds thereto or invest therein or
otherwise assure a creditor of another against loss, or apply for or become
liable to the issuer of a letter of credit which supports an obligation of
another, or subordinate any claim or demand it may have to the claim or demand
of any other Person; provided that the foregoing shall not restrict nor operate
to prevent:

(a)

the Obligations of Borrower and its Subsidiaries owing to Administrative Agent,
L/C Issuer and Lenders under the Loan Documents and other indebtedness and
obligations of such Persons owing to Administrative Agent, L/C Issuer and
Lenders;

(b)

purchase money indebtedness and Capitalized Lease Obligations of Borrower and
its Subsidiaries (but, for the avoidance of doubt, excluding any leases
referenced in clause (e) below) in an amount not to exceed $2,500,000 in the
aggregate at any one time outstanding;

(c)

obligations of Borrower or any Subsidiary arising out of interest rate, foreign
currency, and commodity hedging agreements entered into with financial
institutions in connection with bona fide hedging activities in the ordinary
course of business and not for speculative purposes;

(d)

endorsement of items for deposit or collection of commercial paper received in
the ordinary course of business;

(e)

obligations of Borrower or any Subsidiary arising out of any build-to-suit or
other financial lease entered into in connection with the opening of a new
location of Borrower or any Subsidiary in an amount not to exceed thirty percent
(30%) of Consolidated Total Assets in the aggregate at any one time outstanding;

(f)

indebtedness outstanding on the date hereof and listed on Schedule 6.1; and

(g)

other indebtedness of Borrower and its Subsidiaries not otherwise permitted by
this Section in an amount not to exceed $10,000,000 in the aggregate at any one
time outstanding.

Section 6.2

Liens.  Borrower shall not, nor shall it permit any Subsidiary to, create, incur
or permit to exist any Lien of any kind on any Property owned by any such
Person; provided that the foregoing shall not apply to nor operate to prevent:

(a)

Liens arising by statute in connection with worker’s compensation, unemployment
insurance, old age benefits, social security obligations, Taxes, assessments,
statutory obligations or other similar charges (other than Liens arising under
ERISA), good faith cash deposits in connection with tenders, contracts or leases
to which Borrower or any Subsidiary is a party or other cash deposits required
to be made in the ordinary course of business; provided in each case that the
obligation is not for borrowed money and that the obligation secured is not
overdue or, if overdue, is being contested in good faith by appropriate
proceedings which prevent enforcement of the matter under contest and adequate
reserves have been established therefor;

(b)

mechanics’, workmen’s, materialmen’s, landlords’, carriers’ or other similar
Liens arising in the ordinary course of business with respect to obligations
which are not due or which are being contested in good faith by appropriate
proceedings which prevent enforcement of the matter under contest;

(c)

judgment Liens and judicial attachment Liens not constituting an Event of
Default under Section 7.1(g) and the pledge of assets for the purpose of
securing an appeal, stay or discharge in the course of any legal proceeding;

(d)

Liens on equipment of Borrower or any Subsidiary created solely for the purpose
of securing indebtedness permitted by Section 6.1(b) and (e), representing or
incurred to finance the purchase price of such Property; provided that no such
Lien shall extend to or cover other Property of Borrower or such Subsidiary
other than the respective Property so acquired, and the principal amount of
indebtedness secured by any such Lien shall at no time exceed the purchase price
of such Property, as reduced by repayments of principal thereon;

(e)

any interest or title of a lessor under any operating lease;

(f)

easements, rights of way, restrictions, and other similar encumbrances against
real property incurred in the ordinary course of business which, in the
aggregate, are not substantial in amount and which do not materially detract
from the value of the Property subject thereto or materially interfere with the
ordinary conduct of the business of Borrower or any Subsidiary;

(g)

Liens existing on the date hereof and listed on Schedule 6.2;

(h)

other Liens not otherwise permitted by this Section securing indebtedness and
other obligations in an amount not to exceed $5,000,000 in the aggregate at any
one time outstanding; and

(i)

Liens granted in favor of Administrative Agent pursuant to the Collateral
Documents.

Section 6.3

Investments, Acquisitions, Loans and Advances.  Borrower shall not, nor shall it
permit any Subsidiary to, directly or indirectly, make, retain or have
outstanding any investments (whether through purchase of stock or obligations or
otherwise) in, or loans or advances to (other than for travel advances and other
similar cash advances made to employees in the ordinary course of business), any
other Person, or acquire all or any substantial part of the assets or business
of any other Person or division thereof; provided that the foregoing shall not
apply to nor operate to prevent:

(a)

investments in direct obligations of the United States of America or of any
agency or instrumentality thereof whose obligations constitute full faith and
credit obligations of the United States of America, provided that any such
obligations shall mature within one year of the date of issuance thereof;

(b)

investments in commercial paper rated at least P-1 by Moody’s and at least A-1
by S&P maturing within one year of the date of issuance thereof;

(c)

investments in certificates of deposit issued by Administrative Agent or an
Affiliate of Administrative Agent or by any United States commercial bank having
capital and surplus of not less than $100,000,000 which have a maturity of one
year or less;

(d)

investments in repurchase obligations with a term of not more than 7 days for
underlying securities of the types described in subsection (a) above entered
into with any bank meeting the qualifications specified in subsection (c) above,
provided all such agreements require physical delivery of the securities
securing such repurchase agreement, except those delivered through the Federal
Reserve Book Entry System;

(e)

investments in money market funds that invest solely, and which are restricted
by their respective charters to invest solely, in investments of the type
described in the immediately preceding subsections (a), (b), (c), and (d) above;

(f)

investments existing on the date hereof and listed on Schedule 6.3;

(g)

Permitted Acquisitions; and

(h)

other investments, loans, and advances in addition to those otherwise permitted
by this Section in an amount not to exceed ten percent (10%) of Consolidated
Total Assets in the aggregate at any one time outstanding.

In determining the amount of investments, acquisitions, loans, and advances
permitted under this Section, investments and acquisitions shall always be taken
at the original cost thereof (regardless of any subsequent appreciation or
depreciation therein), and loans and advances shall be taken at the principal
amount thereof then remaining unpaid.

Section 6.4

Mergers, Consolidations and Sales.  Borrower shall not, nor shall it permit any
Subsidiary to, be a party to any merger or consolidation, or sell, transfer,
lease or otherwise dispose of all or any part of its Property, including any
Disposition of Property as part of a sale and leaseback transaction, or in any
event sell or discount (with or without recourse) any of its notes or accounts
receivable; provided that this Section shall not apply to nor operate to
prevent:

(a)

the sale or lease of inventory in the ordinary course of business;

(b)

the sale, transfer or other disposition of any tangible personal property that,
in the reasonable business judgment of Borrower or its Subsidiary, has become
obsolete or worn out, and which is disposed of in the ordinary course of
business; and

(c)

the sale, transfer, lease or other disposition of Property of Borrower or any
Subsidiary (including any disposition of Property as part of a sale and
leaseback transaction) aggregating for Borrower and its Subsidiaries not more
than five percent (5%) of Consolidated Total Assets during any fiscal year of
Borrower.

Section 6.5

Maintenance of Subsidiaries.  Borrower shall not assign, sell or transfer, nor
shall it permit any Subsidiary to issue, assign, sell or transfer, any shares of
capital stock or other equity interests of a Subsidiary; provided that the
foregoing shall not operate to prevent (a) Liens on the capital stock or other
equity interests of Subsidiaries granted to Administrative Agent pursuant to the
Collateral Documents, (b) the issuance, sale, and transfer to any Person of any
shares of capital stock of a Subsidiary solely for the purpose of qualifying,
and to the extent legally necessary to qualify, such Person as a director of
such Subsidiary, and (c) any transaction permitted by Section 6.4(c) above.

Section 6.6

Dividends and Certain Other Restricted Payments.  Borrower shall not, nor shall
it permit any Subsidiary to, (a) declare or pay any dividends on or make any
other distributions in respect of any class or series of its capital stock or
other equity interests (other than dividends or distributions payable solely in
its capital stock or other equity interests), or (b) directly or indirectly
purchase, redeem, or otherwise acquire or retire any of its capital stock or
other equity interests or any warrants, options, or similar instruments to
acquire the same (collectively referred to herein as “Restricted Payments”);
provided that the foregoing shall not operate to prevent (i) the making of
dividends or distributions by any Subsidiary to Borrower or (ii) the making of
other Restricted Payments, subject to (A) a certificate of a Financial Officer
of the Borrower demonstrating on a pro forma basis after giving effect to the
payment of such Restricted Payment that the maximum Rent Adjusted Leverage Ratio
permitted under Section 6.12(a) at such time, less 0.50, calculated as of the
last day of the most recent month preceding the date on which the Restricted
Payment is paid for which financial statements have been delivered, (B) as of
the date such Restricted Payment is made, the Available Amount is not less than
$10,000,000, and (C) the Borrower is in pro forma compliance after giving effect
to the payment of such Restricted Payment with each covenant set forth in
Section 6.12 for the most recently completed Fiscal Quarter of Borrower for
which information has been (or is required to be) delivered to the
Administrative Agent.

Section 6.7

Burdensome Contracts With Affiliates.  Borrower shall not, nor shall it permit
any Subsidiary to, enter into any contract, agreement or business arrangement
with any of its Affiliates on terms and conditions which are less favorable to
Borrower or such Subsidiary than would be usual and customary in similar
contracts, agreements or business arrangements between Persons not affiliated
with each other.

Section 6.8

No Changes in Fiscal Year.  The fiscal year of Borrower and its Subsidiaries
ends on the Sunday closest to January 31 of each year; and Borrower shall not,
nor shall it permit any Subsidiary to, change its fiscal year from its present
basis.

Section 6.9

Change in the Nature of Business.  Borrower shall not, nor shall it permit any
Subsidiary to, engage in any business or activity if as a result the general
nature of the business of Borrower or any Subsidiary would be changed in any
material respect from the general nature of the business engaged in by it as of
the Closing Date.

Section 6.10

No Restrictions.  Except pursuant to this Agreement and the other Loan
Documents, Borrower shall not, nor shall it permit any Subsidiary to, directly
or indirectly create or otherwise cause or suffer to exist or become effective
any consensual encumbrance or restriction of any kind on the ability of Borrower
or any Subsidiary to:  (a) pay dividends or make any other distribution on any
Subsidiary’s capital stock or other equity interests owned by Borrower or any
other Subsidiary, (b) pay any indebtedness owed to Borrower or any other
Subsidiary, (c) make loans or advances to Borrower or any other Subsidiary, (d)
transfer any of its Property to Borrower or any other Subsidiary, or (e)
guarantee the Obligations and/or grant Liens on its assets to Administrative
Agent as required by the Collateral Documents.

Section 6.11

Subordinated Debt.  Borrower shall not, nor shall it permit any Subsidiary to,
(a) amend or modify any of the terms or conditions relating to Subordinated
Debt, (b) make any voluntary prepayment of Subordinated Debt or effect any
voluntary redemption thereof, or (c) make any payment on account of Subordinated
Debt which is prohibited under the terms of any instrument or agreement
subordinating the same to the Obligations.  Notwithstanding the foregoing,
Borrower may agree to a decrease in the interest rate applicable thereto or to a
deferral of repayment of any of the principal of or interest on the Subordinated
Debt beyond the current due dates therefor.

Section 6.12

Financial Covenants.

(a)

Maximum Rent Adjusted Leverage Ratio.  Commencing with the Fiscal Quarter ending
April 29, 2018, and measured quarterly thereafter as of the last day of each
Fiscal Quarter of Borrower, calculated for the four Fiscal Quarters ending on
such date, Borrower shall not permit the Rent Adjusted Leverage Ratio to be
greater than (i) 3.75 to 1.00, for all Fiscal Quarters commencing on the Fiscal
Quarter ending April 29, 2018 through the Fiscal Quarter ending February 2,
2020, and (ii) 3.50 to 1.00, commencing with the Fiscal Quarter ending May 3,
2020, and each Fiscal Quarter thereafter.

(b)

Minimum Fixed Charge Coverage Ratio.  Commencing with the Fiscal Quarter ending
April 29, 2018, and measured quarterly thereafter as of the last day of each
Fiscal Quarter of Borrower, calculated for the four Fiscal Quarters ending on
such date, Borrower shall maintain a minimum Fixed Charge Coverage Ratio of not
less than 1.2 to 1:00.

SECTION 7.

EVENTS OF DEFAULT AND REMEDIES.

Section 7.1

Events of Default.  Any one or more of the following shall constitute an “Event
of Default” hereunder:

(a)

default in the payment when due of all or any part of any Obligation payable by
Borrower hereunder or under any other Loan Document (whether at the stated
maturity thereof or at any other time provided for in this Agreement), or
default shall occur in the payment when due of any other indebtedness or
obligation (whether direct, contingent or otherwise) of Borrower owing to
Administrative Agent, L/C Issuer or to any Lender;

(b)

default in the observance or performance of any covenant set forth in Sections
5.1, 5.4, 5.5, 5.6, 5.8(c), 5.9, 5.11, or 6 or of any provision in any Loan
Document dealing with the use, disposition or remittance of the proceeds of
Collateral or requiring the maintenance of insurance thereon;

(c)

default in the observance or performance of any other provision hereof or of any
other Loan Document which is not remedied within 30 days after the earlier of
(i) the date on which such failure shall first become known to any officer of
Borrower or (ii) written notice thereof is given to Borrower by Administrative
Agent;

(d)

any representation or warranty made herein or in any other Loan Document or in
any certificate furnished to Administrative Agent, L/C Issuer or any Lender
pursuant hereto or thereto or in connection with any transaction contemplated
hereby or thereby proves untrue in any respect (or in any material respect if
such representation, warranty, certification or statement is not by its terms
already qualified as to materiality) as of the date of the issuance or making or
deemed making thereof;

(e)

any event occurs or condition exists (other than those described in subsections
(a) through (d) above) which is specified as an event of default under any of
the other Loan Documents, or any of the Loan Documents shall for any reason not
be or shall cease to be in full force and effect or is declared to be null and
void, or any of the Collateral Documents shall for any reason fail to create a
valid and perfected first priority Lien in favor of Administrative Agent in any
Collateral purported to be covered thereby except as expressly permitted by the
terms thereof, or any Subsidiary takes any action for the purpose of
terminating, repudiating or rescinding any Loan Document executed by it or any
of its obligations thereunder;

(f)

default shall occur under any Indebtedness for Borrowed Money issued, assumed or
guaranteed by Borrower or any Subsidiary aggregating in excess of $5,000,000, or
under any indenture, agreement or other instrument under which the same may be
issued, and such default shall continue for a period of time sufficient to
permit the acceleration of the maturity of any such Indebtedness for Borrowed
Money (whether or not such maturity is in fact accelerated), or any such
Indebtedness for Borrowed Money shall not be paid when due (whether by demand,
lapse of time, acceleration or otherwise);

(g)

any judgment or judgments, writ or writs or warrant or warrants of attachment,
or any similar process or processes, shall be entered or filed against Borrower
or any Subsidiary, or against any of its Property, in an aggregate amount in
excess of $2,500,000 (except to the extent fully covered by insurance as to
which the insurer has been notified of such judgment and has not denied
coverage), and which remains undischarged, unvacated, unbonded or unstayed for a
period of 30 days;

(h)

Borrower or any Subsidiary, or any member of its Controlled Group, shall fail to
pay when due an amount or amounts aggregating in excess of $1,000,000 which it
shall have become liable to pay to the PBGC or to a Plan under Title IV of
ERISA; or notice of intent to terminate a Plan or Plans having aggregate
Unfunded Vested Liabilities in excess of $1,000,000 (collectively, a “Material
Plan”) shall be filed under Title IV of ERISA by Borrower or any Subsidiary, or
any other member of its Controlled Group, any plan administrator or any
combination of the foregoing; or the PBGC shall institute proceedings under
Title IV of ERISA to terminate or to cause a trustee to be appointed to
administer any Material Plan or a proceeding shall be instituted by a fiduciary
of any Material Plan against Borrower or any Subsidiary, or any member of its
Controlled Group, to enforce Section 515 or 4219(c)(5) of ERISA and such
proceeding shall not have been dismissed within 30 days thereafter; or a
condition shall exist by reason of which the PBGC would be entitled to obtain a
decree adjudicating that any Material Plan must be terminated;

(i)

any Change of Control shall occur;

(j)

Borrower or any Subsidiary shall (i) have entered involuntarily against it an
order for relief under any Debtor Relief Law, (ii) not pay, or admit in writing
its inability to pay, its debts generally as they become due, (iii) make an
assignment for the benefit of creditors, (iv) apply for, seek, consent to or
acquiesce in, the appointment of a receiver, custodian, trustee, examiner,
liquidator or similar official for it or any substantial part of its Property,
(v) institute any proceeding seeking to have entered against it an order for
relief under any Debtor Relief Law, to adjudicate it insolvent, or seeking
dissolution, winding up, liquidation, reorganization, arrangement, adjustment or
composition of it or its debts under any law relating to bankruptcy, insolvency
or reorganization or relief of debtors or fail to file an answer or other
pleading denying the material allegations of any such proceeding filed against
it, (vi) take any corporate action in furtherance of any matter described in
parts (i) through (v) above, or (vii) fail to contest in good faith any
appointment or proceeding described in Section 7.1(k); or

(k)

a custodian, receiver, trustee, examiner, liquidator or similar official shall
be appointed for Borrower or any Subsidiary, or any substantial part of any of
its Property, or a proceeding described in Section 7.1(j)(v) shall be instituted
against Borrower or any Subsidiary, and such appointment continues undischarged
or such proceeding continues undismissed or unstayed for a period of 60 days.

Section 7.2

Non Bankruptcy Defaults.  When any Event of Default (other than those described
in Section 7.1(j) or (k) with respect to Borrower) has occurred and is
continuing, Administrative Agent or Required Lenders may, by written notice to
Borrower: (a) terminate the remaining Commitments and all other obligations of
Administrative Agent, L/C Issuer and Lenders hereunder on the date stated in
such notice (which may be the date thereof); (b) declare the principal of and
the accrued interest on all outstanding Loans to be forthwith due and payable
and thereupon all outstanding Loans, including both principal and interest
thereon, shall be and become immediately due and payable together with all other
amounts payable under the Loan Documents without further demand, presentment,
protest or notice of any kind; and (c) demand that Borrower immediately Cash
Collateralize the L/C Obligations, and Borrower agrees to immediately make such
payment and acknowledges and agrees that Administrative Agent, L/C Issuer and
Lenders would not have an adequate remedy at law for failure by Borrower to
honor any such demand and that L/C Issuer shall have the right to require
Borrower to specifically perform such undertaking whether or not any drawings or
other demands for payment have been made under any Letter of Credit.

Section 7.3

Bankruptcy Defaults.  When any Event of Default described in Section 7.1(j) or
(k) with respect to Borrower has occurred and is continuing, then all
outstanding Loans together with all other amounts payable under the Loan
Documents shall immediately become due and payable without presentment, demand,
protest or notice of any kind, the obligation of L/C Issuer and Lenders to
extend further credit pursuant to any of the terms hereof shall immediately
terminate and Borrower shall immediately Cash Collateralize the L/C Obligations,
Borrower acknowledging and agreeing that L/C Issuer would not have an adequate
remedy at law for failure by Borrower to honor any such demand and that L/C
Issuer shall have the right to require Borrower to specifically perform such
undertaking whether or not any draws or other demands for payment have been made
under any of the Letters of Credit.

SECTION 8.

AGENCY.

Section 8.1

Appointment and Authority.  Each of the Lenders and the L/C Issuer hereby
irrevocably appoints BMO Harris Bank N.A. to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto.  Except as otherwise provided in Section 8.6(b), the provisions of this
Article are solely for the benefit of the Administrative Agent, the Lenders and
the L/C Issuer, and the Borrower shall not have rights as a third-party
beneficiary of any of such provisions.  It is understood and agreed that the use
of the term “agent” herein or in any other Loan Documents (or any other similar
term) with reference to the Administrative Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any Applicable Law.  Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties.

Section 8.2

Rights as a Lender.  The Person serving as the Administrative Agent hereunder
shall have the same rights and powers in its capacity as a Lender as any other
Lender and may exercise the same as though it were not the Administrative Agent,
and the term “Lender” or “Lenders” shall, unless otherwise expressly indicated
or unless the context otherwise requires, include the Person serving as the
Administrative Agent hereunder in its individual capacity.  Such Person and its
Affiliates may accept deposits from, lend money to, own securities of, act as
the financial advisor or in any other advisory capacity for, and generally
engage in any kind of business with, the Borrower or any Subsidiary or other
Affiliate thereof as if such Person were not the Administrative Agent hereunder
and without any duty to account therefor to the Lenders.

Section 8.3

Exculpatory Provisions.

(a)

Limitation of Duties. The Administrative Agent shall not have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents, and its duties hereunder shall be administrative in nature.  Without
limiting the generality of the foregoing, the Administrative Agent:

(i)

shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(ii)

shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or Applicable Law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and

(iii)

shall not, except as expressly set forth herein and in the other Loan Documents,
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to the Borrower or any of its Affiliates that is
communicated to or obtained by the Person serving as the Administrative Agent or
any of its Affiliates in any capacity.

(b)

Limitation of Liability. The Administrative Agent shall not be liable for any
action taken or not taken by it (i) with the consent or at the request of the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent shall believe in good faith shall be
necessary, under the circumstances as provided in Sections 7.1 and 9.4), or
(ii) in the absence of its own gross negligence or willful misconduct as
determined by a court of competent jurisdiction by final and nonappealable
judgment.  The Administrative Agent shall be deemed not to have knowledge of any
Default unless and until notice describing such Default is given to the
Administrative Agent in writing by the Borrower, a Lender or L/C Issuer.

(c)

No Duty to Inquire. The Administrative Agent shall not be responsible for or
have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement or any other Loan
Document, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth herein or therein or the occurrence of any
Default, (iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document, or (v) the satisfaction of any condition set forth in Article IV or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.

Section 8.4

Reliance by Administrative Agent.  The Administrative Agent shall be entitled to
rely upon, and shall not incur any liability for relying upon, any notice,
request, certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person.  The Administrative Agent also may
rely upon any statement made to it orally or by telephone and believed by it to
have been made by the proper Person, and shall not incur any liability for
relying thereon.  In determining compliance with any condition hereunder to the
making of a Loan, or the issuance, extension, increase, reinstatement or renewal
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender or L/C Issuer, the Administrative Agent may presume that such
condition is satisfactory to such Lender or L/C Issuer unless the Administrative
Agent shall have received notice to the contrary from such Lender or L/C Issuer
prior to the making of such Loan or the issuance of such Letter of Credit.  The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

Section 8.5

Delegation of Duties.  The Administrative Agent may perform any and all of its
duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the Revolving Facility as well
as activities as Administrative Agent.  The Administrative Agent shall not be
responsible for the negligence or misconduct of any sub-agents except to the
extent that a court of competent jurisdiction determines in a final and
nonappealable judgment that the Administrative Agent acted with gross negligence
or willful misconduct in the selection of such sub-agents.

Section 8.6

Resignation of Administrative Agent.

(a)

Notice of Resignation.  The Administrative Agent may at any time give notice of
its resignation to the Lenders, the L/C Issuer and the Borrower.  Upon receipt
of any such notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrower, to appoint a successor, which shall be a bank
with an office in the United States or an Affiliate of any such bank with an
office in the United States.  If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation (or such
earlier day as shall be agreed by the Required Lenders) (the “Resignation
Effective Date”), then the retiring Administrative Agent may (but shall not be
obligated to), on behalf of the Lenders and the L/C Issuer, appoint a successor
Administrative Agent meeting the qualifications set forth above; provided that
in no event shall any such successor Administrative Agent be a Defaulting
Lender.  Whether or not a successor has been appointed, such resignation shall
become effective in accordance with such notice on the Resignation Effective
Date.

(b)

Administrative Agent as Defaulting Lender. If the Person serving as
Administrative Agent is a Defaulting Lender pursuant to clause (d) of the
definition thereof, the Required Lenders may, to the extent permitted by
Applicable Law, by notice in writing to the Borrower and such Person remove such
Person as Administrative Agent and, in consultation with the Borrower, appoint a
successor.  If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days (or such earlier
day as shall be agreed by the Required Lenders) (the “Removal Effective Date”),
then such removal shall nonetheless become effective in accordance with such
notice on the Removal Effective Date.

(c)

Discharge of Duties.  With effect from the Resignation Effective Date or the
Removal Effective Date (as applicable) (i) the retiring or removed
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents and (ii) except for any indemnity
payments owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and L/C Issuer
directly, until such time, if any, as the Required Lenders appoint a successor
Administrative Agent as provided for above.  Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring or removed Administrative Agent (other than any rights to
indemnity payments owed to the retiring or removed Administrative Agent), and
the retiring or removed Administrative Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents.  The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor.  After the retiring or removed Administrative Agent’s
resignation or removal hereunder and under the other Loan Documents, the
provisions of this Section and Section 9.5 shall continue in effect for the
benefit of such retiring or removed Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring or removed Administrative Agent was
acting as Administrative Agent.

Section 8.7

Non-Reliance on Agents and Other Lenders.  Each Lender and L/C Issuer
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement.  Each Lender and
L/C Issuer also acknowledges that it will, independently and without reliance
upon the Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it shall from time to
time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or any
related agreement or any document furnished hereunder or thereunder.

Section 8.8

No Other Duties.  Anything herein to the contrary notwithstanding, none of the
Arrangers listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, a Lender or L/C
Issuer hereunder.

Section 8.9

Administrative Agent May File Proofs of Claim.  In case of the pendency of any
proceeding under any Debtor Relief Law or any other judicial proceeding relative
to the Borrower, the Administrative Agent (irrespective of whether the principal
of any Loan or L/C Obligation shall then be due and payable as herein expressed
or by declaration or otherwise and irrespective of whether the Administrative
Agent shall have made any demand on the Borrower) shall be entitled and
empowered (but not obligated) by intervention in such proceeding or otherwise:

(i)

to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Section 9.5) allowed in such judicial proceeding; and

(ii)

to collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same; and any custodian, receiver,
assignee, trustee, liquidator, sequestrator or other similar official in any
such judicial proceeding is hereby authorized by each Lender and L/C Issuer to
make such payments to the Administrative Agent and, in the event that the
Administrative Agent shall consent to the making of such payments directly to
the Lenders and the L/C Issuer, to pay to the Administrative Agent any amount
due for the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Section 9.5.

SECTION 9.

MISCELLANEOUS.

Section 9.1

No Waiver, Cumulative Remedies.  No delay or failure on the part of
Administrative Agent, L/C Issuer or any Lender in the exercise of any power or
right under any Loan Document shall operate as a waiver thereof or as an
acquiescence in any default, nor shall any single or partial exercise of any
power or right preclude any other or further exercise thereof or the exercise of
any other power or right.  The rights and remedies hereunder of Administrative
Agent, L/C Issuer and Lenders are cumulative to, and not exclusive of, any
rights or remedies which Administrative Agent, L/C Issuer or any Lender would
otherwise have.

Section 9.2

Non-Business Days.  If any payment hereunder becomes due and payable on a day
which is not a Business Day, the due date of such payment shall be extended to
the next succeeding Business Day on which date such payment shall be due and
payable.  In the case of any payment of principal falling due on a day which is
not a Business Day, interest on such principal amount shall continue to accrue
during such extension at the rate per annum then in effect, which accrued amount
shall be due and payable on the next scheduled date for the payment of interest.

Section 9.3

Notices; Public Information.  

(a)

Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile or email as follows:

(i)

if to the Borrower, to it at Duluth Holdings Inc., 10 Countryside Drive,
Belleville, WI 53508, Attention of David Loretta; Telephone No. (608) 424-1915;
Email: dloretta@duluthtrading.com;

(ii)

if to the Administrative Agent, to it at BMO Harris Bank N.A., 770 North Water
Street, Milwaukee, WI 53202, Attention of John Howard; Telephone No. (414)
765-7946; Email: JohnM.Howard@bmo.com;

(iii)

if to the L/C Issuer, to it at (A) BMO Harris Bank N.A., 250 Yonge Street, 11th
Floor, Toronto ON, M5B 2L7, Canada, Attention of Irene Lee, Telephone No. (416)
598-6594; Email: Irene.Lee@bmo.com, and (B) BMO Harris Bank N.A., 770 North
Water Street, Milwaukee, WI 53202, Attention of John Howard; Telephone No. (414)
765-7946; Email: JohnM.Howard@bmo.com; and

(iv)

if to a Lender, to it at its address (or facsimile number or email address) set
forth in its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient).  Notices delivered through electronic communications, to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

(b)

Electronic Communications.  Notices and other communications to the Lenders and
the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail, FpML, and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or L/C Issuer pursuant to
Article II if such Lender or L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication.  The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next Business Day
for the recipient.

(c)

Change of Address, etc.  Any party hereto may change its address or facsimile
number for notices and other communications hereunder by notice to the other
parties hereto.

(d)

Platform.

(i)

The Borrower agrees that the Administrative Agent may, but shall not be
obligated to, make the Communications (as defined below) available to the L/C
Issuer and the other Lenders by posting the Communications on the Platform.  The
Borrower acknowledges and agrees that the DQ List shall be deemed suitable for
posting and may be posted by the Administrative Agent on the Platform, including
the portion of the Platform that is designated for “public side” Lenders.

(ii)

The Platform is provided “as is” and “as available.”  The Agent Parties (as
defined below) do not warrant the adequacy of the Platform and expressly
disclaim liability for errors or omissions in the Communications.  No warranty
of any kind, express, implied or statutory, including any warranty of
merchantability, fitness for a particular purpose, non-infringement of
third-party rights or freedom from viruses or other code defects, is made by any
Agent Party in connection with the Communications or the Platform.  In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender or any other
Person or entity for damages of any kind, including direct or indirect, special,
incidental or consequential damages, losses or expenses (whether in tort,
contract or otherwise) arising out of the Borrower’s or the Administrative
Agent’s transmission of communications through the Platform.  “Communications”
means, collectively, any notice, demand, communication, information, document or
other material provided by or on behalf of the Borrower pursuant to any Loan
Document or the transactions contemplated therein that is distributed to the
Administrative Agent, any Lender or L/C Issuer by means of electronic
communications pursuant to this Section, including through the Platform.

Section 9.4

Waivers; Amendments. No Waiver; Remedies Cumulative; Enforcement. No failure or
delay by the Administrative Agent, L/C Issuer or any Lender in exercising any
right, remedy, power or privilege hereunder or under any other Loan Document
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right, remedy, power or privilege, or any abandonment or discontinuance
of steps to enforce such a right, remedy, power or privilege, preclude any other
or further exercise thereof or the exercise of any other right remedy, power or
privilege.  The rights, remedies, powers and privileges of the Administrative
Agent, the L/C Issuer and the Lenders hereunder and under the Loan Documents are
cumulative and are not exclusive of any rights, remedies, powers or privileges
that any such Person would otherwise have.**  Notwithstanding anything to the
contrary contained herein or in any other Loan Document, the authority to
enforce rights and remedies hereunder and under the other Loan Documents against
the Borrower shall be vested exclusively in, and all actions and proceedings at
law in connection with such enforcement shall be instituted and maintained
exclusively by, the Administrative Agent in accordance with Section 7.1 for the
benefit of all the Lenders and the L/C Issuer; provided that the foregoing shall
not prohibit (i) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (ii)  L/C
Issuer or each Swingline Lender from exercising on its own behalf the rights and
remedies that inure to its benefit (solely in its capacity as L/C Issuer or a
Swingline Lender, as applicable) hereunder and under the other Loan Documents,
(iii) any Lender from exercising setoff rights in accordance with Section 9.10
(subject to the terms of Section 2.15) or (iv) any Lender from filing proofs of
claim or appearing and filing pleadings on its own behalf during the pendency of
a proceeding relative to the Borrower under any Debtor Relief Law; provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (x) the Required Lenders
shall have the rights otherwise provided to the Administrative Agent pursuant to
Section 7.1 and (y) in addition to the matters set forth in clauses (ii), (iii)
and (iv) of the preceding proviso and subject to Section 2.15, any Lender may,
with the consent of the Required Lenders, enforce any rights or remedies
available to it and as authorized by the Required Lenders.

(b)

Amendments, Etc.  Except as otherwise expressly set forth in this Agreement, no
amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Borrower therefrom, shall be
effective unless in writing executed by the Borrower and the Required Lenders,
and acknowledged by the Administrative Agent, or by the Borrower and the
Administrative Agent with the consent of the Required Lenders, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided that no such amendment, waiver or
consent shall:

(i)

extend or increase any Commitment of any Lender without the written consent of
such Lender (it being understood that a waiver of any condition precedent set
forth in Article III or the waiver of any Default shall not constitute an
extension or increase of any Commitment of any Lender);

(ii)

reduce the principal of, or rate of interest specified herein on, any Loan or
any L/C Disbursement, or any fees or other amounts payable hereunder or under
any other Loan Document, without the written consent of each Lender directly and
adversely affected thereby (provided that only the consent of the Required
Lenders shall be necessary (x) to amend the definition of “Default Rate” or to
waive the obligation of the Borrower to pay interest at the Default Rate or
(y) to amend any financial covenant (or any defined term directly or indirectly
used therein), even if the effect of such amendment would be to reduce the rate
of interest on any Loan or other Obligation or to reduce any fee payable
hereunder);

(iii)

postpone any date scheduled for any payment of principal of, or interest on, any
Loan or any L/C Disbursement, or any fees or other amounts payable hereunder or
under any other Loan Document, or reduce the amount of, waive or excuse any such
payment, without the written consent of each Lender directly and adversely
affected thereby;

(iv)

change Section 2.14(a) or Section 2.15 in a manner that would alter the pro rata
sharing of payments required thereby without the written consent of each Lender
directly and adversely affected thereby;

(v)

waive any condition set forth in Section 3.1 without the written consent of each
Lender;

(vi)

change Section 2.2(b) in a manner that would permit the expiration date of any
Letter of Credit to occur after the Commitment Termination Date without the
consent of each Lender;

(vii)

change any provision of this Section or the percentage in the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder, without the
written consent of each Lender; or

(viii)

release all or substantially all of the Collateral, or all or substantially all
of the value of the Guaranty, without the written consent of each Lender;

provided, further, that no such amendment, waiver or consent shall amend, modify
or otherwise affect the rights or duties hereunder or under any other Loan
Document of (A) the Administrative Agent, unless in writing executed by the
Administrative Agent, (B) L/C Issuer, unless in writing executed by L/C Issuer
and (C) any Swingline Lender, unless in writing executed by such Swingline
Lender, in each case in addition to the Borrower and the Lenders required above.

Notwithstanding anything herein to the contrary, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
and any amendment, waiver or consent that by its terms requires the consent of
all the Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders, except that (x) the Commitment
of any Defaulting Lender may not be increased or extended, or the maturity of
any of its Loan may not be extended, the rate of interest on any of its Loans
may not be reduced and the principal amount of any of its Loans may not be
forgiven, in each case without the consent of such Defaulting Lender and (y) any
amendment, waiver or consent requiring the consent of all the Lenders or each
affected Lender that by its terms affects any Defaulting Lender more adversely
than the other affected Lenders shall require the consent of such Defaulting
Lender.

In addition, notwithstanding anything in this Section to the contrary, if the
Administrative Agent and the Borrower shall have jointly identified an obvious
error or any error or omission of a technical nature, in each case, in any
provision of the Loan Documents, then the Administrative Agent and the Borrower
shall be permitted to amend such provision, and, in each case, such amendment
shall become effective without any further action or consent of any other party
to any Loan Document if the same is not objected to in writing by the Required
Lenders to the Administrative Agent within ten Business Days following receipt
of notice thereof.

Section 9.5

Expenses; Indemnity; Damage Waiver.

(a)

Costs and Expenses. The Borrower shall pay (i) all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable and documented fees, charges and disbursements of
counsel for the Administrative Agent), in connection with the syndication of the
Facilities, the preparation, negotiation, execution, delivery and administration
of this Agreement and the other Loan Documents, or any amendments, modifications
or waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable and
documented out-of-pocket expenses incurred by L/C Issuer in connection with the
issuance, amendment, extension, reinstatement or renewal of any Letter of Credit
or any demand for payment thereunder, and (iii) all out-of-pocket expenses
incurred by the Administrative Agent, any Lender or L/C Issuer (including the
reasonable fees, charges and disbursements of any counsel for the Administrative
Agent, any Lender or L/C Issuer), in connection with the enforcement or
protection of its rights (A) in connection with this Agreement and the other
Loan Documents, including its rights under this Section, or (B) in connection
with the Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.







(b)

Indemnification by the Borrower.  The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and L/C Issuer,
and each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses (including the
reasonable fees, charges and disbursements of any counsel for any Indemnitee),
incurred by any Indemnitee or asserted against any Indemnitee by any Person
(including the Borrower) arising out of, in connection with, or as a result of
(i) the execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby, (ii) any Loan
or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by L/C Issuer to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
owned or operated by the Borrower or any of its Subsidiaries, or any
Environmental Claim related in any way to the Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Borrower, and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (x) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee,
(y) result from a claim brought by the Borrower against an Indemnitee for breach
in bad faith of such Indemnitee’s obligations hereunder or under any other Loan
Document, if the Borrower has obtained a final and nonappealable judgment in its
favor on such claim as determined by a court of competent jurisdiction or
(z) result from a claim not involving an act or omission of the Borrower and
that is brought by an Indemnitee against another Indemnitee (other than against
the Arranger or the Administrative Agent in their capacities as such).
Paragraph (b) of this Section shall not apply with respect to Taxes other than
any Taxes that represent losses, claims, damages, etc. arising from any non-Tax
claim.

(c)

Reimbursement by Lenders.  To the extent that the Borrower for any reason fails
to indefeasibly pay any amount required under paragraph (a) or (b) of this
Section to be paid by it to the Administrative Agent (or any sub-agent thereof),
L/C Issuer, any Swingline Lender or any Related Party of any of the foregoing,
each Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), L/C Issuer, such Swingline Lender or such Related Party, as the case
may be, such Lender’s pro rata share (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought based on each
Lender’s Applicable Percentage at such time) of such unpaid amount (including
any such unpaid amount in respect of a claim asserted by such Lender); provided
that the unreimbursed expense or indemnified loss, claim, damage, liability or
related expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent), L/C Issuer or such Swingline
Lender in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent), L/C
Issuer or any such Swingline Lender in connection with such capacity.  The
obligations of the Lenders under this paragraph (c) are subject to the
provisions of Section 2.14(d).

(d)

Waiver of Consequential Damages, Etc.  To the fullest extent permitted by
Applicable Law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit, or
the use of the proceeds thereof.  No Indemnitee referred to in paragraph (b)
above shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed by it through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby.

(e)

Payments.  All amounts due under this Section shall be payable promptly after
demand therefor.

(f)

Survival.  Each party’s obligations under this Section shall survive the
termination of the Loan Documents and payment of the obligations hereunder.

Section 9.6

Successors and Assigns.  

(a)

Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that the Borrower may not assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of the Administrative Agent and each Lender, and no Lender
may assign or otherwise transfer any of its rights or obligations hereunder
except (i) to an assignee in accordance with the provisions of paragraph (b) of
this Section, (ii) by way of participation in accordance with the provisions of
paragraph (d) of this Section, or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of paragraph (e) of this
Section (and any other attempted assignment or transfer by any party hereto
shall be null and void).  Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in paragraph (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b)

Assignments by Lenders.  Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it); provided that any such assignment shall be subject to the following
conditions:

(i)

Minimum Amounts.

(A)

in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and/or the Loans at the time owing to it or contemporaneous
assignments to related Approved Funds (determined after giving effect to such
assignments) that equal at least the amount specified in paragraph (b)(i)(B) of
this Section in the aggregate or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
and

(B)

in any case not described in paragraph (b)(i)(A) of this Section, the aggregate
amount of the Commitment (which for this purpose includes Loans outstanding
thereunder) or, if the Commitment is not then in effect, the principal
outstanding balance of the Loans of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent or, if “Trade Date”
is specified in the Assignment and Assumption, as of the Trade Date) shall not
be less than $5,000,000, unless each of the Administrative Agent and, so long as
no Default has occurred and is continuing, the Borrower otherwise consents (each
such consent not to be unreasonably withheld or delayed).

(ii)

Proportionate and Pro rata Amounts.  Each partial assignment shall be made (A)
as an assignment of a proportionate part of all the assigning Lender’s rights
and obligations under this Agreement with respect to the Loan or the Commitment
assigned, and (B) each assignment must include identical Applicable Percentages
of the Revolving Loan, any Incremental Term Loan, and the Delayed Draw Term Loan
(i.e., the Revolver Percentage assigned must be equal to the Delayed Draw Term
Loan Percentage and Incremental Term Loan Percentage assigned).

(iii)

Required Consents.  No consent shall be required for any assignment except to
the extent required by paragraph (b)(i)(B) of this Section and, in addition:

(A)

the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) a Default has occurred and is continuing
at the time of such assignment, or (y) such assignment is to a Lender, an
Affiliate of a Lender or an Approved Fund; provided that the Borrower shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within five Business Days after
having received notice thereof and provided, further, that the Borrower’s
consent shall not be required during the primary syndication of the Revolving
Facility;

(B)

the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments to a Person that is not a
Lender, an Affiliate of such Lender or an Approved Fund with respect to such
Lender; and

(C)

the consent of L/C Issuer and Swingline Lender shall be required.

(iv)

Assignment and Assumption.  The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee of $3,500; provided that the Administrative
Agent may, in its sole discretion, elect to waive such processing and
recordation fee in the case of any assignment.  The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v)

No Assignment to Certain Persons.  No such assignment shall be made to (A) the
Borrower or any of the Borrower’s Affiliates or Subsidiaries or (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute a Defaulting Lender or a Subsidiary thereof.

(vi)

No Assignment to Natural Persons.  No such assignment shall be made to a natural
Person (or a holding company, investment vehicle or trust for, or owned and
operated for the primary benefit of, a natural Person).

(vii)

Certain Additional Payments.  In connection with any assignment of rights and
obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, L/C Issuer,
each Swingline Lender and each other Lender hereunder (and interest accrued
thereon), and (y) acquire (and fund as appropriate) its full pro rata share of
all Loans and participations in Letters of Credit and Swingline Loans in
accordance with its Applicable Percentage.  Notwithstanding the foregoing, in
the event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under Applicable Law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 2.16, 2.17, 2.18, and 9.5 with respect to facts and
circumstances occurring prior to the effective date of such assignment;
provided, that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.  Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this paragraph shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (d) of
this Section.

(c)

Register.  The Administrative Agent, acting solely for this purpose as an agent
of the Borrower, shall maintain at one of its offices in Chicago, Illinois, a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts (and stated interest) of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”).  The entries in
the Register shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement.  The Register shall be available for inspection
by the Borrower and any Lender, at any reasonable time and from time to time
upon reasonable prior notice.

(d)

Participations.  Any Lender may at any time, without the consent of, or notice
to, the Borrower or the Administrative Agent, sell participations to any Person
(other than a natural Person, or a holding company, investment vehicle or trust
for, or owned and operated for the primary benefit of, a natural Person, or the
Borrower or any of the Borrower’s Affiliates or Subsidiaries) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
and (iii) the Borrower, the Administrative Agent, the L/C Issuer and Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement.  For the avoidance of
doubt, each Lender shall be responsible for the indemnity under
Section 9.5(b) with respect to any payments made by such Lender to its
Participant(s).

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in Section 9.4(b)(i) through
(v) that affects such Participant.  The Borrower agrees that each Participant
shall be entitled to the benefits of Sections 2.16, 2.17 and 2.18 (subject to
the requirements and limitations therein, including the requirements under
Section 2.18(g) (it being understood that the documentation required under
Section 2.18(g) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant
(A) agrees to be subject to the provisions of Section 2.21 as if it were an
assignee under paragraph (b) of this Section; and (B) shall not be entitled to
receive any greater payment under Section 2.17 or 2.18, with respect to any
participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation.  Each Lender that sells a participation agrees, at the
Borrower’s request and expense, to use reasonable efforts to cooperate with the
Borrower to effectuate the provisions of Section 2.21(b) with respect to any
Participant.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.10 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.15 as though it were a
Lender.  Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any Commitments, Loans,
Letters of Credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such Commitment, Loan, Letter of Credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations.  The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.  For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

(e)

Certain Pledges.  Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

Section 9.7

Survival.  All covenants, agreements, representations and warranties made by the
Borrower herein and in any Loan Document or other documents delivered in
connection herewith or therewith or pursuant hereto or thereto shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery hereof and thereof and Credit Events
hereunder, regardless of any investigation made by any such other party or on
its behalf and notwithstanding that the Administrative Agent, L/C Issuer or any
Lender may have had notice or knowledge of any Default at the time of any Credit
Event, and shall continue in full force and effect as long as any Loan or any
other Obligation hereunder shall remain unpaid or unsatisfied or any Letter of
Credit shall remain outstanding and so long as the Commitments have not expired
or been terminated.  The provisions of Sections 2.16, 2.17, 8, 9.5, and 9.17
shall survive and remain in full force and effect regardless of the consummation
of the transactions contemplated hereby, the payment in full of the Obligations,
the expiration or termination of the Letters of Credit and the Commitments or
the termination of this Agreement or any provision hereof.

Section 9.8

Counterparts; Integration; Effectiveness; Electronic Execution.

(a)

Counterparts; Integration; Effectiveness.  This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  This Agreement and the other Loan
Documents, and any separate letter agreements with respect to fees payable to
the Administrative Agent, constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  Except as provided in Section 3.1, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.
 Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or in electronic (e.g., “pdf” or “tif”) format shall be effective as
delivery of a manually executed counterpart of this Agreement.

(b)

Electronic Execution of Assignments.  The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any Applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state Laws based on the Uniform Electronic Transactions
Act.

Section 9.9

Severability.  If any provision of this Agreement or the other Loan Documents is
held to be illegal, invalid or unenforceable, (a) the legality, validity and
enforceability of the remaining provisions of this Agreement and the other Loan
Documents shall not be affected or impaired thereby and (b) the parties shall
endeavor in good faith negotiations to replace the illegal, invalid or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the illegal, invalid or unenforceable
provisions.  The invalidity of a provision in a particular jurisdiction shall
not invalidate or render unenforceable such provision in any other jurisdiction.
 Without limiting the foregoing provisions of this Section, if and to the extent
that the enforceability of any provision of this Agreement relating to
Defaulting Lenders shall be limited by Debtor Relief Laws, as determined in good
faith by the Administrative Agent, L/C Issuer or any Swingline Lender, as
applicable, then such provision shall be deemed to be in effect only to the
extent not so limited.

Section 9.10

Right of Setoff.  If an Event of Default shall have occurred and be continuing,
each Lender, L/C Issuer, and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
Applicable Law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held,
and other obligations (in whatever currency) at any time owing, by such Lender,
L/C Issuer or any such Affiliate, to or for the credit or the account of the
Borrower against any and all of the obligations of the Borrower now or hereafter
existing under this Agreement or any other Loan Document to such Lender or L/C
Issuer or their respective Affiliates, irrespective of whether or not such
Lender, L/C Issuer or Affiliate shall have made any demand under this Agreement
or any other Loan Document and although such obligations of the Borrower may be
contingent or unmatured or are owed to a branch office or Affiliate of such
Lender or L/C Issuer different from the branch office or Affiliate holding such
deposit or obligated on such indebtedness; provided that in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.23 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent, the L/C Issuer
and the Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
 The rights of each Lender, L/C Issuer and their respective Affiliates under
this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender, L/C Issuer or their respective Affiliates
may have.  Each Lender and L/C Issuer agrees to notify the Borrower and the
Administrative Agent promptly after any such setoff and application; provided
that the failure to give such notice shall not affect the validity of such
setoff and application.

Section 9.11

Governing Law; Jurisdiction; Etc.

(a)

Governing Law.  This Agreement and the other Loan Documents and any claims,
controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Agreement or any other
Loan Document (except, as to any other Loan Document, as expressly set forth
therein) and the transactions contemplated hereby and thereby shall be governed
by, and construed in accordance with, the law of the State of New York.

(b)

Jurisdiction.  The Borrower irrevocably and unconditionally agrees that it will
not commence any action, litigation or proceeding of any kind or description,
whether in law or equity, whether in contract or in tort or otherwise, against
the Administrative Agent, any Lender, L/C Issuer, or any Related Party of the
foregoing in any way relating to this Agreement or any other Loan Document or
the transactions relating hereto or thereto, in any forum other than the courts
of the State of New York sitting in New York County, and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, and each of the parties hereto irrevocably and unconditionally
submits to the jurisdiction of such courts and agrees that all claims in respect
of any such action, litigation or proceeding may be heard and determined in such
New York State court or, to the fullest extent permitted by Applicable Law, in
such federal court.  Each of the parties hereto agrees that a final judgment in
any such action, litigation or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.  Nothing in this Agreement or in any other Loan Document shall
affect any right that the Administrative Agent, any Lender or L/C Issuer may
otherwise have to bring any action or proceeding relating to this Agreement or
any other Loan Document against the Borrower or its properties in the courts of
any jurisdiction.

(c)

Waiver of Venue.  The Borrower irrevocably and unconditionally waives, to the
fullest extent permitted by Applicable Law, any objection that it may now or
hereafter have to the laying of venue of any action or proceeding arising out of
or relating to this Agreement or any other Loan Document in any court referred
to in paragraph (b) of this Section.  Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by Applicable Law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

(d)

Service of Process.  Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 9.1.  Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by Applicable Law.

Section 9.12

WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

Section 9.13

Headings.  Article and Section headings and the Table of Contents used herein
are for convenience of reference only, are not part of this Agreement and shall
not affect the construction of, or be taken into consideration in interpreting,
this Agreement.

Section 9.14

Treatment of Certain Information; Confidentiality.  Each of the Administrative
Agent, the Lenders and the L/C Issuer agree to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed
(a) to its Affiliates and to its Related Parties (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential); (b) to the extent required or requested by any regulatory
authority purporting to have jurisdiction over such Person or its Related
Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners); (c) to the extent required by
Applicable Laws or by any subpoena or similar legal process; (d) to any other
party hereto; (e) in connection with the exercise of any remedies hereunder or
under any other Loan Document or any action or proceeding relating to this
Agreement or any other Loan Document or the enforcement of rights hereunder or
thereunder; (f) subject to an agreement containing provisions substantially the
same as those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights and obligations
under this Agreement, or (ii) any actual or prospective party (or its Related
Parties) to any swap, derivative or other transaction under which payments are
to be made by reference to the Borrower and its obligations, this Agreement or
payments hereunder; (g) on a confidential basis to (i) any rating agency in
connection with rating the Borrower or its Subsidiaries or the Revolving
Facility or (ii) the CUSIP Service Bureau or any similar agency in connection
with the issuance and monitoring of CUSIP numbers with respect to the Revolving
Facility; (h) with the consent of the Borrower; or (i) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section, or (y) becomes available to the Administrative Agent, any Lender,
L/C Issuer or any of their respective Affiliates on a nonconfidential basis from
a source other than the Borrower who did not acquire such Information as a
result of a breach of this Section.  In addition, the Administrative Agent and
the Lenders may disclose the existence of this Agreement and information about
this Agreement to market data collectors, similar service providers to the
lending industry and service providers to the Administrative Agent or any Lender
in connection with the administration of this Agreement, the other Loan
Documents, and the Commitments.

For purposes of this Section, “Information” means all information received from
the Borrower or any of its Subsidiaries relating to the Borrower or any of its
Subsidiaries or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or L/C
Issuer on a nonconfidential basis prior to disclosure by the Borrower or any of
its Subsidiaries; provided that, in the case of information received from the
Borrower or any of its Subsidiaries after the date hereof, such information is
clearly identified at the time of delivery as confidential.  Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

Section 9.15

PATRIOT Act.  Each Lender subject to the PATRIOT Act hereby notifies the
Borrower that, pursuant to the requirements of the PATRIOT Act, it may be
required to obtain, verify and record information that identifies the Borrower,
which information includes the name and address of the Borrower and other
information that will allow such Lender to identify the Borrower in accordance
with the PATRIOT Act.

Section 9.16

Interest Rate Limitation.  Notwithstanding anything herein to the contrary, if
at any time the interest rate applicable to any Loan, together with all fees,
charges and other amounts that are treated as interest on such Loan under
Applicable Law (collectively, “charges”), shall exceed the maximum lawful rate
(the “Maximum Rate”) that may be contracted for, charged, taken, received or
reserved by the Lender holding such Loan in accordance with Applicable Law, the
rate of interest payable in respect of such Loan hereunder, together with all
charges payable in respect thereof, shall be limited to the Maximum Rate.  To
the extent lawful, the interest and charges that would have been paid in respect
of such Loan but were not paid as a result of the operation of this Section
shall be cumulated and the interest and charges payable to such Lender in
respect of other Loans or periods shall be increased (but not above the amount
collectible at the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Rate for each day to the date of
repayment, shall have been received by such Lender.  Any amount collected by
such Lender that exceeds the maximum amount collectible at the Maximum Rate
shall be applied to the reduction of the principal balance of such Loan or
refunded to the Borrower so that at no time shall the interest and charges paid
or payable in respect of such Loan exceed the maximum amount collectible at the
Maximum Rate.

Section 9.17

Payments Set Aside.  To the extent that any payment by or on behalf of the
Borrower is made to the Administrative Agent, L/C Issuer or any Lender, or the
Administrative Agent, L/C Issuer or any Lender exercises its right of setoff,
and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, L/C Issuer or such Lender in its discretion) to be repaid
to a trustee, receiver or any other party, in connection with any proceeding
under any Debtor Relief Law or otherwise, then (a) to the extent of such
recovery, the obligation or part thereof originally intended to be satisfied
shall be revived and continued in full force and effect as if such payment had
not been made or such setoff had not occurred, and (b) each Lender and each L/C
Issuer severally agrees to pay to the Administrative Agent upon demand its
applicable share (without duplication) of any amount so recovered from or repaid
by the Administrative Agent, plus interest thereon from the date of such demand
to the date such payment is made at a rate per annum equal to the Federal Funds
Rate from time to time in effect.

Section 9.18

No Advisory or Fiduciary Responsibility.  In connection with all aspects of each
transaction contemplated hereby (including in connection with any amendment,
waiver or other modification hereof or of any other Loan Document), the Borrower
acknowledges and agrees that:  (a) (i) no fiduciary, advisory or agency
relationship between the Borrower and its Subsidiaries and Arranger, the
Administrative Agent, L/C Issuer, any Swingline Lender or any Lender is intended
to be or has been created in respect of the transactions contemplated hereby or
by the other Loan Documents, irrespective of whether the Arranger, the
Administrative Agent, L/C Issuer, any Swingline Lender or any Lender has advised
or is advising the Borrower or any Subsidiary on other matters, (ii) the
arranging and other services regarding this Agreement provided by the Arranger,
the Administrative Agent, the L/C Issuer, the Swingline Lenders and the Lenders
are arm’s-length commercial transactions between the Borrower and its
Subsidiaries, on the one hand, and the Arranger, the Administrative Agent, the
L/C Issuer, the Swingline Lenders and the Lenders, on the other hand, (iii) the
Borrower has consulted its own legal, accounting, regulatory and tax advisors to
the extent that it has deemed appropriate and (iv) the Borrower is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; and
(b) (i) the Arranger, the Administrative Agent, the L/C Issuer, the Swingline
Lenders and the Lenders each is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for the Borrower
or any of its Subsidiaries, or any other Person; (ii) none of the Arranger, the
Administrative Agent, the L/C Issuer, the Swingline Lenders and the Lenders has
any obligation to the Borrower or any of its Subsidiaries with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the Arranger, the
Administrative Agent, the L/C Issuer, the Swingline Lenders and the Lenders and
their respective Affiliates may be engaged, for their own accounts or the
accounts of customers, in a broad range of transactions that involve interests
that differ from those of the Borrower and its Subsidiaries, and none of the
Arranger, the Administrative Agent, the L/C Issuer, the Swingline Lenders and
the Lenders has any obligation to disclose any of such interests to the Borrower
or its Subsidiaries.  To the fullest extent permitted by Law, the Borrower
hereby waives and releases any claims that it may have against any of the
Arranger, the Administrative Agent, the L/C Issuer, the Swingline Lenders and
the Lenders with respect to any breach or alleged breach of agency or fiduciary
duty in connection with any aspect of any transaction contemplated hereby.

Section 9.19

Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
 Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

(i)

the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder that may be payable to it by
any party hereto that is an EEA Financial Institution; and

(ii)

the effects of any Bail-in Action on any such liability, including, if
applicable:

(A)

a reduction in full or in part or cancellation of any such liability;

(B)

a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or the variation of the terms of such liability in
connection with the exercise of the write-down and conversion powers of any EEA
Resolution Authority.

[Signature Pages to Follow]





KCP-8357298-18








This Agreement is entered into between us for the uses and purposes hereinabove
set forth as of the date first above written.

“Borrower”




DULUTH HOLDINGS INC.,

a Wisconsin corporation







By: /s/ David Loretta                                

Name: David Loretta

Title: Senior Vice President and Chief Financial Officer























This Agreement is entered into between us for the uses and purposes hereinabove
set forth as of the date first above written.




“Administrative Agent”




BMO Harris Bank N.A.







By: /s/ John M. Howard                            

Name: John M. Howard

Title: Senior Vice President

















This Agreement is entered into between us for the uses and purposes hereinabove
set forth as of the date first above written.




“Lender”




BMO Harris Bank N.A.







By: /s/ John M. Howard                            

Name: John M. Howard

Title: Senior Vice President

















This Agreement is entered into between us for the uses and purposes hereinabove
set forth as of the date first above written.




“Lender”




U.S. BANK National Association







By: /s/ Chris Hamilton                            

Name: Chris Hamilton

Title: Vice President

















This Agreement is entered into between us for the uses and purposes hereinabove
set forth as of the date first above written.




“Lender”




Wells Fargo Bank, N.A.







By: /s/ Jason D. Lavicky                            

Name: Jason D. Lavicky

Title: Vice President

















This Agreement is entered into between us for the uses and purposes hereinabove
set forth as of the date first above written.




“Lender”




KeyBank National Association







By: /s/ Marianne T. Meil                            

Name: Marianne T. Meil

Title: Senior Vice President

















EXHIBIT A







FORM OF ASSIGNMENT AND ASSUMPTION







This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each] Assignor identified in Item 1 below ([the][each, an] “Assignor”) and
[the][each] Assignee identified in Item 2 below ([the][each, an] “Assignee”).
 [It is understood and agreed that the rights and obligations of [the
Assignors][the Assignees] hereunder are several and not joint.]  Capitalized
terms used but not defined herein shall have the meanings given to them in the
Credit Agreement identified below (as amended, the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by [the][each] Assignee.  The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including any letters of
credit, guarantees, and swingline loans included in such facilities), and
(ii) to the extent permitted to be assigned under Applicable Law, all claims,
suits, causes of action and any other right of [the Assignor (in its capacity as
a Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause (i)
above (the rights and obligations sold and assigned by [the][any] Assignor to
[the][any] Assignee pursuant to clauses (i) and (ii) above being referred to
herein collectively as [the][an] “Assigned Interest”).  Each such sale and
assignment is without recourse to [the][any] Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by [the][any] Assignor.

1.

Assignor[s]:

                                       

                                       

2.

Assignee[s]:

                                       

                                       

[Assignee is an [Affiliate][Approved Fund] of [identify Lender]

3.

Borrower:

Duluth Holdings Inc., a Wisconsin corporation

4.

Administrative Agent:

BMO Harris Bank N.A., as the administrative agent under the Credit Agreement




5.

Credit Agreement:  The $130,000,000 Credit Agreement dated as of May 17, 2018 by
and among Duluth Holdings Inc., a Wisconsin corporation, the Lenders parties
thereto, and BMO Harris Bank N.A., as Administrative Agent

6.

 Assigned Interest[s]:




Assignor[s]

Assignee[s]

Facility Assigned

Aggregate Amount of Commitment/

Loans for all Lenders

Amount of Commitment/

Loans Assigned

Percentage Assigned of Commitment/
Loans

CUSIP Number

 

 

 

$

$

%

 

 

 

 

$

$

%

 

 

 

 

$

$

%

 




7.

Trade Date:

                                       




[Page break]




















Effective Date:   _____________ ___, 20___

The terms set forth in this Assignment and Assumption are hereby agreed to:

ASSIGNOR[S]

[NAME OF ASSIGNOR]

By:                                               

Title:

[NAME OF ASSIGNOR]

By:                                               

Title:

ASSIGNEE[S]

[NAME OF ASSIGNEE]

By:                                               

Title:

[NAME OF ASSIGNEE]

By:                                               

Title:

Consented to and Accepted:

BMO HARRIS BANK N.A., as
Administrative Agent

By:                                                

Title:

Consented to:

[NAME OF RELEVANT PARTY]

By:                                                

Title:












ANNEX 1

STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION

Representations and Warranties.

Assignor[s].  [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is not a Defaulting
Lender; and (b) assumes no responsibility with respect to (i) any statements,
warranties or representations made in or in connection with the Credit Agreement
or any other Loan Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents or any
collateral thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document, or (iv) the performance or observance by the Borrower, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.

Assignee[s].  [The][Each] Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 9.6 of the Credit
Agreement (subject to such consents, if any, as may be required thereunder),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of [the][the
relevant] Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it is sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 5.5 thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase [the][such] Assigned Interest,
(vi) it has, independently and without reliance upon the Administrative Agent or
any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the][such] Assigned Interest, and
(vii) if it is a Foreign Lender attached to the Assignment and Assumption is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by [the][such] Assignee; and (b) agrees
that (i) it will, independently and without reliance on the Administrative
Agent, [the][any] Assignor or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents, and
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Loan Documents are required to be performed by it as a
Lender.

Payments.  From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts that have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts that have accrued from and after the
Effective Date.  Notwithstanding the foregoing, the Administrative Agent shall
make all payments of interest, fees or other amounts paid or payable in kind
from and after the Effective Date to [the][the relevant] Assignee.

General Provisions.  This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns.  This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument.  Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption.  This Assignment and Assumption shall be
governed by, and construed in accordance with, the law of the State of New York.

















EXHIBIT B




FORM OF BORROWING REQUEST




BORROWING REQUEST

Date:                                                




To:

BMO Harris Bank N.A., as Administrative Agent for the Lenders parties to the
Credit Agreement dated as of May 17, 2018 (as extended, renewed, amended or
restated from time to time, the “Credit Agreement”) among Duluth Holdings Inc.,
a Wisconsin corporation, certain Lenders which are parties thereto, and BMO
Harris Bank N.A., as Administrative Agent

Ladies and Gentlemen:

The undersigned, Duluth Holdings Inc., a Wisconsin corporation (the “Borrower”),
refers to the Credit Agreement, the terms defined therein being used herein as
therein defined, and hereby gives you notice irrevocably, pursuant to Section
2.5 of the Credit Agreement, of the Borrowing specified below:

1.

The aggregate amount of the proposed Borrowing is $                          .

2.

The Business Day of the proposed Borrowing is
                                        .

3.

The proposed Borrowing is to be a Borrowing of [Base Rate Loans] / [Eurodollar
Loans].  If such proposed Borrowing is a Borrowing of Eurodollar Loans, the
Interest Period thereof is                                        .

4.

The Borrowing is being advanced under the                                      .

5.

The proceeds of the proposed Borrowing shall be disbursed into Borrower’s
Account No. _________________ with ________________________.

The undersigned hereby certifies, in his/her capacity as a Responsible Officer
of Borrower and not in his/her individual capacity, that the following
statements are true on the date hereof, and will be true on the date of the
proposed Borrowing, before and after giving effect thereto and to the
application of the proceeds therefrom:

(a)

the requirements for the proposed Borrowing contained in Sections 2.3, 2.4 and
2.5 have been satisfied;

(b)

the representations and warranties of Borrower contained in Section 4 of the
Credit Agreement are true and correct in all material respects (without
duplication of any materiality qualifier therein) as though made on and as of
such date (except to the extent such representations and warranties relate to an
earlier date, in which case they are true and correct in all material respects
(without duplication of any materiality qualifier therein) as of such date); and

















(c)

no Default or Event of Default has occurred and is continuing or would result
from such proposed Borrowing.




“Borrower”




Duluth Holdings Inc., a Wisconsin corporation







By:                                       

Name:  

Title:  

















EXHIBIT C




FORM OF INTEREST ELECTION REQUEST




INTEREST ELECTION REQUEST




Date:                                        




To:

BMO Harris Bank N.A., as Administrative Agent for the Lenders parties to the
Credit Agreement dated as of May 17, 2018 (as extended, renewed, amended or
restated from time to time, the “Credit Agreement”) among Duluth Holdings Inc.,
a Wisconsin corporation, certain Lenders which are parties thereto, and BMO
Harris Bank N.A., as Administrative Agent

Ladies and Gentlemen:

The undersigned, Duluth Holdings Inc., a Wisconsin corporation (the “Borrower”),
refers to the Credit Agreement, the terms defined therein being used herein as
therein defined, and hereby gives you notice irrevocably, pursuant to Section
2.7 of the Credit Agreement, of the [conversion] / [continuation] of the Loans
specified herein, that:

1.

This Interest Election Request applies with respect to the Borrowing of
                          .

2.

The Business Day of the proposed [conversion] / [continuation] is
                          .

3.

The aggregate amount of the Loans to be [converted] / [continued] is
$                  .

4.

The Loans are to be [converted into] / [continued as] [Eurodollar] / [Base Rate]
Loans.

5.

[The duration of the Interest Period of the Loans included in the

[conversion] / [continuation] shall be ___________ months.]

The undersigned hereby certifies, in his/her capacity as a Responsible Officer
of Borrower and not in his/her individual capacity, that the following
statements are true on the date hereof, and will be true on the date of the
proposed [conversion] / [continuation], before and after giving effect thereto:

(a)

the representations and warranties of Borrower contained in Section 4 of the
Credit Agreement are true and correct in all material respects (without
duplication of any materiality qualifier therein) as though made on and as of
such date (except to the extent such representations and warranties relate to an
earlier date, in which case they are true and correct in all material respects
(without duplication of any materiality qualifier therein) as of such date); and

















(b)

no Default or Event of Default has occurred and is continuing or would result
from such proposed [continuation] / [conversion].

“Borrower”




Duluth Holdings Inc., a Wisconsin corporation







By:                           

Name:  

Title:  

















EXHIBIT D-1







FORM OF DELAYED DRAW TERM NOTE







Delayed Draw Term Note




U.S. $                          

May 17, 2018




For Value Received, the undersigned, Duluth Holdings Inc., a Wisconsin
corporation (the “Borrower”), hereby promises to pay to
_________________________ (the “Lender”) or its registered assigns at the
principal office of Administrative Agent in Chicago, Illinois (or such other
location as Administrative Agent may designate to Borrower), in immediately
available funds, the principal sum of ___________________ Dollars ($__________)
or, if less, the aggregate unpaid principal amount of all Delayed Draw Term
Loans made or maintained by the Lender to Borrower pursuant to the Credit
Agreement, in installments in the amounts called for by Section 2.11 of the
Credit Agreement, together with interest on the principal amount of such Delayed
Draw Term Loan from time to time outstanding hereunder at the rates, and payable
in the manner and on the dates, specified in the Credit Agreement.  

This Note is one of the Delayed Draw Term Notes referred to in the Credit
Agreement dated as of May 17, 2018, among Borrower, the Lenders and L/C Issuer
parties thereto, and BMO Harris Bank N.A., as Administrative Agent (as extended,
renewed, amended or restated from time to time, the “Credit Agreement”), and
this Note and the holder hereof are entitled to all the benefits and security
provided for thereby or referred to therein, to which Credit Agreement reference
is hereby made for a statement thereof.  All defined terms used in this Note,
except terms otherwise defined herein, shall have the same meaning as in the
Credit Agreement.  This Note shall be governed by and construed in accordance
with the internal laws of the State of New York.

Voluntary prepayments may be made hereon, certain prepayments are required to be
made hereon,  and this Note may be declared due prior to the expressed maturity
hereof, all in the events, on the terms and in the manner as provided for in the
Credit Agreement.

Borrower hereby waives demand, presentment, protest or notice of any kind
hereunder.

[Signature on Following Page]

















“Borrower”




DULUTH HOLDINGS INC.,

a Wisconsin corporation







By:                                                      

Name: David Loretta

Title: Senior Vice President and Chief Financial Officer



















EXHIBIT D-2




FORM OF REVOLVING NOTE







Revolving Note




U.S. $                          

May 17, 2018




For Value Received, the undersigned, Duluth Holdings Inc., a Wisconsin
corporation (the “Borrower”), hereby promises to pay to ____________________
(the “Lender”) or its registered assigns on the Revolving Credit Termination
Date of the hereinafter defined Credit Agreement, at the principal office of
Administrative Agent in Chicago Illinois (or such other location as
Administrative Agent may designate to Borrower), in immediately available funds,
the principal sum of ___________________ Dollars ($__________) or, if less, the
aggregate unpaid principal amount of all Revolving Loans made by the Lender to
Borrower pursuant to the Credit Agreement, together with interest on the
principal amount of each Revolving Loan from time to time outstanding hereunder
at the rates, and payable in the manner and on the dates, specified in the
Credit Agreement.

This Note is one of the Revolving Notes referred to in the Credit Agreement
dated as of May 17, 2018, among Borrower, the Lenders and L/C Issuer parties
thereto, and BMO Harris Bank N.A., as Administrative Agent (as extended,
renewed, amended or restated from time to time, the “Credit Agreement”), and
this Note and the holder hereof are entitled to all the benefits and security
provided for thereby or referred to therein, to which Credit Agreement reference
is hereby made for a statement thereof.  All defined terms used in this Note,
except terms otherwise defined herein, shall have the same meaning as in the
Credit Agreement.  This Note shall be governed by and construed in accordance
with the internal laws of the State of New York.

Voluntary prepayments may be made hereon and this Note may be declared due prior
to the expressed maturity hereof, all in the events, on the terms and in the
manner as provided for in the Credit Agreement.

Borrower hereby waives demand, presentment, protest or notice of any kind
hereunder.




[Signature on Following Page]

















“Borrower”




DULUTH HOLDINGS INC.,

a Wisconsin corporation







By:                                        

Name: David Loretta

Title: Senior Vice President and Chief Financial Officer

















EXHIBIT E-1




FORM OF FOREIGN LENDER CERTIFICATE (EXEMPTION OF PORTFOLIO INTEREST)




U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)




Reference is hereby made to the Credit Agreement dated as of May 17, 2018 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Duluth Holdings Inc., a Wisconsin corporation, BMO Harris
Bank N.A., as administrative agent, and each lender from time to time party
thereto.

Pursuant to the provisions of Section 2.18 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a “ten percent
shareholder” of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code and (iv) it is not a “controlled foreign corporation” related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS
Form W-8BEN-E.  By executing this certificate, the undersigned agrees that
(1) if the information provided in this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF LENDER]




By:                                                         

Name:

Title:

Date:  ________ __, 20[   ]

















EXHIBIT E-2




FORM OF FOREIGN LENDER CERTIFICATE (NOT A BENEFICIAL OWNER)




U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)




Reference is hereby made to the Credit Agreement dated as of May 17, 2018 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Duluth Holdings Inc., a Wisconsin corporation, BMO Harris
Bank N.A., as administrative agent, and each lender from time to time party
thereto.

Pursuant to the provisions of Section 2.18 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a “ten percent shareholder” of the Borrower within the meaning
of Section 871(h)(3)(B) of the Code and (iv) it is not a “controlled foreign
corporation” related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E.  By executing
this certificate, the undersigned agrees that (1) if the information provided in
this certificate changes, the undersigned shall promptly so inform such Lender
in writing, and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF PARTICIPANT]




By:                                              

Name:

Title:

Date:  ________ __, 20[   ]

















EXHIBIT E-3




FORM OF FOREIGN LENDER CERTIFICATE (NOT A BENEFICIAL OWNER)




U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)




Reference is hereby made to the Credit Agreement dated as of May 17, 2018 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Duluth Holdings Inc., a Wisconsin corporation, BMO Harris
Bank N.A., as administrative agent, and each lender from time to time party
thereto.

Pursuant to the provisions of Section 2.18 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a “bank” extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a “ten percent shareholder” of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a “controlled foreign corporation”
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption:  (i) an IRS Form W-8BEN or IRS
Form W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or
IRS Form W-8BEN-E from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption.  By executing this certificate, the
undersigned agrees that (1) if the information provided in this certificate
changes, the undersigned shall promptly so inform such Lender and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF PARTICIPANT]




By:                                              

Name:

Title:

Date:  ________ __, 20[   ]

















EXHIBIT E-4




FORM OF FOREIGN LENDER CERTIFICATE (DIRECT/INDIRECT PARTNER)




U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)




Reference is hereby made to the Credit Agreement dated as of May 17, 2018 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Duluth Holdings Inc., a Wisconsin corporation, BMO Harris
Bank N.A., as administrative agent, and each lender from time to time party
thereto.

Pursuant to the provisions of Section 2.18 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a “bank” extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a “ten percent shareholder” of the Borrower
within the meaning of Section 871(h)(3)(B) of the Code and (v) none of its
direct or indirect partners/members is a “controlled foreign corporation”
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption:  (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an
IRS Form W-8BEN or IRS Form W-8BEN-E from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption.  By
executing this certificate, the undersigned agrees that (1) if the information
provided in this certificate changes, the undersigned shall promptly so inform
the Borrower and the Administrative Agent, and (2) the undersigned shall have at
all times furnished the Borrower and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF LENDER]




By:                                                 

Name:

Title:

Date:  ________ __, 20[   ]

















EXHIBIT F




FORM OF INCREMENTAL FACILITY REQUEST



To:

BMO Harris Bank N.A., as Administrative Agent under the Credit Agreement
described below



RE:

Incremental Facility Request

This Incremental Facility Request is furnished to Administrative Agent pursuant
to that certain Credit Agreement dated as of May 17, 2018, among us (as
extended, renewed, amended or restated from time to time, the “Credit
Agreement”).  Unless otherwise defined herein, the terms used herein shall have
the meanings ascribed thereto in the Credit Agreement.

The undersigned hereby certifies as of this _____ day of _________________,
_______:



1.

I am the duly elected ____________ of Duluth Holdings Inc.



2.

A request is hereby made for [an increase in the Revolving Loan Commitment (an
“Incremental Revolving Loan Commitment”)] / [an addition of new Incremental Term
Loans (an “Incremental Term Loan Commitment,” and the term loan thereunder, an
“Incremental Term Loan,” and each Incremental Term Loan Commitment, an
“Incremental Term Loan Facility”)] in the amount of $__________________.



3.

The date such [Incremental Revolving Loan Commitment] / [Incremental Term Loan
Facility] is requested to be effective is ______________________________.



4.

[The Incremental Term Loan requested hereunder is initially to be a [Eurodollar
Loan] / [Base Rate Loan].  [The Interest Period for such Eurodollar Loan shall
be _______________________].]



5.

I have reviewed the terms of the Credit Agreement and I have made, or have
caused to be made under my supervision, a detailed review of the transactions
and conditions of Borrower and its Subsidiaries as required to complete this
Incremental Facility Request.



6.

As required by Section 2.24(c) of the Credit Agreement:






i.

No Default or Event of Default exists as of the date of this Incremental
Facility Request, and no Default or Event of Default will exist after giving
effect to such Incremental Facility, except as set forth below;






ii.

After giving effect to the relevant Incremental Facility, the Borrower will be
in pro forma compliance with the each covenant set forth in Section 6.12 of the
Credit Agreement for the most recently completed Fiscal Quarter of Borrower for
which information has been (or is required to be) delivered to the
Administrative Agent and calculated on a pro forma basis, including the
application of the proceeds thereof (without “netting” the cash proceeds of the
applicable Incremental Facility) and related transactions;






iii.

Borrower has satisfied the Additional Rent Adjusted Leverage Ratio; and






iv.

The proceeds of such Incremental Facility shall be used solely as provided in
Section 4.4 of the Credit Agreement.



7.

Borrower has executed and delivered to Administrative Agent all amendments and
Joinder Agreements to the Credit Agreement as required by Section 2.24(e) of the
Credit Agreement.

Described below are the exceptions, if any, to Paragraph 6(i) by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which Borrower has taken, is taking, or proposes to take
with respect to each such condition or event:

                                                                                          







                                                                                          






                                                                                          






                                                                                          



The foregoing certifications are made and delivered as of the date first set
forth above.

Duluth Holdings Inc.

By                                             

Name                                              

Title                                              
















EXHIBIT G







FORM OF COMPLIANCE CERTIFICATE

Duluth Holdings Inc.

Compliance Certificate



To:

BMO Harris Bank N.A., as Administrative Agent under, and the Lenders and
L/C Issuer parties to, the Credit Agreement described below

This Compliance Certificate is furnished to Administrative Agent, the
L/C Issuer, and the Lenders pursuant to that certain Credit Agreement dated as
of May 17, 2018, among us (as extended, renewed, amended or restated from time
to time, the “Credit Agreement”).  Unless otherwise defined herein, the terms
used in this Compliance Certificate have the meanings ascribed thereto in the
Credit Agreement.

The Undersigned hereby certifies that:



1.

I am the duly elected __________ of _____________________;



2.

I have reviewed the terms of the Credit Agreement and I have made, or have
caused to be made under my supervision, a detailed review of the transactions
and conditions of Borrower and its Subsidiaries during the accounting period
covered by the attached financial statements;



3.

The examinations described in paragraph 2 did not disclose, and I have no
knowledge of, the existence of any condition or the occurrence of any event
which constitutes a Default or Event of Default during or at the end of the
accounting period covered by the attached financial statements or as of the date
of this Compliance Certificate, except as set forth below;



4.

The financial statements required by Section 5.5 of the Credit Agreement and
being furnished to you concurrently with this Compliance Certificate are true,
correct and complete as of the date and for the periods covered thereby; and



5.

The Schedule I hereto sets forth financial data and computations evidencing
Borrower’s compliance with certain covenants of the Credit Agreement, all of
which data and computations are, to the best of my knowledge, true, complete and
correct and have been made in accordance with the relevant Sections of the
Credit Agreement.

Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which Borrower has taken, is taking, or proposes to take
with respect to each such condition or event:

                                                                                          







                                                                                          






                                                                                          






                                                                                          



The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered this ______ day of __________________
20___.




Duluth Holdings Inc.

By                                                

Name                                                 

Title                                                 

















Schedule I

to Compliance Certificate

Duluth Holdings Inc.

Compliance Calculations

for Credit Agreement dated as of May 17, 2018

Calculations as of _____________, _______




A.

Maximum Rent Adjusted Leverage Ratio (Section 6.12(a))

 

1.

Indebtedness for Borrowed Money of Borrower and its Subsidiaries

$___________

2.

Indebtedness for Borrowed Money of any other Person which is guaranteed by
Borrower or its Subsidiaries

$__________

3.

Average calendar month end outstanding principal balance of the Loans

$___________

4.

Aggregate rent and lease expenses for four prior Fiscal Quarters multiplied by
five (5)

$___________

5.

Line A1 plus A2, A3 and A4 (“Rent Adjusted Total Funded Indebtedness”)

$___________

6.

Net Income for past 4 quarters

$___________

7.

Interest Expense for past 4 quarters

$___________

8.

Income taxes for past 4 quarters

$___________

9.

Depreciation and amortization expense for past 4 quarters

$___________

10.

Rent and lease expenses for past 4 quarters

$___________

11.

Non-cash capital stock or other equity interest

$___________

12.

Other non-cash items and extraordinary items

$___________

13.

Sum of Lines A6 through A12 (“EBITDAR”)

$___________

14.

Ratio of Line A5 to A13

____:1.0

15.

Line A14 ratio must not exceed

____:1.0

16.

Borrower is in compliance (circle yes or no)

yes/no

B.

Fixed Charge Coverage Ratio (Section 6.12(b))

 

1.

Net Income for past 4 quarters

$___________

2.

Interest Expense for past 4 quarters

$___________

3.

Income taxes for past 4 quarters

$___________

4.

Depreciation and amortization expense for past 4 quarters

$___________

5.

Rent and lease expenses for past 4 quarters

$___________

6.

Non-cash capital stock or other equity interest

$___________

7.

Other non-cash items and extraordinary items

$___________

8.

Sum of Lines B1 through B7 (“EBITDAR”)

$___________

9.

Assumed Maintenance Capital Expenditures

$___________

10.

Income taxes for the past 4 quarters

$___________

11.

Restricted Payments for the past 4 quarters

$___________

12.

Line B8 minus the sum of Lines B9, B10 and B11

$___________

13.

Principal payments for past 4 quarters

$___________

14.

Interest Expense for past 4 quarters

$___________

15.

Rent and lease expenses for past 4 quarters

$___________

16.

Sum of Lines B13, B14 and B15

$___________

17.

Ratio of Line B12 to Line B16

____:1.0

18.

Line B17 ratio must not be less than

____:1.0

19.

Borrower is in compliance (circle yes or no)

yes/no












